 

 

MICHAEL HYLA
UNITED STATES DISTRICT COURT FOR

THE NORTHERN DISTRICT OF OHIO

TOLEDO DIVISION

 

ADIA A. WASHINGTON,

Plaintiff,

vs Case No: 3:18-cv-02008

WEINBERG MEDIATION GROUP, LLC
and JTM CAPITAL MANAGEMENT, LLC,

Defendants.

 

Examination Before Trial of MICHAEL HYLA, held
pursuant to Rule 30(b) (6) of the Federal Rules of
Civil Procedure, in the law offices of LIPPES
MATHIAS WEXLER FRIEDMAN LLP, 50 Fountain Plaza,
Buffalo, New York, on Friday, November 1, 2019, at

11:10 A.M. before JULIA MATTERS, Notary Public.

Job No. 31057

 

 

EcoScribe Solutions
www.EcoScribeSolutions.com
888.651.0505

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

MICHAEL HYLA
UNITED STATES DISTRICT COURT FOR

THE NORTHERN DISTRICT OF OHIO

TOLEDO DIVISION

 

ADIA A. WASHINGTON,

Plaintiff,

vs Case No: 3:18-cv-02008

WEINBERG MEDIATION GROUP, LLC
and JTM CAPITAL MANAGEMENT, LLC,

Defendants.

 

Examination Before Trial of MICHAEL HYLA, held
pursuant to Rule 30(b) (6) of the Federal Rules of
Civil Procedure, in the law offices of LIPPES
MATHIAS WEXLER FRIEDMAN LLP, 50 Fountain Plaza,
Buffalo, New York, on Friday, November 1, 2019, at

11:10 A.M. before JULIA MATTERS, Notary Public.

Job No. 31057

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP
Michael Hyla November 01, 2019 30(b)(6)

Job 31057
Page 2

 

APPEARANCES:

SULAIMAN LAW GROUP, LTD.

BY: TEDDY HATZIDIMITRIADIS, ESQ.
2500 South Highland Avenue, Suite
Lombard, Illinois 60148

Phone Number: (630) 575-8181
E-mail: thatz@sulaimanlaw.com
Appearing for the Plaintiff.

LIPPES MATHIAS WEXLER FRIEDMAN LLP
BY: BRENDAN H. LITTLE, ESQ.

50 Fountain Plaza, Suite 1700
Buffalo, New York 14202

Phone Number: (716) 853-5100
E-mail: blittle@lippes.com
Appearing for Defendant, JTM Capit

 

200

al

Management.

 

EcoScribe Solutions 888.651.0505

 
nA UW fF W NY FH

oO wo oo -~l

12
L3
14
LS
16
Li
18
19
20
21
22
23
24
25

 

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 3
INDEX TO EXHIBITS
(Retained by Reporter)
Exhibits Page
Exhibit A Notice of Deposition 5
Exhibit B JIM's Response to RFAs 5
Exhibit C JTM's Response to ROGs 5
Exhibit D JTM's Response to RFPs 5
Exhibit E Collection Services Agreement 5
Exhibit F Account Notes 5
Exhibit G Miscellaneous 5

 

 

 

EcoScribe Solutions 888.651.0505
wo oOo 1 HD HO FSF W NY HF

10
11
12
13
14
15
16
17
18
L9
20
2.
22
23
24
25

 

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 4
INDEX TO WITNESS
MICHAEL HYLA Page
EXAMINATION BY MR. HATZIDIMITRIADIS: 5

 

 

EcoScribe Solutions 888.651.0505

 
10
ih
12
13
14
15
16
Li
18
2
20
21
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057

Michael Hyla November 01, 2019 30(b)(6) Page 5

 

(Whereupon, the following stipulations

were entered into by both parties.)

It is hereby stipulated by and between
counsel for the respective parties that the oath of
the Referee is waived, filing and certification of
the transcript are waived, and that all objections,
except as to the form of the questions, are reserved

until the time of trial.

(Whereupon, Seven Documents were then
received and marked as Exhibits A through G, for

identification. )

MICHAEL HYULA, 17 Thornwood Drive,
Cheektowaga, New York 14227, after being duly called

and sworn, testified as follows:

EXAMINATION BY MR. HATZIDIMITRIADIS:

Q. All right. Good morning to everybody. This is the
deposition of JTM Capital Management, LLC, pursuant to
Rule 30 of the Federal Rules of Civil Procedure. This
deposition is being conducted telephonically by

agreement of the parties. This is the deposition for

 

 

 

EcoScribe Solutions 888.651.0505
SFP Ww NHN F

10
ha
12
43
14
15
16
17
18
19
20
21
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 6

 

 

Kg

oo F OD F OD YF HO PF

the Northern District of Ohio, case labeled Adia A.

Washington versus Weinberg Mediation Group, LLC, and

JTM Capital Management, LLC, case number 18-2008.
And I know you just stated your name for the

record, but one more time could you please state your

first and last name for the record?

Yes, it's Michael Hyla.

Okay. And do you mind if I call you Mike?

Sure, no problem.

Great. And Mike, have you ever been deposed before?

Yes.

How many times do you believe you have been deposed?

. A couple times, two.

. Were those two times in your capacity as a corporative

representative of JTM?

Yes.

So you're familiar with how a deposition works from a
procedural standpoint, is that accurate?

Yes.

Okay. Before we move forward, I just want to run over
some preliminary things. I don't anticipate this
lasting very long, but if you need to take a break at
any point, Mike, feel free to do so. Only thing is,
if I ask a question that is pending that you please

answer that question before you take that break. And

 

EcoScribe Solutions 888.651.0505

 
10
11
12
LS
14
LS
16
17
18
19
20
21
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 7

 

 

to make Julia's life a little bit easier, please wait
until I'm done asking my full question before you
respond so we can have a clear record here.

So before we proceed, do you have any other
questions about anything that I just mentioned?
No, not at all.
Okay. Great. And Mike, right now as you sit there in
that conference room are you under the influence of

any drugs or alcohol?

- No, I am not.

- And I don't need to know the exact medication, but are

you currently taking any prescription medication that

might impair your ability to tell the truth today?

- No, not at all.

Okay. And to save us some time, I would ask you about
where you went to high school, college and all of
that, but if you could briefly give me a rundown about
your educational history, that would be appreciated.
Sure. I went to Cleveland-Hill High School, graduate
in 1979, and then attended Erie Community College,
graduated in 1981, and then for a brief time attended
the University of Buffalo, but did not graduate.

Okay. What was your degree in from Erie Community
College?

Business management.

 

EcoScribe Solutions 888.651.0505

 
Pp Ww NHN Ff

10
Ll
12
L3
14
L5
16
Lot
18
L9
20
21
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057

 

Michael Hyla November 01, 2019 30(b)(6) Page 8
Q. Okay. Have you ever been charged with any crimes,
Mike?
A. No, I have not.
Q. Have you ever been arrested?
A. No, I have not.
Q. Have you ever personally sued a debt collector before?
A. No, I have not.
Q. Have you personally ever received a phone call from a
debt collector?
MR. LITTLE: This is outside of the scope of the
30(b) (6) notice, this is not on the topic list, his
answer is not going to bind the company, he can
answer, but Teddy, I ask that we kind of stick to the
topic list. He is here to testify in his corporate
capacity, not about his personal experiences.
MR. HATZIDIMITRIADIS: Understood.
MR. LITTLE: You can answer.
THE WITNESS: Yes, I have.
BY MR. HATZIDIMITRIADIS:
Q. Okay. And then I will move ahead. Mike, what is your
current position at JTM?
A. I'm currently the vice president of compliance.
Q. And how long have you been the vice president of
compliance?
A. One year and ten months.

 

 

EcoScribe Solutions 888.651.0505

 
bo

a1 vn WU eS

10
Li
12
3
14
15
16
17
18
19
20
Zi
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 9

 

 

Q.

A.

Okay. I guess, I will ask a series of questions. How
long have you been employed by JTM?

Two years and ten months.

Okay. And again, I don't want to ask you too many
detailed questions, but if you could, take me through
a day-to-day rundown as to your daily tasks, that

would be greatly appreciated?

. Well, my day consists of anything from responding to

consumer complaints, responding to RFI's or RFP's for
potential issuers to sellers, performing audits,

agency audits.

. And when you say RFP and RFI, can you at least sound

out those words for me?

. A Request For Proposal or Request For Information.

When an issuer is trying to assess a potential buyer.
Okay. Do you also assist in responding to discovery
requests in cases in which JTM has been sued?

Yes, I do.

Do you know if you had responded and assisted in
responding to the discovery requests in this matter
for which you are testifying for today?

Yes, I did.

Okay. And prior to coming to this deposition today,
did you do anything to prepare?

I spoke with my attorney and reread the account notes,

 

 

EcoScribe Solutions 888.651.0505
10
deal
12
L3
14
L5
16
L?
18
19
20
al
22
23
24

25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 10

 

 

o0 Fr O PYF

the placement notes.

Okay. And now, I'm going to ask Julia to hand you
what's been marked as Exhibit A. And Mike, if you
could please look through that and let me know when
you're done.

Okay.

Have you ever seen this document before?

Yes, I have.

. And based on this document is it your understanding

that JTM has designated you as its corporate witness

for the topics that are outlined here on pages 2 and

3?

Yes.

So are you comfortable testifying as to the seventeen
topics that are on this exhibit?

Yes, I am.

. Okay. Great. Now, Mike, if you could please answer,

and this might sound like a broad question, but if you
could do your best that would be appreciated, what
would you say JTM is?

MR. LITTLE: Form.

THE WITNESS: We are a passive debt buyer.

MR. HATZIDIMITRIADIS: So I mean, what type of
services does JTM provide?

MR. LITTLE: Form. Go ahead, you can answer, if

 

EcoScribe Solutions 888.651.0505

 
Ww WN

o yn oO Ue

10
Ld.
12
1.3
14
15
16
ad
18
19
20
21
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 11

 

BY

 

you know.

THE WITNESS: We purchase debt and we outsource
it to agencies and law firms to collect.

MR. HATZIDIMITRIADIS: Does JTM have any other
business operations other than the collection of debt?

THE WITNESS: No.

MR. LITTLE: Form. Misconstrues his testimony.

MR. HATZIDIMITRIADIS: Okay. And again, Mike, I
forgot to run through this one too. Your attorney may
object to some of the questions that I may be asking,
so if you can please let him get that objection on the
record before you speak, because he will instruct you
whether or not to answer.

THE WITNESS: Sure.

MR. LITTLE: Ted, and there is, like, a second
or two delay with the phone, so we will -- I don't
know whose fault that is, if anyone's fault, but sorry
about that.

MR. HATZIDIMITRIADIS: Sure, sure. We will get
through this together.

MR. LITTLE: Yeah.

MR. HATZIDIMITRIADIS:
Okay. Mike, you said that JTM purchases debt,
correct?

Correct.

 

EcoScribe Solutions 888.651.0505

 
10
11
12
13
14
15
16
47
18
19
20
21
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057

 

Michael Hyla November 01, 2019 30(b)(6) Page 12

Q. What kind of debts does JTM purchase?

A. It's a wide variety of outstanding debt directly from
the issuer.

Q. I guess, my question is more specific as to what types
of debts, as far as, are they utility debts, are they
telecommunication debts, things of that nature, so
with that, kind of what type of debts does JIM
collect?

A. Typically credit card, retail card, credit union, some
auto.

Q. Okay. Does JTM have a website?

A. Yes, they do.

Q. Can you give me that website name?

A. I believe, it's JTMCM.com.

Q. Are you aware as to whether or not JTMCM.com as of

 

today, is that website fully functional?

MR. LITTLE: If you know.

THE WITNESS: To the best of my belief, yes.

MR. HATZIDIMITRIADIS: Okay. Would you have any
reason to doubt me if I said that on August 3lst,
2017, which was the date in which my client filed her
complaint, the website JTMCM.com/index stated that JTM
specializes in delinquent account receivables
management for a variety of industries.

MR. LITTLE: Object to the form. If you know or

 

EcoScribe Solutions 888.651.0505

 
NN F

on oO UU Ee Ww

10
el!
12
13
14
LS
16
L?
18
LS
20
21
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 13

 

 

you don't know.

THE WITNESS: I personally haven't looked at the
website in a very long time, so I have no recollection
if it does or doesn't.

MR. HATZIDIMITRIADIS: Well, as you sit here
today, can you answer the question as to whether JTM
does specialize in delinquent account receivables
management for a variety of industries?

MR. LITTLE: Object to the form. You can
answer.

THE WITNESS: Yes, it is what we do.

MR. HATZIDIMITRIADIS: Is account receivables
management another term for debt collection?

MR. LITTLE: Object to the form.

THE WITNESS: Yes, it is.

MR. HATZIDIMITRIADIS: So would it be safe to
say, that JTM's business purpose is the collection of
debt?

MR. LITTLE: Object to the form.

THE WITNESS: My personal opinion, no.

MR. HATZIDIMITRIADIS: Well, did you not just
admit that account receivables management and debt
collection are synonymous?

MR. LITTLE: Object to the form.

THE WITNESS: It's the term that the whole

 

 

EcoScribe Solutions 888.651.0505
10
ad,
12
13
14
LS
16
17
18
1.9
20
21
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 14

 

BY

A.

 

industry goes by.

MR. HATZIDIMITRIADIS: So earlier you had said
that it is true that JTM specializes in delinquent
account receivables management, so then by logic if
you're saying that account receivables management and
debt collection are synonymous, isn't it accurate to
say that JTM specializes in debt collection?

MR. LITTLE: Object to the form. Totally
mischaracterizes his testimony. Go ahead and answer.

THE WITNESS: I would say the ARM industry,
there's a term of account receivables management
covers the whole industry, including the sellers and
issuers regardless of the function that you perform
within the industry, and within the industry itself,
within the account receivables management industry,
JTM is solely a debt buyer, a passive debt buyer.

MR. HATZIDIMITRIADIS: Does JTM make any money
off of any other industry besides the acquisition and
servicing of debt?

MR. LITTLE: Form.

THE WITNESS: No.

MR. HATZIDIMITRIADIS:
How many accounts, if you know, does JTM purchase per
year on average?

I don't have that information.

 

 

EcoScribe Solutions 888.651.0505
oOo oOo nN DH Uo FSF WD DY FF

PF PH FP BP BP
» W N FHF OO

15
16
Ly
18
19
20
21
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 15

 

 

Q. Do you have a rough estimate, is it over a thousand?

MR. LITTLE: Object to the form. If you know.
Don't guess or speculate.

THE WITNESS: I can't guess or speculate on it.

MR. HATZIDIMITRIADIS: I mean, can you at least,
is it over five hundred accounts?

MR. LITTLE: Same objection.

THE WITNESS: I would have to speculate.

MR. HATZIDIMITRIADIS: So is it over five
accounts?

MR. LITTLE: Object to the form. He indicated
he would have to speculate, he doesn't know the
answer.

MR. HATZIDIMITRIADIS: I understand that, but if
he has an idea that it is over X-amount, he can
testify as such. I'm not expecting an exact answer.

I know that -- so again, would you say that it is
over --

MR. LITTLE: Teddy, hold on. His response is, I
would have to speculate, so I don't know where we go
with that. If you want to ask a different question.

MR. HATZIDIMITRIADIS: Understood. Well, let me
give you an analogy, Brendan. If I know outside it's
snowing, I'm pretty sure I can state with confidence

it is under seventy degrees outside. So in this

 

EcoScribe Solutions 888.651.0505

 
10
a1.
12
13
14
L5
16
17
18
9
20
21
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 16

 

BY

A.

 

situation, I'm currently asking, as the vice president
of compliance for a debt purchaser, he should have an
idea as to whether or not JTM purchases over five
hundred accounts per year?

MR. LITTLE: Okay. Well, whether he has an idea
or not, he is here to testify as to what he knows or
doesn't know. He can give you estimates, if he can,
that's fine, but if his response is I would have to
speculate, he is not going to answer the question. So
you can ask a question if he has an estimate, and if
he can give it, fine, great, but if his response is, I
would be speculating, he can't give that response.

MR. HATZIDIMITRIADIS: Fair enough. Mike, can
you please estimate as to how many accounts JTM
purchases per year?

MR. LITTLE: If you can.

THE WITNESS: I couldn't begin to. I'm not
operations, I'm only compliance.

MR. HATZIDIMITRIADIS:

Okay. Are you aware as to how many accounts it
currently owns?

The number of accounts, no, I'm not aware of that.
Okay. When an account is purchased by JTM, is that
account already in default upon purchase?

Yes.

 

 

EcoScribe Solutions 888.651.0505
WwW

oan nan Ye

10
11
12
13
14
15
16
Li
18
L9
20
21
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057

 

Michael Hyla November 01, 2019 30(b)(6) Page 17

Q. Does JTM ever purchase accounts that are not in
default?

A. No.

Q. And to your knowledge, does Adia A. Washington, who is
the plaintiff in this matter, does she have any
account for which JTM is collecting upon?

MR. LITTLE: Object to the form. I don't know
if I understand the question.

THE WITNESS: I don't understand. Other than
this account?

BY MR. HATZIDIMITRIADIS:

Q. I'm asking, how many accounts does Adia A. Washington
have with JTM?

A. Just the one account.

Q. Okay. Are you aware as to when JTM purchased this
account?

A. I have seen it in the notes, so without referring to
the notes I can't tell you off the top of my head.

Q. Okay. We will get to that. So by virtue of
purchasing the account, it would make sense to me that
JTM then owns that debt, correct?

A. Correct.

Q. Does JTM ever place phone calls to customers?

A. No.

Q. Does JTM ever send collection letters to customers?

 

 

 

EcoScribe Solutions 888.651.0505
Pe Ww dD

10
LA
12
3
14
15
16
17
18
19
20
21
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057

 

Michael Hyla November 01, 2019 30(b)(6) Page 18
A. No, we do not.
Q. Does JTM contract with third-parties to place
telephone calls to consumers?
A. Yes, we do.
Q. And what is the purpose of those calls?

MR. LITTLE: What calls?

MR. HATZIDIMITRIADIS: Well, he just admitted
that JTM contracts with a third-party to place phone
calls to consumers, so my question is, those phone
calls that are placed to those consumers, what are the
purposes of those phone calls?

MR. LITTLE: So if I understand correctly, calls
made by the third-party agencies to the consumers,
what is the purpose of those calls?

MR. HATZIDIMITRIADIS: Correct.

THE WITNESS: To collect on the debt.

BY MR. HATZIDIMITRIADIS:

Q. Does JTM contract with the third-party to send
collection letters to consumers?

A. Yes.

Q. And I would assume the purpose of those collection
letters is also to collect upon a debt, correct?

A. Yes.

Q. Okay. All right. Well, my next line of questions

 

deals with a lot more technical components as to the

 

 

EcoScribe Solutions 888.651.0505
10
xa
12
13
14
15
16
17
18
19
20
21
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 19

 

BY

BY

 

system that JTM uses when it purchases a debt, but I
don't want to get too far into that, I briefly want to
touch on that, Mike. So when JTM purchases a debt how
do you guys import that information into your system?

I don't have that knowledge.

. Are you aware as to what kind of data is included when

you purchase a new account?

MR. LITTLE: Generally?

MR. HATZIDIMITRIADIS: Yeah, sure.

THE WITNESS: Typically, name, address, social
security number, the information on the debt, phone
numbers that were provided to the issuer, the address
that was provided to the issuer, and general payment
information.

MR. HATZIDIMITRIADIS:
Okay. Does JTM run scrubs on those pieces of

information?

- Yes, we do.

. Does JTM compel its agent to also run scrubs on that

information?
MR. LITTLE: Form.
THE WITNESS: Yes, we do.
MR. HATZIDIMITRIADIS:
Okay. If we can briefly look at Exhibit F.

Yep.

 

EcoScribe Solutions 888.651.0505

 
10
11
12
LS
14
LS
16
Le
18
Lo
20
21
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057

 

Michael Hyla November 01, 2019 30(b)(6) Page 20

Q. Okay. Have you seen this document before?

A. Yes, I have.

Q. And were these account notes that you referenced to
earlier that you took a look at before coming in
today?

A. Correct.

Now, this Exhibit F, how is this document generated?

A. This is a screen capture off of my computer onto
Microsoft Paint.

Q. And I guess, my question earlier was, what program or
what system does this document -- is this document
generated from?

A. Our operating system is Beam.

Q. That's B-E-A-M as in Mary?

A. Correct.

Q. So when data comes in from -- strike that. When JTM
purchases a debt is the entity from which it purchases
considered a client?

A. It's considered a seller.

Q. Okay. I just honestly wanted to establish the term.
So when data comes in from a seller and it's imported
into JTM's system, what does JTM typically do
thereafter?

A. I'm not sure I understand that. Could you be a little

 

more specific?

 

 

EcoScribe Solutions 888.651.0505
10
11
12
3
14
LS
16
Lt
18
19
20
21
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 21

 

Q.

BY

 

So when JTM purchases an account from a seller, the
data is imported to the JTM system, does JTM begin
collecting right away, does it contract with a
third-party, I'm looking for the timing as to when it
decides what to do with the purchase of that debt?
Again, I could give you the floor and you can explain
that.

MR. LITTLE: Object to the form. You can
answer.

THE WITNESS: Once the account is in the system,
the accounts, they receive a bankruptcy, a deceased,
and a SCRA scrub, and anything that does not pass
through that scrub is removed, and at that point it is
placed with a collection agency.

MR. HATZIDIMITRIADIS:

. And is that contract -- I'm sorry. Strike that. I

would imagine that JTM has a contract with that
collection agency, correct?

Correct.

Is that contract entity prior to the acquisition of
the debt or after the acquisition of the debt?

I'm sorry. Repeat that.

So the contract between JTM and the debt collector
that it assigns the debt to, is that contract entered

into prior to when JTM acquires the debt?

 

 

EcoScribe Solutions 888.651.0505
o sn oH YU SPF WwW DY F

10
11
LZ
13
14
iL5
16
Li?
18
19
20
21
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 22

 

BY

 

MR. LITTLE: Form.

THE WITNESS: The debt that we place with that
agency?

MR. HATZIDIMITRIADIS: Correct.

THE WITNESS: The contracts are signed prior to
any placements going to that agency.
MR. HATZIDIMITRIADIS:
So would you have multiple contracts -- I'm sorry.
Would JTM have multiple contracts with the same debt
collector?
No.
So JTM and a debt collector don't create a new
contract every time JTM assigned a debt to that debt
collector, is that fair?

Correct.

. Are these contracts between JTM and its agent, are

they modified at any point?

- No.

Okay. And again, I know I just called them an agent,
is it fair to call those debt collectors that JTM
assigned purchased debts to, are those agents of JTM?
MR. LITTLE: Object to the form.
THE WITNESS: You could call them that if you

would like.

BY MR. HATZIDIMITRIADIS:

 

 

EcoScribe Solutions 888.651.0505
Se Ww NHN

10
at
12
13
14
15
16
17
18
19
20
21
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057

 

Michael Hyla November 01, 2019 30(b)(6) Page 23

Q. Well, I guess, let's flip to Exhibit E. Mike, are you
familiar with this document?

A. Yes, I am.

Q. What is this document?

A. It's a standard collection service agreement that we
have with every agency.

Q. Okay. So now I just heard you call it an agency, are
you referring to a debt collector?

A. I'm referring to the collection agencies that we
outsource to.

Q. Okay. So in this Exhibit E, is it fair to say, that
JTM outsourced a debt to Weinberg Mediation Group?

MR. LITTLE: You're talking about the subject
debt at issue or debt generally?

MR. HATZIDIMITRIADIS: What's at issue in
Exhibit E.

MR. LITTLE: Well, there is no debt at issue in
Exhibit E.

BY MR. HATZIDIMITRIADIS:

Q. Well, it says -- okay. My apologies. I will
rephrase. So based on Exhibit E, is it your
understanding that JTM and Weinberg Mediation Group
entered in a collection services agreement?

A. Yes.

Q. And based on this document is Weinberg Mediation Group

 

 

 

EcoScribe Solutions 888.651.0505
10
11
12
LS
14
15
16
et
18
19
20
ai
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 24

 

BY

 

an agent of JTM?

MR. LITTLE: Object to the form. Calls fora
legal conclusion. If you know the answer, you can
answer, if not then --

THE WITNESS: I don't understand the term agent.
MR. HATZIDIMITRIADIS:

Okay. And if you can please read for me, do you see
where it says, recitals?

Yes.

I will actually read it for the record. This
collection services agreement is made effective as of
July 7th, 2017, in parentheses, effective date, by and
among JTM Capital Management, a Delaware limited
liability company with an address at 6400 Sheridan
Drive, Suite 138, Williamsville, New York, 14221, in
parentheses, the company, and Weinberg Mediation
Group, a limited liability company with an address of
6000 North Bailey Avenue, Suite 2C, and parentheses,
the agency, do you see that, Mike?

Yes.

So what I just said, in parentheses, the company, does
that refer to JTM Capital Management in this instance?
Correct.

When I said, in parentheses, the agency, does the

agency refer to Weinberg Mediation Group?

 

 

EcoScribe Solutions 888.651.0505
FS nN

41 m7 wm

10
11
12
13
14
15
16
Lt
18
12
20
21
22
23
24

25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057

 

Michael Hyla November 01, 2019 30(b)(6) Page 25
A. Correct.
Q. Okay. Now, if you could please read for me under

 

recitals, could you please read for me that first line

where it starts with whereas?

. Whereas, the agency is engaged in the business of debt

collection wherein it assists its customers in the
collection and administration of nonperforming
accounts receivable and -- do you wish for me to
continue?

Sure. You could read that next one.

. Whereas, the company wishes to retain the agency to

collect debt on certain accounts and the agency is
desirous of providing such services. Now therefore,
in consideration of the premises, mutual covenants,
conditions, representations and warranties stated
below, the company and the agency hereby agree as
follows.
Okay. So based on what you just read, what is your
understanding as to what this agency is?
It's a collection agency servicing accounts that we
have provided for them.
Okay. So again, would you say that Weinberg Mediation
is an agent in this context?

MR. LITTLE: Object to the form, if you know.

THE WITNESS: I'm going to say no.

 

 

EcoScribe Solutions 888.651.0505
» W NY Ff

10
Li
12
13
14
15
16
Le
18
19
20
21
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 26

 

 

Oo FY OO PY

BY MR. HATZIDIMITRIADIS:

Q.

All right. Mike, how would you define what an agency
is?
They're a collection agency, exactly that, a company
that collects debt.
Is that your definition of the term?

- Yes.
Okay. But again, in this instance, Weinberg would be
-- I'm sorry. JTM is the company and Weinberg is the
agent, at least in the context of this collection
agreement, is that fair?

. Agency.
Okay. That's fair. We will move on. If we could go
back to exhibit -- we were looking at Exhibit F. And
I'm sorry for jumping around. If we can go back to
that real quick.

And you got that in front of you, Mike?

Yep.
So when JTM purchases an account how does JTM decide
which debt collection company it will use to assign
the debt to?
I don't have that information.

- Do you know who would have that information?

. Members of the operational staff.

. And do you manage that staff?

 

 

EcoScribe Solutions 888.651.0505
bd

on

10
11
12
3
14
15
16
.y
18
19
20
21
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057

 

Michael Hyla November 01, 2019 30(b)(6) Page 27

A. No, I do not.

Q. Okay. There are certain types of debts, as we
explained earlier, there is telecommunication debts,
there is medical debts, et cetera, are certain types
of debts assigned to one debt collector over another?

A. I don't have that answer.

Q. Would that answer be with the operational staff?

A. Correct.

Q. Okay. So if we can look at Exhibit F, based on this
document, Mike, can you determine as to which debt
collection agencies JTM assigned this debt to?

A. Yes.

MR. LITTLE: Do you want him to name them?
MR. HATZIDIMITRIADIS: No, no, I'm sorry.

BY MR. HATZIDIMITRIADIS:

Q. Okay. Was Weinberg, which we mentioned earlier, do
you see them anywhere in this exhibit?

A. Yes, but their name had changed.

 

Q. Okay. What was their name previously?

Their name, actually at the time this was printed, was
Global Management Group -- or Global Mediation Group.
My apologies.

Okay. So did they become Weinberg after that or

before that?

. No, they became -- they were originally Weinberg, they

 

EcoScribe Solutions 888.651.0505

 
wow wo 1 OD WO FP WwW HY FF

ae
KH oO

12
13
14
15
16
17
18
19
20
21
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 28

 

 

Q.
A.

> Oo > © >

became Global.

Do you know approximately when that occurred?
Approximately December '18 or January '19, somewhere
in that area, if I remember correctly.

Okay. And I'm seeing -- I'm looking through Exhibit
F, I see that there is -- correct me if I'm wrong, but
do you see on the entry dated 6/11/2018 at twelve
a.m., do you see where it says added to queue, Amherst
Q?

Correct.

. What is Amherst Q?

That is our placement queue.

Okay. Is that not a collection agency?

. No, no, that is the original location of our company

and it's always been that name.
Okay. How about if we go to 1/2/2018,
twelve-seventeen p.m., do you see where it says,

beamed out to ZZ Account Discovery Systems?

. Yep.

Q. What does that mean?

On January 2nd of 2018, the account was assigned to
Account Discovery Systems.

Is Account Discovery Systems a debt collection agency?
They were, yes.

So does JTM contract with multiple agencies to collect

 

 

EcoScribe Solutions 888.651.0505
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 29

 

 

Oo Fr OO P

upon the same debt?
MR. LITTLE: Form.

THE WITNESS: Yes.

BY MR. HATZIDIMITRIADIS:

Q.

And are all of those debt collection agencies that are
collecting upon that same debt, are they collecting on
it at the same time?

No.

- How does JTM determine when to -- strike that. In

this instance in Exhibit F, do you also see the name

Consumer Solutions Group anywhere?

. Yes.

I guess, I'll refer to it, says, 5/30/2017 at

twelve-seventeen, do you see that?

- Yes.

. And is Consumers Solutions Group another debt

collection agency?

Yes.

So based on Exhibit F, how many debt collection
agencies did JTM contract with to collect upon the
debt?

This specific debt?

Yes.

Total of four different agencies.

Okay. Are you aware as to why JTM stopped using one

 

EcoScribe Solutions 888.651.0505

 
10
11
12
13
14
LS
16
L7
18
LS
20
21
22
23
24

25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 30

 

 

BY

Oo Pr O Pp

agency and then went onto start using another?
MR. LITTLE: Concerning this specific account?
MR. HATZIDIMITRIADIS: Correct.
THE WITNESS: That's an operational strategy. I
don't have that answer.
MR. HATZIDIMITRIADIS:
Okay. Who was the last debt collection agency that
JTM used to collect upon this specific debt, the most
recent, I will say?
It was with Weinberg at the time that we received the
lawsuit.
Okay. And just one more question on this exhibit. If
we look at -- it's the first page, the last entry 9/5
-- I apologize. I apologize. Strike that. It's the
entry on the last page that says, 9/5/2018 at

four-twenty-eight p.m.

- Yes.

Do you see where it says, Letter, next to that?

Yes.

. And in the comments section -- I think, actually

again, does JTM enter in the comments that are on the
right column?

In the right column, the large open area?

. Well, I mean, there are three columns, I'm seeing the

dates, I'm seeing placement history, letter, extract

 

 

EcoScribe Solutions 888.651.0505
oO oOo A DH UT Se WwW

10
we
12
13
14
Lo
16
L?
18
19
20
21
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 31

 

 

0 Ff OO PF

data, things of that nature, and then the column right
next to it where it has some notes, that is the column
that I'm referencing.

Yes.

Is that one filled out by JTM?

Correct.

Okay. And in that same entry that we were just
looking at where it says, requested JTM dunning
balance in full, what does that mean?

That is me requesting a copy of the initial dunning

letter that was sent to the consumer from the agency.

- When JTM contracts with these collection agencies to

collect on the debt, is there a clause in those
contracts in which the collection agency has to notify
JTM when it sends out a dunning letter?

To notify JTM, no.

Does JTM have access to the account notes of its
collection agencies -- I will rephrase that. Does JTM
have access to the account notes of the debt
collection agencies in which it contracts with?

Direct access?

I mean, I guess, if you can explain what type of
access, that would probably make our lives easier.

JTM has no direct access of any notes with any

agencies that we contract with. JTM does have the

 

 

EcoScribe Solutions 888.651.0505
10
11
12
13
14
L5
16
Le
18
L$
20
ai
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 32

 

BY

 

ability to request notes from that agency.

So JTM does not have the unilateral ability to just go
into a debt collection agency's account notes and see
what is going on with that particular account, is that
fair?

You are correct.

Okay. And when JTM contracts with these third-party
collection agencies to collect on the debt, what
information does JTM give to these third-parties?

MR. LITTLE: Generally?

MR. HATZIDIMITRIADIS: Yeah, sure.

THE WITNESS: In regards to the debt itself, as
I stated earlier, the name, the address, the phone
numbers provided by the original issuer, account
information, general payment information, if it is
provided.

MR. HATZIDIMITRIADIS: And is there a system
that JTM and these third-party collection agencies use
to communicate with one another?

MR. LITTLE: A system, meaning like, a certain
software or e-mail?

MR. HATZIDIMITRIADIS:
Yeah, I will rephrase it. How does JTM communicate
with its third-party collection agencies?

In regards to general communication or providing

 

 

EcoScribe Solutions 888.651.0505
10
11
12
i3
14
25
16
Li
18
19
20
21
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 33

 

 

information?
If you can give me the answers to both, that would be

great.

. General communication is through e-mail. Any

information with account level information in it is

provided through an SFTP site, a secured web portal.

. And the program or the system that you referenced

earlier, Beam, that doesn't have anything to do with
the communication between JTM and its collection
agencies?

Correct.

. Okay. To your knowledge, does Weinberg send letters

to customers in its attempt to collect upon debts
owned by JTM?

I can confirm they are required to.

. Are you aware as to whether or not that occurred in

reference to the account in question here?

. That's exactly why the comment that you asked me about

is on there, I was requesting the copy of the letter
to show that they did send it.

Okay. And to your knowledge, does Weinberg place
phone calls to consumers in its attempt to collect

upon debts owned by JTM?

- Yes.

During these phone calls, if you know, does Weinberg

 

 

EcoScribe Solutions 888.651.0505
10
11
12
13
14
15
16
L7
18
12
20
a1
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 34

 

 

oOo FP Oo FP HO P

ever reference the name JTM?
They should.

Is this per agreement between Weinberg and JTM?

. What is -- what we contract them to do is to abide by

the Fair Debt Collection Practices Act and any
associated state laws, and part of that is to state
who the current account holder is both on the phone

and in the letter.

. And can you explain the compensation structure between

Weinberg and JTM?
It is a percentage of the collections made.
Does Weinberg charge JTM a fee?
No.
Does JTM charge Weinberg a fee?
No.
So let's say, Weinberg is able to collect a certain
sum of money from a consumer, how much of that money
is Weinberg required to give JTM?
It varies from placement to placement.
So in the instant matter dealing with Weinberg, how
much of the money was Weinberg required to give JTM
with this account?

MR. LITTLE: When you say the instant matter,
you mean the instant account that we're talking about

at issue in the lawsuit?

 

EcoScribe Solutions 888.651.0505

 
oOo oO -~]

10
LL
12
13
14
15
16
L7
18
19
20
21
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 35

 

MR. HATZIDIMITRIADIS: Correct.

THE WITNESS: I don't have that information.

BY MR. HATZIDIMITRIADIS:

Q. Okay. We will get to that eventually. I would
imagine as the vice president of compliance, Mike,
you're familiar with the Fair Debt Collection
Practices Act, correct?

A. Yes, I am.

Q. Do you believe that a debt collection agency who is
collecting upon a debt owned by JTM is a debt
collector under the FDCPA?

MR. LITTLE: Object to the form. Calls for a
legal conclusion.

THE WITNESS: That the collect agency is?

MR. HATZIDIMITRIADIS: Correct.

THE WITNESS: Yes.

MR. HATZIDIMITRIADIS: Does JTM ever provide
training materials to its collection agencies?

THE WITNESS: No.

MR. HATZIDIMITRIADIS: Are you aware of any
instances other than the instant lawsuit in which JTM
was sued under the FDCPA?

MR. LITTLE: Object to the form.

THE WITNESS: Yes.

MR. HATZIDIMITRIADIS: And again, if you can

 

 

 

EcoScribe Solutions 888.651.0505
10
sok
12
13
14
15
16
17
18
19
20
21
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 36

 

BY

Oo > 0 YF O PB

BY

 

estimate, do you know how many times approximately?

MR. LITTLE: That the company has ever been sued
or the company has been sued since he has been with
the company?

MR. HATZIDIMITRIADIS: The company in its entire
history, how many times has it been sued under the
FDCPA, if he knows?

THE WITNESS: The entire company, I have no idea
for the history of the company.

MR. HATZIDIMITRIADIS:

How about in your two years and ten months of working
there?

For FDCPA violations?

Correct.

. Again --

Is it more than five?
I would have to say right about that.
Okay. Do you believe that JTM is a debt collector for
purposes of the FDCPA?
MR. LITTLE: Object to the form.
THE WITNESS: No, I do not.

MR. HATZIDIMITRIADIS:

Q. Why don't you believe so?

Because we make no direct action to contact a consumer

or attempt to collect it.

 

 

EcoScribe Solutions 888.651.0505
o ~s HM UW

10
11
12
13
14
15
16
Li
18
19
20
21
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 37

 

 

Q.

Okay. Are you aware of any instances in which a JTM
collection agency was sued under the FDCPA for conduct
related to a debt owned by JTM?

MR. LITTLE: Object to the form. When you say
JTM debt collection agency, you mean, third-parties
contracted by JTM to collect accounts?

MR. HATZIDIMITRIADIS: Correct.

MR. LITTLE: So I believe his question is, are
you aware that JTM has been sued because its
third-party debt collector was purportedly violating
the FDCPA?

THE WITNESS: That JTM has been sued?

MR. LITTLE: Yes, for the action of its
third-party debt collector.

THE WITNESS: All those, the five or however
many, are all on the action of the agency, yes.

MR. HATZIDIMITRIADIS: Okay. In any of those
five or so cases did JTM reprimand that collection
agency?

MR. LITTLE: I'm sorry. That's assuming that
the claims had merit, right?

MR. HATZIDIMITRIADIS: Well, I'm just asking
generally. In any of those five cases, I'm not sure
if they're the same debt collectors in some of them or

if they're different, I'm asking in any of those cases

 

EcoScribe Solutions 888.651.0505

 
WwW BN

~~ nA WU

oo

10
11
LZ
L3
14
LS
16
Li
18
19
20
21
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 38

 

 

did JTM reprimand that collection agency in any way?

THE WITNESS: Can you define reprimand?

MR. HATZIDIMITRIADIS: I mean, did JTM change --
did JTM discontinue using certain debt collection
agency services after that collection agency was sued?

MR. LITTLE: Form. I'm going to object outside
of the scope of the 30(b) (6) notice, so any response
he gives will not bind the company. You can answer if
you know.

MR. HATZIDIMITRIADIS: I'm going to combat that
one, Brendan. This one actually does go to the heart
of the agency, if the company has control to sever
ties then obviously that establishes the agency, so
that is where I'm --

MR. LITTLE: Sure. Which topic number are you
talking about?

MR. HATZIDIMITRIADIS: We got to go there, let's
do it. I mean, we can go generally as to all the
interrogatories, request for production, request for
admission, this is general stuff, Brendan. We're
trying to -- the FDCPA, debt collector issue is the
main issue here, so that is what I'm going towards.

MR. LITTLE: Well, my objection stands. I don't
see a topic that it references, so you can ask the

question, and my position is his response doesn't bind

 

 

EcoScribe Solutions 888.651.0505
fo oOo AN oH WU SP W

10
11
12
13
14
15
16
L?
18
19
20
21
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 39

 

 

the company to the extent that he knows and we can
hash it out later.

MR. HATZIDIMITRIADIS: No, no, understood. And
I will point to topic one. But anyway, we can move
on. I will rephrase the question because I'm not sure
if it was answered.

Does JTM ever stop doing business with a
third-party collections agency because of conduct
committed by that third-party collections agency?

MR. LITTLE: I'm going to object to the form.
And also, it's outside of the scope of the 30(b) (6)
notice, his answer is not going to bind the company.
You can answer, if you know.

THE WITNESS: Yes, we have.

MR. HATZIDIMITRIADIS: And pursuant to the
agreement entered into by JTM and the third-party
collection agencies, JTM has the ability to sever ties
with the collection agency as a result of the
collection agency's conduct?

THE WITNESS: Yes.

MR. HATZIDIMITRIADIS: Has there ever been an
instance where a collection agency has been found to
violate the FDCPA, but JTM has continued to use that
collection agency to collect upon the debt it owns?

MR. LITTLE: Object to the form. Outside the

 

 

EcoScribe Solutions 888.651.0505
ep WW

n Ww

I]

10
dod
12
13
14
LS
16
17
18
19
20
21
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 40

 

 

scope of the 30(b) (6) notice. You can answer if you
know.

THE WITNESS: Yes.

MR. HATZIDIMITRIADIS: Are all agreements
between JTM and a third-party collection agency
substantially similar to the agreement that we were
looking at on Exhibit E?

THE WITNESS: Every agreement is identical.

MR. HATZIDIMITRIADIS: Does JTM allow its
third-party collection agencies to harass consumers?

MR. LITTLE: Object to the form.

THE WITNESS: No, we do not.

MR. HATZIDIMITRIADIS: Is there language in the
collection services agreement of these third-party
agencies that prevent these agencies from doing so?

MR. LITTLE: Object to the form. The agreement
speaks for itself. You can answer. If you want to
look at Exhibit E, you can.

THE WITNESS: Well, we require them to abide by
the FDCPA, which outlines that.

MR. HATZIDIMITRIADIS: Would you say that JTM
has control over the manner in which the third-party
collection agencies can collect upon the debt?

MR. LITTLE: Object to the form. Calls for

legal conclusion. You can answer if you know.

 

EcoScribe Solutions 888.651.0505

 
SPF WD NY FH

10
ue
12
13
14
15
16
17
18
19
20
21
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 41

 

BY

BY

 

THE WITNESS: We don't get involved in the
operations of the agency, no.

MR. HATZIDIMITRIADIS:

. But you did mention earlier that JTM can sever a

relationship based on that debt collection agency's
conduct, correct?

Correct.

So by virtue of that, would you agree that JTM does
have a form of control over these third-party
collection agencies?

MR. LITTLE: Object to the form.

THE WITNESS: No, I would say that has the
ability to control the -- just the actual agreement
itself, not control of the agency.

MR. HATZIDIMITRIADIS:

Okay. And earlier you had mentioned that JTM does not
have access to its collection agency account notes,
correct?

Direct access, correct.

. When would JTM request access to a third-party

collection agency's account notes?

. After I have been notified of the issue.

So is it only when an issue arises that JTM looks into
the collection account notes of the third-party

collection agency?

 

 

EcoScribe Solutions 888.651.0505
10
at
12
13
14
15
16
LY
18
LS
20
21
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057

 

Michael Hyla November 01, 2019 30(b)(6) Page 42

A. No, we also access them during an annual audit.

Q. Okay. And earlier when you said issue arises, what do
you mean by that?

A. If I receive a lawsuit, if I receive a regulatory
complaint on the agency, if I receive a consumer
complaint on the agency, if the issuer receives a
complaint on the agency.

Q. Does JTM have any say as to what goes into the letters
its third-party collection agency sends consumers?

A. We just require that they abide by the FDCPA.

Q. And those letters presumably list JTM within them,
correct?

A. Correct.

Q. But JTM does not have any other control over the
content of the letter?

A. Other than items that are specifically outlining the
FDCPA, like, the validation notice or the
Mini-Miranda, no.

Q. Does JTM have different requirements with certain
third-party collection agencies as to what has to be
included in the letters those third-party collection
agencies send to consumers?

A. No, nothing varies from agency to agency.

Q. So even if that collection agency is collecting in a

 

different state it is still the same letter that is

 

 

EcoScribe Solutions 888.651.0505
SP WwW NHN fF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 43

 

BY

 

sent out?

MR. LITTLE: Object to the form.

THE WITNESS: Unless state law mandates
something different, such as disclosures.

MR. HATZIDIMITRIADIS: Okay. If a third-party
collection agency violates -- strike that. Ifa
third-party collection agency that is contracted with
JTM violates a federal state or local law could JTM be
subject to a lawsuit?

MR. LITTLE: Objection. Calls for speculation.
If you can answer that. But that's a hypothetical.

THE WITNESS: I -- I -- I -- I don't know. I'm
not an attorney.

MR. HATZIDIMITRIADIS: Okay. Well, has JTM
taken any steps to insulate itself from liability with
these third-party collection agencies?

MR. LITTLE: Object to the form. You can
answer, if you understand the question.

THE WITNESS: Other than requesting
indemnification in our contracts, no.

MR. HATZIDIMITRIADIS:
Does JTM ever reward any of the third-party collection

agencies?

- No.

So let's say Weinberg collects the most amount of

 

 

EcoScribe Solutions 888.651.0505
10
1.
Le
13
14
L5
16
17
18
19
20
2d
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 44

 

BY

 

money out of all the third-party collection agencies
who are collecting on JTM accounts, would JTM treat
Weinberg any differently from the other third-party
collection agencies thereafter?

No.

Is there ever any circumstances in which a third-party
agency would be rewarded over another collection

agency?

. We reward no agency.

If one collection agency is more successful than
another would you place more accounts with that more
successful collection agency going forward?

MR. LITTLE: Object to the form. Calls for an
improper hypothetical. Outside the scope of the
30(b) (6) notice. His answer may not bind the company.
You can answer, if you know.

THE WITNESS: No, I don't. Again, that is an
operational question.

MR. HATZIDIMITRIADIS:

Do all third-party collection agencies that have been
contracted with JTM, are they all collecting on the
same number of accounts?

I don't know the volume of accounts placed with any
agency.

In your capacity as the vice president of compliance

 

 

EcoScribe Solutions 888.651.0505
10
ad
12
Ls
14
15
16
17
18
L9
20
21
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 45

 

0 Ff O F O

-

BY

 

of JTM would you believe that every single third-party
collection agency who has contracted with JTM collects
on the same identical number of accounts?

MR. LITTLE: Object to the form. Asked and
answered in a prior question, if you have a different
answer.

THE WITNESS: No, I have no idea.

MR. HATZIDIMITRIADIS:
Does JTM still have a relationship with Weinberg?

No.

. Why is that?

Partly for performance, partly for this lawsuit.

. Are you aware that Weinberg representatives refer to

themselves as mediators?
No, I am not.
Have you ever been aware of any instances with which a
Weinberg representative threatened legal action upon a
consumer?
MR. LITTLE: Generally or this consumer?
MR. HATZIDIMITRIADIS: Both. If you know both.
THE WITNESS: To the best of my recollection,
no.

MR. HATZIDIMITRIADIS:

. And for this particular case, you are not aware of

that?

 

 

EcoScribe Solutions 888.651.0505
10
11
12
13
14
LS
16
Ld
18
LS
20
21
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057

 

Michael Hyla November 01, 2019 30(b)(6) Page 46
A. No, I'm not.
Q. In this specific case what steps did JTM take to
monitor Weinberg's collection activities?
MR. LITTLE: Before it was aware of the lawsuit
or afterwards?
MR. HATZIDIMITRIADIS: I'm saying during the
collection of the accounts, so before the lawsuit.
MR. LITTLE: So from the time that JTM placed
the account with Weinberg up until the time it was
aware of the lawsuit, what did JTM do to monitor
Weinberg's activities?
MR. HATZIDIMITRIADIS: Correct.
THE WITNESS: Through monthly call monitoring.
MR. LITTLE: But he is asking for this specific
account.
THE WITNESS: On this specific account?
MR. LITTLE: Yeah, what did you do to monitor
for this specific account, if anything.
THE WITNESS: Oh, I'm talking general.
MR. LITTLE: So make sure you clarify that.
THE WITNESS: For this specific account,
probably nothing.
BY MR. HATZIDIMITRIADIS:
Q. Is there a reason why you just said that generally you

 

would do a monthly monitor on an account, but in this

 

EcoScribe Solutions 888.651.0505

 
10
11
12
13
14
15
16
LY.
18
19
20
21
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 47

 

10

 

A.

0 Fr OO P

instance you did not?
We do random sampling, so I said probably not because
it would depend on whether this account came up in the

random sampling or not.

. And do you specifically listen to those call

recordings?

- Myself, no.
Q. And who does listen to those recordings?

. We have a compliance administrator who handles that

procedure.

Okay. Let's go back. And I'm actually -- I have
maybe half hour max left. Do you think you will
people able to tough it out for the next hour?

Oh, yeah, I'm fine.

. All right. Great. So if you can go back to Exhibit E

one more time.

Okay.

. And again, Mike, we said this is the collection

services agreement between JTM and Weinberg, correct?
Right.
Did you sign this document?

Yes, that is my signature.

. And you did say that this is the same agreement that

is used with all third-party collection agencies, is

that why there is a fill in the blank on the first

 

EcoScribe Solutions 888.651.0505

 
o 4 OHO WU eS

10
11
12
13
14
LS
16
Le
18
L9
20
21
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 48

 

 

paragraph on the first page?

Correct.

. Now, if we can go to the page that is labeled on the

bottom right, JTM 0003, please. And there is a
paragraph that is labeled 2.3.1 that is titled
collection of account, do you see that?

Yes.

Okay. And towards the middle of that paragraph, if
you look on the left side, it begins with, the agency

shall continually disservice, do you see that?

. Yes.

I'm going to read that one sentence and ask you a
question about that. So it says, the agency shall
continually service each account placed by the
company, make a reasonable number of telephone calls,
take updated consumer location and contact
information, and attempt regular contact with
consumers to effectuate collection, and parentheses,
in compliance with all compliance regulations. Do you
see that sentence?

Yes.

Okay. Now, the phrase reasonable number of telephone
calls, how would you define what a reasonable number
of telephone calls is?

MR. LITTLE: Form. You can answer.

 

 

EcoScribe Solutions 888.651.0505
10
21
12
43
14
15
16
LT
18
LS
20
21
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 49

 

BY

BY

 

THE WITNESS: I would state that it is as long
as it's not a volume with intent to harass.

MR. HATZIDIMITRIADIS:

- And does JTM leave that up to a third-party collection

agency?
Yes.
But JTM can monitor the volume of phone calls through
a monthly recording, correct?
No, we monitor the calls themselves, specific calls.
Is that in every -- is that in every situation?

MR. LITTLE: Form.

THE WITNESS: I don't understand what you mean
by every situation. We do it with every agency.
MR. HATZIDIMITRIADIS:

So every account?

. No, they're random.

I guess, I will ask it one more time so we have a
clear record. So does JTM monitor the monthly call
volume for every collection agency that it is
collecting upon JTM's purchased debts?
The monthly call volume, no.
Is that random?

MR. LITTLE: Object to the form. I think you
got to explain what you mean when you say monthly

monitoring, monthly auditing, what happens.

 

 

EcoScribe Solutions 888.651.0505
PB WwW NY Ff

o ~a wn Wm

10
dk
12
13
14
15
16
L?
18
LS
20
21
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 50

 

 

o0 Ff O PP

oO Fr ODO PP

BY MR. HATZIDIMITRIADIS:

Q.

Well, earlier, Mike, you mentioned that there is a
random selection of accounts that undergo a monthly
recording check, if you will, is that accurate?
Correct.

Does the same thing occur with the volume of calls?
No.

So does JTM ever monitor the volume of calls that a
third-party collection agency makes?

No.

And is there a reason as to why it does not?

I don't have a reason for that, no.

If we flip to the next page, page 4. There is a
section title 2.4.2, no subcontracting of services.
Do you see that?

Yes.

So I think I have done a lot of reading, I will save
the reading for everyone, but can you just explain

what that clause means?

. When we assign accounts to an agency they do not have

the ability to reassign them to another agency.
So does this mean that JTM controls who its
third-party collection agencies can engage as a
subcontractor?

MR. LITTLE: Can you repeat that, please?

 

 

EcoScribe Solutions 888.651.0505
Ee Ww NY HF

10
dike
12
13
14
15
16
Li
18
19
20
21
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 51

 

 

BY MR. HATZIDIMITRIADIS:

Q.

Does this mean that JTM can control who its
third-party collection agency can engage as a

subcontractor?

. We don't allow subcontractors, so we can't control

something that we don't allow.

. Well, that is not what the clause says. I guess, now

we might have to -- there is a sentence in there that
says, in the event that the agency engages a
subcontractor to perform any of the services under
this agreement, after receiving the company's prior
written consent, the agency shall require in writing
that such other person or entity to abide by the same
conditions, obligations and warranties imposed upon
and assumed by the agency in this agreement, without
limitation. Do you see that?

I see that.

. Has they ever been an instance in which a collection

agency has engaged a subcontractor to perform any

services with respect to accounts owned by JTM?

- No.

. Well, then why is this clause even in the agreement?

MR. LITTLE: Object to the form.
THE WITNESS: I couldn't tell you. I did not

create the agreement.

 

EcoScribe Solutions 888.651.0505

 
ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 52

 

BY MR. HATZIDIMITRIADIS:

Q. Why doesn't JTM allow third-party collection agencies

10
Ll.
12
13
14
15
16
Li?
18
13
20
21
22
23
24
25

 

to engage a subcontractor?

Because we want to know who is collecting our
accounts.

Okay. If we look at the bottom of that page where it

Says, 2.6 title and authority, do you see that?

- Yep.

. What is blanket settlement standards, what does that

mean?

It means when a file is placed with the agency there
is a certain level of settlement percentage that the
agency can automatically offer, whether it's eighty
percent, sixty percent, but something less than
balance in full to close the debt.

So does that vary from collection agency to collection

agency?

. Not from agency to agency, from portfolio to

portfolio.
Okay. What types of debts does Weinberg collect upon?
MR. LITTLE: For JTM or generally?
MR. HATZIDIMITRIADIS: Correct. I'm sorry. For
JTM.
THE WITNESS: They were doing credit card and

retail card business, I believe.

 

 

EcoScribe Solutions 888.651.0505
10
id
12
13
14
15
16
17
18
19
20
21
22
23
24

25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 53

 

BY

Q.

BY

 

MR. HATZIDIMITRIADIS:

Okay. Let me have you real quick flip to page JTM
0007.

Okay.

. And then there is a section 2.8.4, call recording, and

it says, the agency shall record one hundred percent
of calls with consumers and preserve the call
recordings for a minimum of two years following
closure of the account at the agency. Do you see
that?
Correct.
So how does JTM monitor whether or not its third-party
collection agencies are recording every conversation?
By our random call monitoring.
What steps are taken by JTM if a third-party
collection agency fails to record every single call?
MR. LITTLE: Object to the form. Improper
hypothetical, outside the scope of the 30(b) (6)
notice. Your answer is not going to bind the company,
but you can answer if you know.
THE WITNESS: That would be situational on their
reasoning for it.
MR. HATZIDIMITRIADIS:
Have you ever seen an instance in which that has

occurred?

 

EcoScribe Solutions 888.651.0505

 
Se WwW

10
aa
12
13
14
15
16
17
18
19
20
21
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 54

 

 

A.

Yes, I have.

Q. And what has happened in that instance?

By that question, are you asking if there was
remediation required?

Correct.

So the instance was that the server that was holding
the calls had crashed and was completely lost, so

there was no remediation.

Q. Was that the only instance that you recall?

To the best of my recollection, yes.

If we could go to page 9, there is a section there
2.1.0, and it's titled, rights of inspection. Do you
see that?

Yes.

. And again, I rather not have anyone read that, but

based on that clause, does it mean that JTM can
inspect Weinberg's premises and records at any time of
JTM's choosing?

MR. LITTLE: Object to the form. The document
speaks to itself, but you can answer, if you know.

THE WITNESS: Yes.

MR. HATZIDIMITRIADIS: Isn't that a form of
control that JTM has over Weinberg?

MR. LITTLE: Object to form. Calls for a legal

conclusion, if you know the answer, you can answer.

 

 

EcoScribe Solutions 888.651.0505
10
Ld
12
13
14
15
16
it
18
19
20
21
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 55

 

BY

 

THE WITNESS: My opinion would be, no, because
it's for auditing purposes.

MR. HATZIDIMITRIADIS: So even if a third-party
collection agency has done nothing unlawful, would JTM
still have the ability to enter the premises and
search that third-party collection agency's records?

MR. LITTLE: Object to the form. Calls for
improper hypothetical. Outside the scope of the
30(b) (6) notice. Your answer is not going to bind the
company. You can answer, if you know.

THE WITNESS: Again, if they haven't done
anything wrong, we would still go in for an annual
audit.

MR. HATZIDIMITRIADIS:

. And that is a clause that is in all of those contracts

between JTM and a third-party collection agency?

. Yes.

Okay. If we can go to page 11, and there is a section
there titled 3.6, authority to endorse and deposit

checks. Do you see that one?

- Yes.

So I'm going to read the first sentence, it says, the
agency is authorized to endorse and deposit any
instrument made payable to the company or a prior

account owner/creditor that the agency receives in

 

 

EcoScribe Solutions 888.651.0505
SP Ww NY Ff

10
11
12
13
14
15
16
Li?
18
9
20
21
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 56

 

BY

 

connection with an account, provided no termination
event or account return has previously occurred. Do
you see that?

Yes.

So based on what I just read, does this mean that
Weinberg can sign a check that is actually made
payable to JTM?

They can deposit that check.

. What does endorse mean to you?

MR. LITTLE: Object to the form.
MR. HATZIDIMITRIADIS: In reference to a check.
THE WITNESS: To sign the back of the check.

MR. HATZIDIMITRIADIS:

. Okay. So based on this sentence would Weinberg have

the ability to sign the check that is made payable to
JTM?

To endorse it on the back, correct.

Okay. And if we can, one last question on the
document. You can go to page 17, there is a section
there titled, 7.4, illegal activities. And this one
states, in the event the company believes, for any
reason, that the agency is engaging in illegal
activity or is not fully complying with all compliance
regulations, the company shall have the right, in its

sole discretion, to terminate this agreement

 

 

EcoScribe Solutions 888.651.0505
un SF WwW WN

10
eb
12
13
14
LS
16
17
18
19
20
21
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 57

 

BY

 

immediately upon oral or written notice to the agency.
Do you see that?

Yes.

So this kind of ties in to what we talked about
earlier. But again, if this third-party collection
agency, Weinberg for instance, engages in unlawful
conduct, JTM has the ability to terminate the
contract?

Correct.

. And what steps would JTM have to go through in order

to terminate that contract with Weinberg?

MR. LITTLE: You want him to outline the steps
that are set forth in the agreement?

MR. HATZIDIMITRIADIS: I guess, I can ask it
this way. You're referring to 7.5, I'm assuming. But
is there anything other than what is listed in section
7.5 that JTM has to do upon severing ties with a
third-party collection agency?

THE WITNESS: Other than written or oral
communication, no.

MR. HATZIDIMITRIADIS:

Has there ever been an instance in which JTM has
terminated a relationship with a third-party
collection agency but has later contracted with that

third-party collection agency once again?

 

 

EcoScribe Solutions 888.651.0505
10
11
12
13
14
15
16
i?
18
19
20
2L
22
23
24
25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057

 

Michael Hyla November 01, 2019 30(b)(6) Page 58

A. No.

Q. So as you sit here today JTM and Weinberg do not have
a contractual relationship?

A. Correct.

Q. The last question I have is kind of more inquisitive
because I'm not sure what it is. But if we could look
at Exhibit G. Have you seen this document before?

A. Yes, I have.

Q. Can you just please explain briefly what this document
is?

A. This is a line off of a placement report from the
issuer.

Q. So in this instance would the issuer be Mid-America
Bank and Trust?

A. Via total card, yes.

Q. And this was the account that was contracted -- that
was the subject of the contractual agreement with
Weinberg, correct?

A. Correct.

MR. LITTLE: Object to the form of the last
question.

BY MR. HATZIDIMITRIADIS:

Q. How was this information provided to JTM?

A. This is provided via a secured website of the issuers.

Q. Okay. Was this directly printed off of that website?

 

 

 

EcoScribe Solutions 888.651.0505
ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 59

 

A. Well, it goes through that portal as an Excel sheet

cs bo

4 7 Ww

10
11
12
13
14
13
16
Ls
18
L9
20
21
22
23
24
25

 

and the Excel sheet is then converted into our system,
so this is off of the archive Excel sheet.

MR. HATZIDIMITRIADIS: Okay. I have no further
questions. Brendan, do you have anything on that?

MR. LITTLE: You said you're all finished?

MR. HATZIDIMITRIADIS: Yeah, I'm all done.

MR. LITTLE: Okay. No, I don't have any
questions for the witness.

MR. HATZIDIMITRIADIS: You guys going to waive
or --

MR. LITTLE: No, I'm going to read and sign,

please. Thank you.

(Deposition ended at 12:30 P.M.)

 

 

EcoScribe Solutions 888.651.0505
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 60

 

WITNESS SIGNATURE CERTIFICATION

I, MICHAEL HYLA, the witness whose testimony
appears hereinbefore do hereby certify
and sign my name saying that I have read my
foregoing testimony of the official transcript of
proceedings in this action, and that I agree

with the content and accuracy of said testimony.

IN WITNESS WHEREOF, I have hereunto

subscribed my name.

 

SIGNATURE OF WITNESS

 

SIGNATURE OF NOTARY PUBLIC

 

DAY MONTH YEAR

 

 

 

EcoScribe Solutions 888.651.0505
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP
Michael Hyla November 01, 2019 30(b)(6)

Job 31057
Page 61

 

ERRATA SHEET

PAGE LINE

 

 

change:

 

reason:

 

 

change:

 

reason:

 

 

 

change:

 

reason:

 

 

 

change:

 

reason:

 

 

 

change:

 

reason:

 

 

 

change:

 

reason:

 

 

 

change:

 

reason:

 

 

 

change:

 

reason:

 

 

 

change:

 

reason»:

 

 

 

change:

 

reason:

 

 

 

change:

 

reason:

 

 

 

change:

 

reason:

 

 

 

change:

 

reason:

 

 

 

change:

 

reason:

 

 

 

change:

 

reason:

 

 

 

EcoScribe Solutions 888.651.0505

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 62

 

ERRATA SHEET

PAGE LINE

 

 

change:
reason:

 

 

 

 

change:
reason:

 

 

 

 

change:
reason:

 

 

 

 

change:
reason:

 

 

 

change:
reason:

 

 

 

 

change:
reason:

 

 

 

 

change:
reason:

 

 

 

 

change:
reason:

 

 

 

 

change:
reason:

 

 

 

 

change:
reason:

 

 

I hereby
certify that I did review and if necessary correct
this deposition and that the foregoing pages
through are a true and accurate recording of
said proceedings.

 

Subscribed and sworn to before me this
day of , 20 ‘

 

 

Notary Public

 

 

EcoScribe Solutions 888.651.0505

 
ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP Job 31057
Michael Hyla November 01, 2019 30(b)(6) Page 63

 

CERTIFICATION

STATE OF NEW YORK
COUNTY OF ERIE:

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

I, JULIA MATTERS, Notary Public in and for the
State of New York do hereby certify:

That the transcript appearing hereinbefore was
taken pursuant to notice at the time and place as
herein set forth; that said transcript was
stenographically recorded through machine shorthand by
me and thereafter computer transcribed into laser
printing.

I HEREBY CERTIFY, that the foregoing transcript
is a full, true and correct transcription of my
machine shorthand notes so taken.

IN WITNESS WHEREOF, I have hereunto subscribed
my name and affixed my stamp this 18th day of November

2019.

wNulia Mattern

JULIA MATTERS

 

 

 

EcoScribe Solutions 888.651.0505
ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP
Michael Hyla November 01, 2019 30(b)(6)

Job 31057
Index: 0003..after

 

 

Exhibits

 

Exhibit A 3:5 10:3
Exhibit B 3:6
Exhibit C 3:7
Exhibit D 3:8

Exhibit E 3:9 23:1,11,16,18,21
40:7,18 47:15

Exhibit F 3:10 19:24 20:7 26:14
27:9 28:5,6 29:10,19

Exhibit G 3:11 58:7

0003 48:4
0007 53:3

 

1/2/2018 28:16
11 55:18
12:30 59:15
138 24:15
14221 24:15
14227 5:16
17 5:15 56:19
18 28:3
18-2008 6:3
19 28:3
1979 7:20
1981 7:21

2 10:11
2.1.0 54:12
2.3.1 48:5
2.4.2 50:14
2.6 52:7
2.8.4 53:5

 

2017 12:21 24:12
2018 28:21

2C 24:18

2nd 28:21

 

3 10:12
3.6 55:19
30 5:23

30(b)(6) 8:11 38:7 39:11 40:1
44:15 53:18 55:9

31st 12:20

5/30/2017 29:13
6

 

6/11/2018 28:7
6000 24:18
6400 24:14

7.4 56:20
7.5 57:15,17
7th 24:12

 

9 54:11
9/5 30:13
9/5/2018 30:15

abide 34:4 40:19 42:10 51:13

ability 7:13 32:1,2 39:17 41:13
90:21 55:5 56:15 57:7

able 34:16 47:13

about 7:5,15,17 8:15 11:18
23:13 28:16 33:18 34:24 36:11,
17 38:16 48:13 57:4

access 31:17,19,21,23,24 41:17,
19,20 42:1

account 9:25 12:23 13:7,12,22
14:4,5,11,15 16:23,24 17:6,10,
14,16,20 19:7 20:3 21:1,10 26:19
28:18,21,22,23 30:2 31:17,19
32:3,4,14 33:5,17 34:7,22,24
41:17,21,24 46:9,15,16,18,21,25
47:3 48:6,14 49:15 53:9 55:25
56:1,2 58:16

accounts 14:23 15:6,10 16:4,
14,20,22 17:1,12 21:11 25:8,12,
20 37:6 44:2,11,22,23 45:3 46:7
50:3,20 51:20 52:5

accurate 6:18 14:6 50:4
acquires 21:25
acquisition 14:18 21:20,21
Act 34:5 35:7

action 36:24 37:13,16 45:17
activities 46:3,11 56:20
activity 56:23

actual 41:13

actually 24:10 27:20 30:20
38:11 47:11 56:6

added 28:8

address 19:10,12 24:14,17
32:13

Adia 6:1 17:4,12
administration 25:7
administrator 47:9
admission 38:20
admit 13:22
admitted 18:7

after 5:16 21:21 27:23 38:5
41:22 51:11

 

 

EcoScribe Solutions

888.651.0505
ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP
Michael Hyla November 01, 2019 30(b)(6)

Job 31057
Index: afterwards. .Bank

 

afterwards 46:5

again 9:4 11:8 15:17 21:6 22:19
25:22 26:8 30:21 35:25 36:15
44:17 47:18 54:15 55:11 57:5,25

agencies 11:3 18:13 23:9 27:11
28:25 29:5,20,24 31:12,18,20,25
32:8,18,24 33:10 35:18 39:17
40:10,15,23 41:10 42:20,22
43:16,23 44:1,4,20 47:24 50:23
52:2 53:13

agency 9:11 21:14,18 22:3,6
23:6,7 24:19,24,25 25:5,11,12,
16,19,20 26:2,4,12 28:13,23
29:17 30:1,7 31:11,14 32:1 35:9,
14 37:2,5,16,19 38:1,5,12,13
39:8,9,18,22,24 40:5 41:2,14,17,
25 42:5,6,7,9,23,24 43:6,7 44:7,
8,9,10,12,24 45:2 48:9,13 49:5,
13,19 50:9,20,21 51:3,9,12,15,19
52:11,13,16,17,18 53:6,9,16
55:4,16,23,25 56:22 57:1,6,18,
24,25

agency's 32:3 39:19 41:5,21
55:6

agent 19:19 22:16,19 24:1,5
25:23 26:10

agents 22:21
agree 25:16 41:8

agreement 5:25 23:5,23 24:11
26:11 34:3 39:16 40:6,8,14,16
41:13 47:19,23 51:11,15,22,25
56:25 57:13 58:17

agreements 40:4
ahead 8:20 10:25 14:9
alcohol 7:9

allow 40:9 51:5,6 52:2
already 16:24

also 9:16 18:22 19:19 29:10
39:11 42:1

always 28:15
Amherst 28:8,11
among 24:13
amount 43:25
analogy 15:23
annual 42:1 55:12

 

another 13:13 27:5 29:16 30:1
32:19 44:7,11 50:21

answer 6:25 8:12,13,17 10:17,
29 11:13 13:6,10 14:9 15:13,16
16:9 21:9 24:3,4 27:6,7 30:5 38:8
39:12,13 40:1,17,25 43:11,18
44:15,16 45:6 48:25 53:19,20
54:20,25 55:9,10

answered 39:6 45:5
answers 33:2
anticipate 6:21

any 6:23 7:4,9,12 8:1 11:4 12:19
14:17,18 17:5 22:6,17 31:24 33:4
34:5 35:20 37:1,17,23,25 38:1,7
42:8,14 43:15,22 44:3,6,23 45:16
51:10,19 54:17 55:23 56:21 59:8

anyone 54:15
anyone's 11:17

anything 7:5 9:8,24 21:12 33:8
46:18 55:12 57:16 59:5

anyway 39:4

anywhere 27:17 29:11
apologies 23:20 27:22
apologize 30:14
appreciated 7:18 9:7 10:19
approximately 28:2,3 36:1
archive 59:3

are 5:7,8 7:8,11 9:21 10:11,14,
15,22 12:5,15 13:23 14:6 16:20
17:1,15 18:10 19:6 22:5,16,21
23:1,7 27:2,4 29:5,6,25 30:21 ,24
32:6 33:15,16 35:20 37:1,8,16
38:15 40:4 42:16 44:2,21 45:13,
24 53:13,15 54:3 57:13

area 28:4 30:23
arises 41:23 42:2
ARM 14:10
around 26:15
arrested 8:4

ask 6:24 7:15 8:13 9:1,4 10:2
15:21 16:10 38:24 48:12 49:17
57:14

asked 33:18 45:4

asking 7:2 11:10 16:1 17:12
37:22,25 46:14 54:3

assess 9:15
assign 26:20 50:20

assigned 22:13,21 27:5,11
28:21

assigns 21:24

assist 9:16

assisted 9:19
assists 25:6
associated 34:6
assume 18:21
assumed 51:15
assuming 37:20 57:15
attempt 33:13,22 36:25 48:17
attended 7:20,21
attorney 9:25 11:9 43:13
audit 42:1 55:13
auditing 49:25 55:2
audits 9:10,11
August 12:20
authority 52:7 55:19
authorized 55:23
auto 12:10
automatically 52:13
Avenue 24:18
average 14:24

aware 12:15 16:20,22 17:15 19:6
29:25 33:16 35:20 37:1,9 45:13,
16,24 46:4,10

away 21:3

B-E-A-M 20:14

back 26:14,15 47:11,15 56:12,17
Bailey 24:18

balance 31:9 52:15

Bank 58:14

 

 

EcoScribe Solutions

888.651.0505
ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP
Michael Hyla November 01, 2019 30(b)(6)

Job 31057
Index: bankruptcy..coming

 

bankruptcy 21:11

based 10:9 23:21,25 25:18 27:9
29:19 41:5 54:16 56:5, 14

Beam 20:13 33:8
beamed 28:18
became 27:25 28:1

because 11:12 36:24 37:9 39:5,
8 47:2 52:4 55:1 58:6

become 27:23

been 6:10.12 8:1,4,23 9:2,17
10:3 28:15 36:2,3,6 37:9,12
39:21,22 41:22 44:20 45:16
51:18 57:22

before 6:10,20,25 7:2,4 8:6 10:7
11:12 20:1,4 27:24 46:4,7 58:7

begin 16:17 21:2
begins 48:9
being 5:16,24
belief 12:18

believe 6:12 12:14 35:9 36:18,
23 37:8 45:1 52:25

believes 56:21

below 25:16

besides 14:18

best 10:19 12:18 45:21 54:10

between 5:4 21:23 22:16 33:9
34:3,9 40:5 47:19 55:16

bind 8:12 38:8,25 39:12 44:15
53:19 55:9

bit 7:1

blank 47:25

blanket 52:9

both 5:2 33:2 34:7 45:20
bottom 48:4 52:6
break 6:22,25
Brendan 15:23 38:11,20 59:5
brief 7:21

briefly 7:17 19:2,24 58:9
broad 10:18

Buffalo 7:22

 

business 7:25 11:5 13:17 25:5
39:7 52:25

buyer 9:15 10:22 14:16

Cc

call 6:8 8:8 22:20,23 23:7 46:13
47:5 49:18,21 53:5,7,14,16

called 5:16 22:19

calls 17:23 18:3,5,6,9,10,11,12,
14 24:2 33:22,25 35:12 40:24
43:10 44:13 48:15,23,24 49:7,9
50:6,8 53:7 54:7,24 55:7

came 47:3

can 7:3 8:12,17 9:12 10:25 11:11
12:13 13:6,9 15:5,15,24 16:7,10,
11,13,16 19:24 21:6,8 24:3,7
26:15 27:9,10 31:22 33:2,15 34:9
35:25 38:2,8,18,24 39:1,4,13
40:1,17,18,23,25 41:4 43:11,17
44:16 47:15 48:3,25 49:7 50:18,
23,25 51:2,3 52:13 53:20 54:16,
20,25 55:10,18 56:6,8,18,19
57:14 58:9

can't 15:4 16:12 17:18 51:5
capacity 6:14 8:15 44:25
Capital 5:22 6:3 24:13,22
capture 20:8

card 12:9 52:24,25 58:15
case 6:1,3 45:24 46:2
cases 9:17 37:18,23,25

certain 25:12 27:2,4 32:20 34:16
38:4 42:19 52:12

certification 5:6

cetera 27:4

change 38:3

changed 27:18

charge 34:12,14
charged 8:1

check 50:4 56:6,8,11,12,15
checks 55:20
Cheektowaga 5:16
choosing 54:18

circumstances 44:6
Civil 5:23

claims 37:21

clarify 46:20

clause 31:13 50:19 51:7,22
54:16 55:15

clear 7:3 49:18
Cleveland-hill 7:19
client 12:21 20:18
close 52:15
closure 53:9

collect 11:3 12:8 18:16,22 25:12
28:25 29:20 30:8 31:13 32:8
33:13,22 34:16 35:14 36:25 37:6
39:24 40:23 52:20

collecting 17:6 21:3 29:6 35:10
42:24 44:2,21 49:20 52:4

collection 11:5 13:13,17,23
14:6,7 17:25 18:19,21 21:14,18
23:5,9,23 24:11 25:6,7,20 26:4,
10,20 27:11 28:13,23 29:5,17,19
30:7 31:12,14,18,20 32:3,8,18,24
33:9 34:5 35:6,9,18 37:2,5,18
38:1,4,5 39:17,18,19,22,24 40:5,
10,14,23 41:5,10,17,21,24,25
42:9,20,21,24 43:6,7,16,22 44:1,
4,7,10,12,20 45:2 46:3,7 47:18,
24 48:6,18 49:4,19 50:9,23 51:3,
18 52:2,16 53:13,16 55:4,6,16
57:5,18,24,25

collections 34:11 39:8,9

collector 8:6,9 21:23 22:10,12,
14 23:8 27:5 35:11 36:18 37:10,
14 38:21

collectors 22:20 37:24
collects 26:5 43:25 45:2
college 7:16,20,24
column 30:22,23 31:1,2
columns 30:24
combat 38:10

comes 20:16,21
comfortable 10:14
coming 9:23 20:4

 

 

EcoScribe Solutions

888.651.0505
ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP
Michael Hyla November 01, 2019 30(b)(6)

Job 31057
Index: comment..delinquent

 

comment 33:18
comments 30:20,21
committed 39:9
communicate 32:19,23

communication 32:25 33:4,9
57:20

Community 7:20,23

company 8:12 24:14,16,17,21
25:11,16 26:4,9,20 28:14 36:2,3,
4,5,8,9 38:8,12 39:1,12 44:15
48:15 53:19 55:10,24 56:21,24

company's 51:11
compel 19:19
compensation 34:9
complaint 12:22 42:5,6,7
complaints 9:9
completely 54:7

compliance 8:22,24 16:2,18
35:5 44:25 47:9 48:19 56:23

complying 56:23
components 18:25
computer 20:8
Concerning 30:2

conclusion 24:3 35:13 40:25
54:25

conditions 25:15 51:14
conduct 37:2 39:8,19 41:6 57:7
conducted 5:24
conference 7:8
confidence 15:24
confirm 33:15
connection 56:1
consent 51:12
consideration 25:14
considered 20:18,19
consists 9:8

consumer 9:9 29:11 31:11
34:17 36:24 42:5 45:18,19 48:16

consumers 18:3,9,10,13,19
29:16 33:22 40:10 42:9,22 48:18

 

53:7

contact 36:24 48:16,17
content 42:15
context 25:23 26:10
continually 48:10,14
continue 25:9
continued 39:23

contract 18:2,18 21:3,16,17,20,
23,24 22:13 28:25 29:20 31:25
34:4 57:8,11

contracted 37:6 43:7 44:21 45:2
57:24 58:16

contracts 18:8 22:5,8,9,16
31:12,14,20 32:7 43:20 55:15

contractual 58:3,17

control 38:12 40:22 41:9,13,14
42:14 51:2,5 54:23

controls 50:22
conversation 53:13
converted 59:2
copy 31:10 33:19
corporate 8:14 10:10
corporative 6:14

correct 11:24,25 17:21,22
18:15,22 20:6,15 21:18,19 22:4,
15 24:23 25:1 27:8 28:6,10 30:3
31:6 32:6 33:11 35:1,7,15 36:14
37:7 41:6,7,18,19 42:12,13 46:12
47:19 48:2 49:8 50:5 52:22 53:11
54:5 56:17 57:9 58:4,18,19

correctly 18:12 28:4

could 6:5 7:17 9:5 10:4,17,19
20:24 21:6 22:23 25:2,3,10 26:13
43:8 54:11 58:6

couldn't 16:17 51:24
counsel 5:5
couple 6:13
covenants 25:14
covers 14:12
crashed 54:7
create 22:12 51:25

credit 12:9 52:24

crimes 8:1

current 8:21 34:7

currently 7:12 8:22 16:1,21
customers 17:23,25 25:6 33:13

D

daily 9:6

data 19:6 20:16,21 21:2 31:1
date 12:21 24:12

dated 28:7

dates 30:25

day 9:8

day-to-day 9:6

dealing 34:20

deals 18:25

debt 8:6,9 10:22 11:2,5,23 12:2
13:13,18,22 14:6,7,16,19 16:2
17:21 18:16,22 19:1,3,11 20:17
21:5,21,23,24,25 22:2,9,12,13,20
23:8,12,14,17 25:5,12 26:5,20,21
27:5,10,11 28:23 29:1,5,6,16,19,
21,22 30:7,8 31:13,19 32:3,8,12
34:5 35:6,9,10 36:18 37:3,5,10,
14,24 38:4,21 39:24 40:23 41:5
52:15

debts 12:1,5,6,7 22:21 27:2,3,4,
5 33:13,23 49:20 52:20

deceased 21:11
December 28:3
decide 26:19
decides 21:5
default 16:24 17:2
define 26:2 38:2 48:23
definition 26:6
degree 7:23
degrees 15:25
Delaware 24:13
delay 11:16
delinquent 12:23 13:7 14:3

 

 

EcoScribe Solutions 888.651.0505
ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP
Michael Hyla November 01, 2019 30(b)(6)

Job 31057
Index: depend..floor

 

depend 47:3
deposed 6:10,12
deposit 55:19,23 56:8

deposition 5:22,24,25 6:17 9:23
59:15

designated 10:10
desirous 25:13
detailed 9:5
determine 27:10 29:9

did 7:22 9:22,24 13:21 27:23
29:20 33:20 37:18 38:1,3,4 41:4
46:2,10,17 47:1,21,23 51:24

different 15:21 29:24 37:25
42:19,25 43:4 45:5

differently 44:3

direct 31:21,24 36:24 41:19
directly 12:2 58:25
disclosures 43:4
discontinue 38:4

discovery 9:16,20 28:18,22,23
discretion 56:25

disservice 48:10

District 6:1

document 10:7,9 20:1,7,11
23:2,4,25 27:10 47:21 54:19
56:19 58:7,9

Documents 5:11
doubt 12:20

Drive 5:15 24:15
drugs 7:9

duly 5:16

dunning 31:8,10,15
during 33:25 42:1 46:6

E

e-mail 32:21 33:4

earlier 14:2 20:4,10 27:3,16
32:13 33:8 41:4,16 42:2 50:2
57:5

 

easier 7:1 31:23
educational 7:18
effective 24:11,12
effectuate 48:18

eighty 52:13

employed 9:2

ended 59:15

endorse 55:19,23 56:9,17
engage 50:23 51:3 52:3
engaged 25:5 51:19
engages 51:9 57:6
engaging 56:22
enough 16:13

enter 30:21 55:5
entered 5:2 21:24 23:23 39:16
entire 36:5,8

entity 20:17 21:20 51:13
entry 28:7 30:13,15 31:7
Erie 7:20,23

establish 20:20
establishes 38:13
estimate 15:1 16:10,14 36:1
estimates 16:7

even 42:24 51:22 55:3
event 51:9 56:2,21
eventually 35:4

ever 6:10 8:1,4,6,8 10:7 17:1,23,
25 34:1 35:17 36:2 39:7,21 43:22
44:6 45:16 50:8 51:18 53:24
57:22

every 22:13 23:6 40:8 45:1
49:10,13,15,19 53:13, 16

everybody 5:21
everyone 50:18
exact 7:11 15:16
exactly 26:4 33:18
EXAMINATION 5:19
Excel 59:1,2,3

except 5:8

exhibit 10:3,15 19:24 20:7 23:1,
11,16,18,21 26:14 27:9,17 28:5
29:10,19 30:12 40:7,18 47:15
58:7

Exhibits 5:12
expecting 15:16
experiences 8:15

explain 21:6 31:22 34:9 49:24
50:18 58:9

explained 27:3
extent 39:1
extract 30:25

fails 53:16

fair 16:13 22:14,20 23:11 26:11,
13 32:5 34:5 35:6

familiar 6:17 23:2 35:6
fault 11:17

FDCPA 35:11,22 36:7,13,19
37:2,11 38:21 39:23 40:20 42:10,
7

federal 5:23 43:8
fee 34:12,14
feel 6:23

file 52:11

filed 12:21
filing 5:6

fill 47:25

filled 31:5

fine 16:8,11 47:14
finished 59:6
firms 11:3

first 6:6 25:3 30:13 47:25 48:1
55:22

five 15:6,9 16:3 36:16 37:15,18,
23

flip 23:1 50:13 53:2
floor 21:6

 

 

EcoScribe Solutions 888.651.0505
ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP
Michael Hyla November 01, 2019 30(b)(6)

Job 31057
Index: following..instance

 

following 5:1 53:8
follows 5:17 25:17
forgot 11:9

form 5:8 10:21,25 11:7 12:25
13:9,14,19,24 14:8,20 15:2,11
17:7 19:21 21:8 22:1,22 24:2
29:24 29:2 35:12,23 36:20 37:4
38:6 39:10,25 40:11,16,24 41:9,
11 43:2,17 44:13 45:4 48:25
49:11,23 51:23 53:17 54:19,22,
24 55:7 56:10 58:20

forth 57:13
forward 6:20 44:12
found 39:22

four 29:24
four-twenty-eight 30:16
free 6:23

front 26:17

full 7:2 31:952:15
fully 12:16 56:23
function 14:13
functional 12:16
further 59:4

G

general 19:13 32:15,25 33:4
38:20 46:19

generally 19:8 23:14 32:10
37:23 38:18 45:19 46:24 52:21

generated 20:7,12

give 7:17 12:13 15:23 16:7,11,12
21:6 32:9 33:2 34:18,21

gives 38:8
Global 27:21 28:1
Good 5:21
graduate 7:19,22
graduated 7:21

great 6:10 7:7 10:17 16:11 33:3
47:15

greatly 9:7

 

Group 6:2 23:12,22,25 24:17,25
27:21 29:11,16

guess 9:1 12:4 15:3,4 20:10
23:1 29:13 31:22 49:17 51:7
57:14

guys 19:4 59:10

H

half 47:12

hand 10:2
handles 47:9
happened 54:2
happens 49:25
harass 40:10 49:2
hash 39:2

HATZIDIMITRIADIS 5:19 8:16,
19 10:23 11:4,8,19,22 12:19
13:5,12,16,21 14:2,17,22 15:5,9,
14,22 16:13,19 17:11 18:7,15,17
19:9,15,23 21:15 22:4,7,25
23:15,19 24:6 26:1 27:14,15 29:4
30:3,6 32:11,17,22 35:1,3,15,17,
20,25 36:5,10,22 37:7,17,22
38:3,10,17 39:3,15,21 40:4,9,13,
21 41:3,15 43:5,14,21 44:19
45:8,20,23 46:6,12,23 49:3,14
50:1 51:1 52:1,22 53:1,23 54:22
55:3,14 56:11,13 57:14,21 58:22
59:4,7,10

he 8:12,14 11:12 15:11,12,15
16:2,5,6,7,9,10,11,12 18:7 36:3,7
38:8 39:1 46:14

head 17:18
heard 23:7
heart 38:11
her 12:21

here 7:3 8:14 10:11 13:5 16:6
33:17 38:22 58:2

hereby 5:4 25:16
high 7:16,19
him 11:11 27:13 57:12

his 8:11,14,15 11:7 14:9 15:19
16:8,11 37:8 38:25 39:12 44:15

history 7:18 30:25 36:6,9
hold 15:19

holder 34:7

holding 54:6

honestly 20:20

hour 47:12,13

hundred 15:6 16:4 53:6
Hyla 6:7

hypothetical 43:11 44:14 53:18
55:8

idea 15:15 16:3,5 36:8 45:7
identical 40:8 45:3
identification 5:13
illegal 56:20,22

imagine 21:17 35:5
immediately 57:1

impair 7:13

import 19:4

imported 20:21 21:2
imposed 51:14
improper 44:14 53:17 55:8
included 19:6 42:21
including 14:12
indemnification 43:20
indicated 15:11
industries 12:24 13:8
industry 14:1,10,12,14,15,18
influence 7:8

information 9:14 14:25 19:4,11,
14,17,20 26:22,23 32:9,15 33:1,5
35:2 48:17 58:23

initial 31:10

inquisitive 58:5

inspect 54:17

inspection 54:12

instance 24:22 26:8 29:10 39:22

 

 

EcoScribe Solutions 888.651.0505
ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP
Michael Hyla November 01, 2019 30(b)(6)

Job 31057
Index: instances.. manage

 

 

47:1 51:18 53:24 54:2,.6,9 57:6,
22 58:13

instances 35:21 37:1 45:16
instant 34:20,23,24 35:21
instruct 11:12
instrument 55:24
insulate 43:15

intent 49:2
interrogatories 38:19
involved 41:1

issue 23:14,15,17 34:25 38:21,
22 41:22,23 42:2

issuer 9:15 12:3 19:12,13 32:14
42:6 58:12,13

issuers 9:10 14:13 58:24
items 42:16

January 28:3,21

JTM 5:22 6:3,15 8:21 9:2,17
10:10,20,24 11:4,23 12:1,7,11,22
13:6 14:3,7,16,17,23 16:3,14,23
17:1,6,13,15,21,23,25 18:2,8,18
19:1,3,16,19 20:16,22 21:1,2,17,
23,25 22:9,12,13,16,20,21 23:12,
22 24:1,13,22 26:9,19 27:11
28:25 29:9,20,25 30:8,21 31:5,8,
12,15,16,17,18,24,25 32:2,7,9,
18,23 33:9,14,23 34:1,3,10,12,
14,1821 35:10,17,21 36:18 37:1,
3,9,6,9,12,18 38:1,3,4 39:7,16,
17,23 40:5,9,21 41:4,8,16,20,23
42:8,11,14,19 43:8,14,22 44:2,21
45:1,2,9 46:2,8,10 47:19 48:4
49:4,7,18 50:8,22 51:2,20 52:2,
21,23 53:2,12,15 54:16,23 55:4,
16 56:7,16 57:7,10,17,22 58:2,23

JTM's 13:17 20:22 49:20 54:18
JTMCM.COM 12:15
Jtmem.com. 12:14
JTMCM.COM/INDEX 12:22
Julia 10:2

Julia's 7:1

July 24:12
jumping 26:15

K

kind 8:13 12:1,7 19:6 57:4 58:5

know 6:4 7:11 9:19 10:4 11:1,17
12:17,25 13:1 14:23 15:2,12,17,
20,23 16:7 17:7 22:19 24:3 25:24
26:23 28:2 33:25 36:1 38:9 39:13
40:2,25 43:12 44:16,23 45:20
52:4 53:20 54:20,25 55:10

knowledge 17:4 19:5 33:12,21
knows 16:6 36:7 39:1

labeled 6:1 48:3,5

language 40:13

large 30:23

last 6:6 30:7,13,15 56:18 58:5,20
lasting 6:22

later 39:2 57:24

law 11:3 43:3,8

laws 34:6

lawsuit 30:11 34:25 35:21 42:4
43:9 45:12 46:4,7,10

least 9:12 15:5 26:10
leave 49:4
left 47:12 48:9

legal 24:3 35:13 40:25 45:17
54:24

less 52:14

letter 30:18,25 31:11,15 33:19
34:8 42:15,25

letters 17:25 18:19,22 33:12
42:8,11,21

level 33:5 52:12
liability 24:14,17 43:15
life 7:1

like 10:18 11:15 22:24 32:20
42:17

limitation 51:16
limited 24:13,17
line 18:24 25:3 58:11
list 8:11,14 42:11
listed 57:16

listen 47:5,8

little 7:1 8:10,17 10:21,25 11:7,
15,21 12:17,25 13:9,14,19,24
14:8,20 15:2,7,11,19 16:5,16
17:7 18:6,12 19:8,21 20:24 21:8
22:1,22 23:13,17 24:2 25:24
27:13 29:2 30:2 32:10,20 34:23
35:12,23 36:2,20 37:4,8,13,20
38:6,15,23 39:10,25 40:11,16,24
41:11 43:2,10,17 44:13 45:4,19
46:4,8,14,17,20 48:25 49:11,23
90:25 51:23 52:21 53:17 54:19,
24 55:7 56:10 57:12 58:20 59:6,
8,12

lives 31:23

LLC 5:22 6:2,3

local 43:8

location 28:14 48:16
logic 14:4

long 6:22 8:23 9:2 13:3 49:1

look 10:4 19:24 20:4 27:9 30:13
40:18 48:9 52:6 58:6

looked 13:2

looking 21:4 26:14 28:5 31:8
40:7

looks 41:23
lost 54:7
lot 18:25 50:17

made 18:13 24:11 34:11 55:24
56:6,15

main 38:22

make 7:1 14:17 17:20 31:23
36:24 46:20 48:15

makes 50:9
manage 26:25

 

 

EcoScribe Solutions

888.651.0505
ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP
Michael Hyla November 01, 2019 30(b)(6)

Job 31057
Index: management..out

 

management 5:22 6:3 7:25
12:24 13:8,13,22 14:4,5,11,15
24:13,22 27:21

mandates 43:3
manner 40:22

many 6:12 9:4 14:23 16:14,20
17:12 29:19 36:1,6 37:16

marked 5:12 10:3

Mary 20:14

materials 35:18

matter 9:20 17:5 34:20,23
max 47:12

maybe 47:12

me 7:17 9:5,13 10:4 12:13,20
15:22 17:20 24:7 25:2,3,8 28:6
31:10 33:2,18 53:2

mean 10:23 15:5 28:20 30:24
31:9,22 34:24 37:5 38:3,18 42:3
49:12,24 50:22 51:2 52:10 54:16
56:5,9

meaning 32:20
means 50:19 52:11

Mediation 6:2 23:12,22,25
24:16,25 25:22 27:21

mediators 45:14
medical 27:4
medication 7:11,12
Members 26:24
mention 41:4
mentioned 7:5 27:16 41:16 50:2
merit 37:21

Michael 6:7
Microsoft 20:9
Mid-america 58:13
middle 48:8

might 7:13 10:18 51:8

Mike 6:8,10,23 7:7 8:2,20 10:3,
17 11:8,23 16:13 19:3 23:1 24:19
26:2,17 27:10 35:5 47:18 50:2

mind 6:8

 

Mini-miranda 42:18
minimum 53:8
mischaracterizes 14:9
Misconstrues 11:7
modified 22:17

money 14:17 34:17,21 44:1

monitor 46:3,10,17,25 49:7,9,18
50:8 53:12

monitoring 46:13 49:25 53:14

monthly 46:13,25 49:8,18,21,
24,25 50:3

months 8:25 9:3 36:11

more 6:5 12:4 18:25 20:25 30:12
36:16 44:10,11 47:16 49:17 58:5

morning 5:21

most 30:8 43:25

move 6:20 8:20 26:13 39:4
multiple 22:8,9 28:25
mutual 25:14

name 6:4,6 12:13 19:10 27:13,
18,19,20 28:15 29:10 32:13 34:1

nature 12:6 31:1
need 6:22 7:11
new 5:16 19:7 22:12 24:15

next 18:24 25:10 30:18 31:2
47:13 50:13

nonperforming 25:7
North 24:18
Northern 6:1

notes 9:25 10:1 17:17,18 20:3
31:2,17,19,24 32:1,3 41:17,21,24

nothing 42:23 46:22 55:4

notice 8:11 38:7 39:12 40:1
42:17 44:15 53:19 55:9 57:1

notified 41:22
notify 31:14,16

number 6:3 16:22 19:11 38:15
44:22 45:3 48:15,22,23

numbers 19:12 32:14

Oo

oath 5:5

object 11:10 12:25 13:9,14,19,
24 14:8 15:2,11 17:7 21:8 22:22
24:2 25:24 35:12,23 36:20 37:4
38:6 39:10,25 40:11,16,24 41:11
43:2,17 44:13 45:4 49:23 51:23
53:17 54:19,24 55:7 56:10 58:20

objection 11:11 15:7 38:23
43:10

objections 5:7

obligations 51:14

obviously 38:13

occur 50:6

occurred 28:2 33:16 53:25 56:2
offer 52:13

Ohio 6:1

once 21:10 57:25

one 6:5 8:25 11:9 17:14 25:10
27:5 29:25 30:12 31:5 32:19
38:11 39:4 44:10 47:16 48:12
49:17 53:6 55:20 56:18,20

only 6:23 16:18 41:23 54:9
open 30:23
operating 20:13

operational 26:24 27:7 30:4
44:18

operations 11:5 16:18 41:2
opinion 13:20 55:1

oral 57:1,19

order 57:10

original 28:14 32:14
originally 27:25

other 7:4 11:4,5 14:18 17:9
35:21 42:14,16 43:19 44:3 51:13
57:16,19

our 20:13 28:12,14 31:23 43:20
52:4 53:14 59:2

Out 9:13 28:18 31:5,15 39:2 43:1
44:1 47:13

 

 

EcoScribe Solutions 888.651.0505
ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP
Michael Hyla November 01, 2019 30(b)(6)

Job 31057
Index: outline..read

 

 

outline 57:12

outlined 10:11
outlines 40:20
outlining 42:16

outside 8:10 15:23,25 38:6
39:11,25 44:14 53:18 55:8

outsource 11:2 23:10
outsourced 23:12
outstanding 12:2

over 6:20 15:1,6,9,15,18 16:3
27:5 40:22 41:9 42:14 44:7 54:23

owned 33:14,23 35:10 37:3
51:20

owner/creditor 55:25
owns 16:21 17:21 39:24

p.m. 28:17 30:16 59:15

page 30:13,15 48:1,3 50:13 52:6
53:2 54:11 55:18 56:19

pages 10:11
Paint 20:9
paragraph 48:1,5,8

parentheses 24:12,16,18,21,24
48:18

part 34:6

particular 32:4 45:24
parties 5:2,5,25
partly 45:12

pass 21:12

passive 10:22 14:16
payable 55:24 56:7,15
payment 19:13 32:15
pending 6:24

people 47:13

percent 52:14 53:6
percentage 34:11 52:12
perform 14:13 51:10,19

performance 45:12
performing 9:10
person 51:13
personal 8:15 13:20
personally 8:6,8 13:2

phone 8:8 11:16 17:23 18:8,9,11
19:11 32:13 33:22,25 34:7 49:7

phrase 48:22
pieces 19:16

place 17:23 18:2,8 22:2 33:21
44:11

placed 18:10 21:14 44:23 46:8
48:14 52:11

placement 10:1 28:12 30:25
34:19 58:11

placements 22:6
plaintiff 17:5

please 6:5,24 7:1 10:4,17 11:11
16:14 24:7 25:2,3 48:4 50:25
58:9 59:13

point 6:23 21:13 22:17 39:4
portal 33:6 59:1

portfolio 52:18,19
position 8:21 38:25
potential 9:10,15
Practices 34:5 35:7
preliminary 6:21
premises 25:14 54:17 55:5
prepare 9:24
prescription 7:12
preserve 53:7

president 8:22,23 16:1 35:5
44:25

presumably 42:11
pretty 15:24
prevent 40:15
previously 27:19 56:2
printed 27:20 58:25

prior 9:23 21:20,25 22:5 45:5
51:11 55:24

probably 31:23 46:22 47:2
problem 6:9

procedural 6:18
procedure 5:23 47:10
proceed 7:4

production 38:19
program 20:10 33:7
Proposal 9:14

provide 10:24 35:17

provided 19:12,13 25:21 32:14,
16 33:6 56:1 58:23,24

providing 25:13 32:25

purchase 11:2 12:1 14:23 16:24
17:1 19:7 21:5

purchased 16:23 17:15 22:21
49:20

purchaser 16:2

purchases 11:23 16:3,15 19:1,3
20:17 21:1 26:19

purchasing 17:20
purportedly 37:10
purpose 13:17 18:5,14,21
purposes 18:11 36:19 55:2
pursuant 5:22 39:15

question 6:24,25 7:2 10:18 12:4
13:6 15:21 16:9,10 17:8 18:9
20:10 30:12 33:17 37:8 38:25
39:5 43:18 44:18 45:5 48:13 54:3
56:18 58:5,21

questions 5:8 7:5 9:1,5 11:10
18:24 59:5,9

queue 28:8,12
quick 26:16 53:2

R

random 47:2,4 49:16,22 50:3
53:14

read 24:7,10 25:2,3,10,18 48:12

 

 

EcoScribe Solutions

888.651.0505
ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP
Michael Hyla November 01, 2019 30(b)(6)

Job 31057
Index: reading..secured

 

54:15 55:22 56:5 59:12
reading 50:17,18
real 26:16 53:2

reason 12:20 46:24 50:11,12
56:22

reasonable 48:15,22,23
reasoning 53:22
reassign 50:21

recall 54:9

receivable 25:8

receivables 12:23 13:7,12,22
14:4,5,11,15

receive 21:11 42:4,5
received 5:12 8:8 30:10
receives 42:6 55:25
receiving 51:11

recent 30:9

recitals 24:8 25:3
recollection 13:3 45:21 54:10

record 6:5,6 7:3 11:12 24:10
49:18 53:6,16

recording 49:8 50:4 53:5,13
recordings 47:6,8 53:8
records 54:17 55:6

refer 24:22,25 29:13 45:13
Referee 5:6

reference 33:17 34:1 56:11
referenced 20:3 33:7
references 38:24
referencing 31:3
referring 17:17 23:8,9 57:15
regardless 14:13

regards 32:12,25

regular 48:17

regulations 48:19 56:24
regulatory 42:4

related 37:3

relationship 41:5 45:9 57:23

 

58:3
remediation 54:4,8
remember 28:4
removed 21:13
repeat 21:22 50:25

rephrase 23:21 31:18 32:23
39:5

report 58:11
representations 25:15
representative 6:15 45:17
representatives 45:13
reprimand 37:18 38:1,2
request 9:14 32:1 38:19 41:20
requested 31:8

requesting 31:10 33:19 43:19
requests 9:17,20

require 40:19 42:10 51:12
required 33:15 34:18,21 54:4
requirements 42:19

reread 9:25

reserved 5:8

respect 51:20

respective 5:5

respond 7:3

responded 9:19
responding 9:8,9,16,20

response 15:19 16:8,11,12
38:7,25

result 39:18
retail 12:9 52:25
retain 25:11
return 56:2
reward 43:22 44:9
rewarded 44:7
RFI 9:12

RFI's 9:9

RFP 9:12

RFP's 9:9

right 5:21 7:7 18:24 21:3 26:2
30:22,23 31:1 36:17 37:21 47:15,
20 48:4 56:24

rights 54:12

room 7:8

rough 15:1

Rule 5:23

Rules 5:23

run 6:20 11:9 19:16,19
rundown 7:17 9:6

safe 13:16

Said 11:23 12:20 14:2 24:21,24
42:2 46:24 47:2,18 59:6

same 15:7 22:9 29:1,6,7 31:7
37:24 42:25 44:22 45:3 47:23
50:6 51:13

sampling 47:2,4
save 7:15 50:17

say 9:12 10:20 13:17 14:7,10
15:17 23:11 25:22,25 30:9 34:16,
23 36:17 37:4 40:21 41:12 42:8
43:25 47:23 49:24

saying 14:5 46:6

SayS 23:20 24:8 28:8,17 29:13
30:15,18 31:8 48:13 51:7,9 52:7
53:6 55:22

school 7:16,19

scope 8:10 38:7 39:11 40:1
44:14 53:18 55:8

SCRA 21:12
screen 20:8
scrub 21:12,13
scrubs 19:16,19
search 55:6
second 11:15

section 30:20 50:14 53:5 54:11
55:18 56:19 57:16

secured 33:6 58:24

 

 

EcoScribe Solutions 888.651.0505
ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP
Michael Hyla November 01, 2019 30(b)(6)

Job 31057
Index: security..Systems

 

security 19:11

see 24:7,19 27:17 28:6,7,8,17
29:10,14 30:18 32:3 38:24 48:6,
10,20 50:15 51:16,17 52:7 53:9
54:13 55:20 56:3 57:2

seeing 28:5 30:24,25

seen 10:7 17:17 20:1 53:24 58:7
selection 50:3

seller 20:19,21 21:1

sellers 9:10 14:12

send 17:25 18:18 33:12,20 42:22
sends 31:15 42:9

sense 17:20

sent 31:11 43:1

sentence 48:12,20 51:8 55:22
56:14

series 9:1
server 54:6
service 23:5 48:14

services 10:24 23:23 24:11
25:13 38:5 40:14 47:19 50:14
51:10,20

servicing 14:19 25:20

set 57:13

settlement 52:9,12
Seven 5:11

seventeen 10:14
seventy 15:25

sever 38:12 39:17 41:4
severing 57:17

SFTP 33:6

shall 48:10,13 51:12 53:6 56:24
she 17:5

sheet 59:1,2,3

Sheridan 24:14

should 16:2 34:2

show 33:20

side 48:9

sign 47:21 56:6,12,15 59:12

 

signature 47:22
signed 22:5
similar 40:6

since 36:3

single 45:1 53:16
sit 7:7 13:5 58:2
site 33:6
situation 16:1 49:10,13
situational 53:21
sixty 52:14
snowing 15:24
social 19:10
software 32:21
sole 56:25

solely 14:16
Solutions 29:11,16

some 6:21 7:15 11:10 12:9 31:2
37:24

something 43:4 51:6 52:14
somewhere 28:3

sorry 11:17 21:16,22 22:8 26:9,
15 27:14 37:20 52:22

sound 9:12 10:18
speak 11:12

speaks 40:17 54:20
specialize 13:7
specializes 12:23 14:3,7

specific 12:4 20:25 29:22 30:2,8
46:2,14,16,18,21 49:9

specifically 42:16 47:5
speculate 15:3,4,8,12,20 16:9
speculating 16:12
speculation 43:10

spoke 9:25

staff 26:24,25 27:7

standard 23:5

standards 52:9

standpoint 6:18

stands 38:23
start 30:1
starts 25:4

state 6:5 15:24 34:6 42:25 43:3,8
49:1

stated 6:4 12:22 25:15 32:13
states 56:21

steps 43:15 46:2 53:15 57:10,12
stick 8:13

still 42:25 45:9 55:5,12
stipulated 5:4

stipulations 5:1

stop 39:7

stopped 29:25

strategy 30:4

strike 20:16 21:16 29:9 30:14
43:6

structure 34:9
stuff 38:20
subcontracting 50:14

subcontractor 50:24 51:4,10,
19 52:3

subcontractors 51:5
subject 23:13 43:9 58:17
substantially 40:6
successful 44:10,12

such 15:16 25:13 43:4 51:13

sued 8:6 9:17 35:22 36:2,3,6
37:2,9,12 38:5

Suite 24:15,18
sum 34:17

sure 6:9 7:19 11:14,19 15:24
19:9 20:24 25:10 32:11 37:23
38:15 39:5 46:20 58:6

sworn 5:17
synonymous 13:23 14:6

system 19:1,4 20:11,13,22 21:2,
10 32:17,20 33:7 59:2

Systems 28:18,22,23

 

 

EcoScribe Solutions 888.651.0505
ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP
Michael Hyla November 01, 2019 30(b)(6)

Job 31057
Index: take..volume

 

T

take 6:22,25 9:5 46:2 48:16
taken 43:15 53:15

taking 7:12

talked 57:4

talking 23:13 34:24 38:16 46:19
tasks 9:6

technical 18:25

Ted 11:15

Teddy 8:13 15:19
telecommunication 12:6 27:3
telephone 18:3 48:15,22,24
telephonically 5:24

tell 7:13 17:18 51:24

ten 8:25 9:3 36:11

term 13:13,25 14:11 20:20 24:5
26:6

terminate 56:25 57:7,11
terminated 57:23
termination 56:1

testified 5:17

testify 8:14 15:16 16:6
testifying 9:21 10:14
testimony 11:7 14:9

thing 6:23 50:6

things 6:21 12:6 31:1

think 30:20 47:12 49:23 50:17
third-parties 18:2 32:9 37:5

third-party 18:8,13,18 21:4
32:7,18,24 37:10,14 39:8,9,16
40:5,10,14,22 41:9,20,24 42:9,
20,21 43:5,7,16,22 44:1,3,6,20
45:1 47:24 49:4 50:9,23 51:3
52:2 53:12,15 55:3,6,16 57:5, 18,
23,25

Thornwood 5:15
thousand 15:1
threatened 45:17

 

three 30:24

through 5:12 9:5 10:4 11:9,20
21:13 28:5 33:4,6 46:13 49:7
57:10 59:1

ties 38:13 39:17 57:4,17

time 5:9 6:5 7:15,21 13:3 22:13
27:20 29:7 30:10 46:8,9 47:16
49:17 54:17

times 6:12,13,14 36:1,6
timing 21:4

title 50:14 52:7

titled 48:5 54:12 55:19 56:20

today 7:13 9:21,23 12:16 13:6
20:5 58:2

together 11:20

top 17:18

topic 8:11,14 38:15,24 39:4
topics 10:11,15

total 29:24 58:15

Totally 14:8

touch 19:3

tough 47:13

towards 38:22 48:8
training 35:18
transcript 5:7

treat 44:2

trial 5:9

true 14:3

Trust 58:14

truth 7:13

twelve 28:7
twelve-seventeen 28:17 29:14
two 6:13,14 9:3 11:16 36:11 53:8
type 10:23 12:7 31:22
types 12:4 27:2,4 52:20
typically 12:9 19:10 20:22

U

under 7:8 15:25 25:2 35:11,22

36:6 37:2 51:10
undergo 50:3

understand 15:14 17:8,9 18:12
20:24 24:5 43:18 49:12

understanding 10:9 23:22
25:19

understood 8:16 15:22 39:3
unilateral 32:2

union 12:9

University 7:22

unlawful 55:4 57:6

Unless 43:3

until 5:9 7:2 46:9

up 46:9 47:3 49:4

updated 48:16

upon 16:24 17:6 18:22 29:1,6,20
30:8 33:13,23 35:10 39:24 40:23
45:17 49:20 51:14 52:20 57:1,17

use 26:20 32:18 39:23
used 30:8 47:24
uses 19:1

using 29:25 30:1 38:4
utility 12:5

 

V

 

validation 42:17
varies 34:19 42:23
variety 12:2,24 13:8
vary 52:16

versus 6:2

vice 8:22,23 16:1 35:5 44:25
violate 39:23
violates 43:6,8
violating 37:10
violations 36:13
virtue 17:19 41:8

volume 44:23 49:2,7,19,21 50:6,
8

 

 

EcoScribe Solutions 888.651.0505
ADIA A. WASHINGTON vs WEINBERG MEDIATION GROUP
Michael Hyla November 01, 2019 30(b)(6)

Job 31057
Index: wait..ZZ

 

ps York 5:16 24:15
Ww

zZ

wait 7:1

waive 59:10 ZZ 28:18
waived 5:6,7

wanted 20:20

warranties 25:15 51:14

Washington 6:2 17:4,12

web 33:6

website 12:11,13,16,22 13:3
58:24,25

Weinberg 6:2 23:12,22,25
24:16,25 25:22 26:8,9 27:16,23,
29 30:10 33:12,21,25 34:3,10,12,
14,16,18,20,21 43:25 44:3 45:9,
13,17 46:9 47:19 52:20 54:23
56:6,14 57:6,11 58:2,18

Weinberg's 46:3,11 54:17

Well 9:8 13:5,21 15:22 16:5 18:7,
24 23:1,17,20 30:24 37:22 38:23
40:19 43:14 50:2 51:7,22 59:1

went 7:16,19 30:1
whole 13:25 14:12
wide 12:2
Williamsville 24:15
wishes 25:11
words 9:13
working 36:11
works 6:17
writing 51:12
written 51:12 57:1,19
wrong 28:6 55:12

x

X-AMOUNT 15:15

 

Y

year 8:25 14:24 16:4,15
years 9:3 36:11 53:8

 

 

 

EcoScribe Solutions 888.651.0505
 

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHTO
TOLEDO DIVISION
ADIA A. WASHINGTON,
Plaintiff,

Vv. Case No. 3:18-cv-02008-JGC

WEINBERG MEDIATION GROUP, LLC
and JTM CAPITAL MANAGEMENT, LLC,

Defendants.

 

NOTICE OF DEPOSITION

To: JTM CAPITAL MANAGEMENT, LLC

c/o Brendan H. Little

LipPES MATHIAS WEXLER FRIEDMAN LLP

blittle @lippes.com

PLEASE TAKE NOTICE that pursuant to Rule 30(b)(6) of the Federal Rules of Civil
Procedure, the undersigned will take the deposition by oral examination of certain designated
representatives of the following party on the date and time indicated below:

JTM Capital Management, LLC (“JTM”)
November I, 2019 at 10:00 a.m. CST

The deposition will take place telephonically from the offices of Sulaiman Law Group,
Ltd., 2500 South Highland Avenue, Lombard, IL 60148 on one end and a location of JTM’s
choosing on the other end, currently believed to be 6400 Sheridan Drive, Suite 138, Williamsville,

New York. The deposition will be recorded by stenographic means and may also be recorded by

audio-visual means. The deposition will continue until completed. The deposition is being taken

Page I of 4
for the purpose of discovery, for use at trial, or for such other purposes as are permitted under the

Federal Rules of Civil Procedure.

ITM is hereby notified of its duty, pursuant to Rule 30(b)(6) of the Federal Rules of Civil

Procedure, to designate one or more officers, directors, agents or other persons who will testify on

its behalf and, for each person so designated, to set forth the matters upon which the person will

testify. Plaintiff desires to examine JTM on the following matters:

1.

In depth discussion regarding the allegations against JTM as set forth in Plaintiff's
Complaint.

In depth discussion on the identity and duties of any third party service providers employed
by JTM to assist in contacting or seeking payment from Plaintiff.

Claims and defenses of the parties, the parties’ discovery requests and responses, and all
documents disclosed, produced, or required to be produced by either party in connection
with the case.

In depth discussion on all documentation methods, ifany, whether computerized, manual,
or other, of all activities undertaken by JTM or their employees surrounding its collection
efforts against Plaintiff.

JTM’s acquisition of the subject consumer debt.
In depth discussion of JTM’s retention policies.

JTM’s relationship with Weinberg Mediation Group, LLC as it pertains to Plaintiff.

In depth discussion on all documents produced to Plaintiff by JTM in the course of this
case.

In depth discussion on all policy, procedure and training manuals, memoranda and other
writings regarding collection activities of JTM which were in effect and used for a period
of five (5) years prior to the date of this notice to the present, and phone billing records
relating to Plaintiff's account.

Page 2 of 4
10. In depth discussion on the procedures employed by JTM to comply with the Fair Debt
Collection Practices Act.

11. The relationship between JTM and Plaintiff.

}2. JTM’s answer to Plaintiff's Complaint.

13. JTM’s affirmative defense(s) as raised in its answer to Plaintiff's Complaint.
14, JTM’s responses to Plaintiff's interrogatories.

15. JTM’s response to Plaintiff's requests for production.

16. JTM’s responses to Plaintiff's requests for admission.

17. All documents produced by JTM in this case.

Dated: September 19, 2019

s/ Nathan C. Volheim

Nathan C. Volheim, Esq. #66302103
Counsel jor Plaintiff

Sulaiman Law Group, Ltd.

2500 South Highland Avenue, Suite 200
Lombard, Illinois 60148

(630) 575-8181 x110 (phone)

(630) 575-8188 (fax)
thatz@sulaimanlaw.com

Page 3 of 4
CERTIFICATE OF SERVICE

The undersigned, one of the attorneys for Plaintiff, certifies that on September 12, 2019,
he caused a copy of the foregoing Notice of Deposition, to be served by electronic mail on JTM
CAPITAL MANAGEMENT, LLC via its counsel as follows:

Gingo Palumbo Law Group LLC
Attn: Michael J. Palumbo
Attn: Anthony J. Gingo
Summit One
4700 Rockside Road, Suite 440
Independence, Ohio 4413!
michael@gplawllc.com
anthony@gplawlic.com

Brendan H. Little
LIPPES MATHIAS WEXLER FRIEDMAN LLP
Email: blittle@lippes.com

Counsel for Defendant

s/Nathan C. Volheim

Page 4 of 4
 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
TOLEDO DIVISION

ADIA A. WASHINGTON
Plaintiff, CASE NO.: 18-cv-02008
THE HONORABLE

JAMES G. CARR
UNITED STATES DISTRICT JUDGE

¥,

WEINBERG MEDIATION GROUP, LLC
JTM CAPITAL MANAGEMENT, LLC
THE HONORABLE

JAMES R. KNEPP, II

UNITED STATES MAGISTRATE JUDGE

Defendants.

Name ee ee ee ee ee ee ee ee”

DEFENDANT JTM CAPITAL MANAGEMENT, LLC’S
RESPONSE TO PLAINTIFF’S REQUEST FOR ADMISSION

Pursuant to Fed. R. Civ. P. 36, Defendant JTM Capital Management, LLC serves these
Responses to Plaintiff's Requests for Admission as follows:
RESPONSES

ls Admit that You are in the business of using the mail system to collect consumer
debts originally owed to others.

ANSWER: Denied.

2. Admit that You are a business whose principal purpose is the collection of debts.

ANSWER: Denied.

3. Admit that You are a debt collector as defined by the Fair Debt Collection
Practices Act (“FDCPA”).

ANSWER: © Denied.

4, Admit that You caused the Collection Letter discussed in Plaintiff's complaint to
be sent to Plaintiff.

ANSWER: Denied.
5. Admit that the Collection Letter sent to Plaintiff is a form letter that is
substantially similar regardless of the consumer to whom it is sent, save for the demographic and
individual account(s) information reflected in the collection letter.

ANSWER: Defendant lacks knowledge as to this Request because it was not the

author of the letter referenced in the Complaint. Accordingly, Defendant denies this Request.

6. Admit that You were not the creator of the obligation which resulted in the
creation of the subject debt.

ANSWER: Admitted.

7. Admit that You had oversight or otherwise controlled the nature of the
information contained in the Collection Letters.

ANSWER: Denied.

8. Admit that You attempted to collect the subject debt from Plaintiff through
Weinberg Mediation Group, LLC.

ANSWER: Denied.

Dated: August 13, 2019
Respectfully submitted by:

s/ Michael J. Palumbo

 

Michael J. Palumbo, Esquire

Ohio Attorney Registration #0081718

Anthony J. Gingo, Esquire

Ohio Attorney Registration #0085669

Gingo Palumbo Law Group LLC

Summit One

4700 Rockside Road, Suite 440

Independence, Ohio 44131

Telephone: (216) 503-9512

Facsimile: (888) 827-0855

E-Mails: michael@gplawlle.com
anthony@gplawllc.com

Counsel for JTM Capital Management, LLC
CERTIFICATE OF SERVICE

I, Michael J. Palumbo, one of the attorneys for Defendant, JTM Capital Management,
LLC, do certify that a true and accurate copy of Defendant JTM Capital Management, LLC’s
Responses and Objections to Plaintiff's Requests for Admission was served on August 13, 2019
via email United States regular mail, postage prepaid, upon the following:

Nathan C, Volheim, Esquire
Sulaiman Law Group, Ltd.

2500 South Highland Ave., Suite 200
Lombard, IL 60148

Counsel for Plaintiff

sf Michael J. Palumbo

 

Michael J. Palumbo, Esquire
Anthony J. Gingo, Esquire
Counsel for JTM Capital Management, LLC
 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

TOLEDO DIVISION
ADIA A. WASHINGTON )
)
Plaintiff, ) CASE NO.: 18-cv-02008
)
V. ) THE HONORABLE
) JAMES G. CARR
WEINBERG MEDIATION GROUP, LLC) UNITED STATES DISTRICT JUDGE
JTM CAPITAL MANAGEMENT, LLC )
) THE HONORABLE
Defendants. ) JAMES R. KNEPP, II
) UNITED STATES MAGISTRATE JUDGE

DEFENDANT JTM CAPITAL MANAGEMENT, LLC’S
RESPONSE TO PLAINTIFF’S FIRST SET OF INTERROGATORIES

Defendant JTM Capital Management, LLC (“JTM”) for its response to Plaintiff's

Interrogatories herein, alleges upon information and/or knowledge and/or belief:
RESPONSES

Defendant is required to provide a written response to the following interrogatories:

l. State the name, address and title of each and every party or individual providing
any information or documents with respect to the answers to these Interrogatories, Requests to
Produce, and Requests to Admit.

Response: Michael Hyla, Vice President of Compliance, may have assisted in
responding to the subject Interrogatories.

2. Please identify by name, case number, and jurisdiction, any and all cases where
Defendant has been found to have violated and/or has been alleged to have violated the Fair Debt
Collection Practices Act (“FDCPA”) or where Defendant settled an FDCPA violation or alleged
violation by way of payment of any United States currency. This question relates to any such
actions taken within five (5) years of the date of the filing of the underlying lawsuit.

Response: Defendant objects to this Interrogatory as it seeks information outside the

allegations of the Complaint and not related to the proportional needs of the case. Specifically,
the Fair Debt Collection Practices Act is a strict liability statute and whether Defendant has been
named in prior litigation has no bearing on whether Defendant violated the Fair Debt Collection
Practices Act herein. See Stanecki vy. Turning Point Capital, Inc., 2013 WL 1966917 (D. Co. May
13, 2013). In addition, this Interrogatory is overly broad as to time. Finally, the information
requested is confidential that would preclude Defendant from discussing same.

3. State the name, address, title, and job description of each of Your employee(s)
who had oversight of or otherwise controlled the creation of the Collection Letter(s) sent to
Plaintiff.

Response: Defendant has never sent any written communication to Plaintiff.

4. State the name, address, title, and job description of each individual who
authorizes or approves the content, nature, and/or structure of the Collection Letter(s) sent in
connection with debts said to be owed to You.

Response: Defendant has never sent any written communication to Plaintiff.
Defendant does not send written communication to consumers.

5. Identify the nature of Your role in creating or otherwise controlling the
information contained in the Collection Letter(s) sent to Plaintiff.

Response: — Defendant has never sent any written communication to Plaintiff.
6. Identify the nature of Your role as it relates to sending of the Collection Letter(s)
to Plaintiff.

Response: Defendant has never sent any written communication to Plaintiff.

7. Please state the number of Collection Letters You have sent, caused to be sent, or
have otherwise directed a third party to send in connection with account(s) owed to you, to any
accounts that You own, service, or upon which You were collecting or attempting to collect a
debt, during the relevant time period.

Response: Defendant does not send letters to consumers.
8. Please state in detail the transactions and/or any and all agreements relating to
Your acquisition of the rights to collect upon the subject debt.

Response: Defendant acquired the subject debt from Total Card on or about May 18,

2017.

9. Please list any and all agreements, assignments, and/or insurance policies that
You have in place either to indemnify/insure or be indemnified/insured for Your activities
relating to Plaintiff, including but not limited to all agreements by and between You and any
third parties relating to the instant matter.

Response: Defendant does not have insurance coverage for allegations in the
Complaint.
10. Identify any system, computer software, application, or other form of technology

used by You or any third parties to generate the Collection Letters sent to Plaintiff.

Response: Defendant has never sent written communication to Plaintiff.

Hl. To the extent not previously done, identify all documents relevant, related to, or
reflecting any aspect of any efforts undertaken by You to collect any debt(s) from Plaintiff, or to
any debt(s) purportedly owed by Plaintiff to You.

Response: Defendant has not taken any steps to collect on the subject debt from
Plaintiff.

12. Identify the nature of Your relationship to co-defendant Weinberg Mediation
Group, LLC.

Response: Defendant contracted with third party Weinberg Mediation Group, LLC

for the collection debts.

13. State the name, title or position, address and phone number of each and every
witness that Defendant plans to call to testify at trial in this case and state the substance of the
testimony expected from each witness.

Response: — At this juncture, Defendant is unsure who it will call as a witness at trial.

Defendant reserves the right to supplement this response.

3
14. Explain the basis for any claim that any violation alleged in the complaint was
unintentional and resulted from a bona fide error notwithstanding the maintenance of procedures
reasonably adapted to avoid such error. Identify what procedures are maintained and how they
are adapted to avoid the matters complained of.

Response: Defendant withdraws its affirmative defense related to bona fide error.

15. Identify the individuals working for co-defendant Weinberg Mediation Group,
LLC that You have dealt with or spoken with in connection with Your utilization of Weinberg
Mediation Group, LLC to collect upon debts owed to You,

Response: Defendant has spoken with Jerry VerHagen, the owner of Weinberg
Mediation Group, LLC.

16, Identify how long You have used Weinberg Mediation Group, LLC’s debt
collection services.

Response: Upon information and belief, Defendant first contracted with third party

Weinberg Mediation Group, LLC in or about October 2016. On or about January 20, 2019,

Defendant ceased conducting business with Weinberg Mediation Group, LLC.

Dated: August 13, 2019
Respectfully submitted by:

sf Michael J. Palumbo

 

Michael J. Palumbo, Esquire

Ohio Attorney Registration #0081718

Anthony J. Gingo, Esquire

Ohio Attorney Registration #0085669

Gingo Palumbo Law Group LLC

Summit One

4700 Rockside Road, Suite 440

Independence, Ohio 44131

Telephone: (216) 503-9512

Facsimile: (888) 827-0855

E-Mails: michael@gplawllce.com
anthony@gplawllc.com

Counsel for JTM Capital Management, LLC
CERTIFICATE OF SERVICE

I, Michael J. Palumbo, one of the attorneys for Defendant, JTM Capital Management,
LLC, do certify that a true and accurate copy of Defendant JTM Capital Management, LLC’s
Responses and Objections to Plaintiff's Interrogatories was served on August 13, 2019 via email
United States regular mail, postage prepaid, upon the following:

Nathan C. Volheim, Esquire
Sulaiman Law Group, Ltd.

2500 South Highland Ave., Suite 200
Lombard, JL 60148

Counsel for Plaintiff

s/ Michael J, Palumbe

 

Michael J. Palumbo, Esquire
Anthony J. Gingo, Esquire
Counsel for JTM Capital Management, LLC
 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

TOLEDO DIVISION
ADIA A. WASHINGTON )
)
Plaintiff, } CASE NO.: 18-cv-02008
}
V. ) THE HONORABLE
) JAMES G. CARR
WEINBERG MEDIATION GROUP, LLC ) UNITED STATES DISTRICT JUDGE
JTM CAPITAL MANAGEMENT, LLC )
) THE HONORABLE
Defendants. ) JAMES R. KNEPP, II
) UNITED STATES MAGISTRATE JUDGE

DEFENDANT JTM CAPITAL MANAGEMENT, LLC’S
RESPONSE TO PLAINTIFF’S REQUEST FOR PRODUCTION OF DOCUMENTS

Defendant JTM Capital Management, LLC (“JTM”), by and through its attorneys, Gingo
Palumbo Law Group LLC, for its response to Plaintiff's Request for Production of Documents
herein, alleges upon information and/or knowledge and/or belief.

RESPONSES

1. Any and all documents (including electronically stored information (“ESP’) and
tangible things relating to the claims or defenses in this action.

Response: Please see Defendant's Account Notes and information provided to
Defendant from the original creditor.

2. Any and all documents (including ESI) and tangible things required to be
disclosed pursuant to Federal Rule of Civil Procedure 26(a)(1)(A).

Response: Defendant objects to this Request as Rule 26 does not obligate Defendant
to produce any information. Notwithstanding and without waiver of the foregoing, see the

response to Number | above.
3. Any and all records concerning Plaintiff.

Response: — Please see the response to Number | above.

4. All of Your account notes regarding Plaintiff.
Response: _—_ Please see the response to Number | above.
5. Any written correspondence(s) mailed by You or at Your direction, including

email, to Plaintiff during the relevant time period.

Response: Defendant is not in possession of any documents responsive to this
Request.

6. All documents regarding how You or your agents determine the layout of the
Collection Letters sent to Plaintiff.

Response: Given that Defendant does not send written communication to consumers,
Defendant is not in possession of any documents responsive to this Request.

7. All manuals, memoranda, instructions, and other documents that discuss,

describe, or set forth standards, criteria, guidelines, policies, or practices relating to compliance
with the Fair Debt Collection Practices Act (“FDCPA”).

Response: Given that Defendant is not subject to the Fair Debt Collection Practices

Act, Defendant is not in possession of any documents responsive to this Request.

8, Copies of each and every exhibit, known at this time, that You will seek to
introduce into evidence at trial.

Response: _—At this juncture, Defendant is unsure what documents it will mark as an

exhibit at trial. Defendant reserves the right to supplement this response.

9, Please provide all documents relating to the technology employed by You or any
third parties as it relates to the sending of the Collection Letter(s) to Plaintiff.
Response: Given that Defendant does not send written communication to consumers,
Defendant is not in possession of any documents responsive to this Request.

10. Please provide You internal procedures or manual(s) relating to Your debt
collection activities.

Response: — Given that Defendant does not attempt to collect debts, Defendant is not in
possession of any documents responsive to this Request.

11. Any and all documents and communications by and between You and Mid
America Bank and Trust relating to Plaintiff's account(s), including but not limited to any and all
documents demonstrating Your purported purchase of the subject debt from Mid America Bank
and Trust.

Response: Please see the response to Number | above.

12. Any and all agreements, assignments, and/or insurance policies that You have in
place either to indemnify/insure or be indemnify/insured for Your activities relating to Plaintiff,
including but not limited to all agreements between You and any other third parties as it relates
to this matter.

Response: Defendant is not in possession of any documents responsive to this
Request.

13... Any and all communications by and between You and Weinberg Mediation
Group, LLC relating to Plaintiff's account(s), including but not limited to any original and/or
current agreement to utilize Weinberg’s services in connection with the collection of Plaintiffs
debt.

Response: Defendant objects to this Request as it seeks information outside the
allegations of the Complaint and not related to the proportional needs of the case. Specifically,
the Fair Debt Collection Practices Act is a strict liability statute and its contract with Weinberg
Mediation Group, LLC has no bearing on whether Defendant violated the Fair Debt Collection

Practices Act herein. Notwithstanding and without waiver of same, please the agreement

between Defendant and Weinberg Mediation Group, LLC.
14. Any and all documents pertaining to Your policies and procedures as to collecting
past due accounts, including any attempts to collect debts, collection of monies and/or debts
and/or past due accounts.

Response: Given that Defendant does not collect on accounts, Defendant is not in

possession of any documents responsive to this Request.

15, All documents You sent, or caused to be sent, to Plaintiff after this instant case
was filed.

Response: Defendant is not in possession of any documents responsive to this

Request.

16. Your internal servicing notes or similar documents regarding Your or any third
party’s efforts to collect upon the subject debt.

Response: See the response to Number | above.

17, All judgments against You for violations of the FDCPA.

Response: Defendant objects to this Request as it seeks information outside the
allegations of the Complaint and not related to the proportional needs of the case. Specifically,
the Fair Debt Collection Practices Act is a strict liability statute and whether a judgment or order
has determined that Defendant violated the Fair Debt Collection Practices on a prior occasion has
no bearing on whether Defendant violated the Fair Debt Collection Practices Act herein.
Notwithstanding and without waiver of same, Defendant is not in possession of any documents

responsive to this Request.

18. Any contracts or agreements between You and any third parties addressing the
creation of the collection letters sent to Plaintiff.

Response: Defendant is not in possession of any documents responsive to this

Request.
Dated: August 13, 2019

Respectfully submitted by:

sé Michael J. Palumbo

 

Michae! J. Palumbo, Esquire

Ohio Attorney Registration #0081718

Anthony J, Gingo, Esquire

Ohio Attorney Registration #0085669

Gingo Palumbo Law Group LLC

Summit One

4700 Rockside Road, Suite 440

Independence, Ohio 4413!

Telephone: (216) 503-9512

Facsimile: (888) 827-0855

E-Mails: michael@gplawlic.com
anthony@gplawllc.com

Counsel for JTM Capital Management, LLC

CERTIFICATE OF SERVICE

], Michael J. Palumbo, one of the attorneys for Defendant, JTM Capital Management,
LLC, do certify that a true and accurate copy of Defendant JTM Capital Management, LLC’s
Responses and Objections to Plaintiff's Requests for Production was served on August 13, 2019
via email United States regular mail, postage prepaid, upon the following:

Nathan C. Volheim, Esquire
Sulaiman Law Group, Ltd.

2500 South Highland Ave., Suite 200

Lombard, IL 60148
Counsel for Plaintiff

&/ Michael J. Palumbo

 

Michael J. Palumbo, Esquire
Anthony J. Gingo, Esquire
Counsel for JTM Capital Management, LLC
 

COLLECTION SERVICES AGREEMENT

This Collection Services Agreement (“Agreement”) is made effective as of be ly }

20 j 1(‘Effective Date”) by and among JTM Capital Management, a Delaware limited liability
company with an address at 6400 Sheridan Dr.. Ste. 138, Williamsville, NY 14221 (the
“Company”) and _W, thediatia fcr. a bined bib ln (, with an address at
AODU ; (“Agency”).

Recitals

WHEREAS, the Agency is engaged in the business of debt collection wherein it assists its
customers in the collection and administration of non-performing accounts receivable; and

WHEREAS, the Company wishes to retain the Agency to collect debt on certain accounts and
the Agency is desirous of providing such services.

NOW THEREFORE, in consideration of the premises, mutual covenants, conditions,
Tepresentations and warranties stated below, the Company and the Agency hereby agree as
follows:

ARTICLE |
DEFINITIONS

When used herein with initial caps (whether in the singular or in the plural). the following terms
shall have the meanings ascribed to them in this Article 1.

“Account” shall have the meaning ascribed to it in Section 2.1 hereof.
“Account Records” shall mean all documents and other information pertaining to an
Account, whether electronic or hardcopy and regardless of origin, including, without limitation,

correspondence, pleadings, credit bureau reports (CBRs), collection note lines and instructions,
payment arrangements and banking information.

“Agency” shall have the meaning ascribed to it in the preamble hereof.
“Agreement” shall have the meaning ascribed to it in the preamble hereof,
“Applicable Laws” shal! have the meaning ascribed to it in Section 2.8.{ hereof.

“Balance” shal] mean the principal amount of the debt owed by a Consumer, plus interest.
attorneys” fees and all other fees and costs allowed by Applicable Law, minus the sum of any
credits attributable to the debt.

“Blanket Settlement Standards” shall have the meaning ascribed to it in Section 2.6
hereof.

JTM0601
“Collected Funds” shall have the meaning ascribed to it in Section 3.3.1 hereof.
“Collection Fee” shall have the meaning ascribed to it in Section 3.1 hereof.
“Company” shall have the meaning ascribed to it in the preamble hereof.

“Company Policies” shal! have the meaning ascribed to it in Section 2.8.f hereof.
“Company Questionnaires” shall have the meaning ascribed to it in Section 5.].4 hereof.
“Compliance Regulations” shall have the meaning ascribed to it in Section 2.8.1 hereof.

“Confidential Information” shall have the meaning ascribed to it in Section 2.8.2(a)
hereof.

“Consumer” shall mean any person legally responsible for payment of the Balance of an
Account.

“Damages” shall have the meaning ascribed to it in Section 6.1.1 hereof.
“Due Date” shall have the meaning ascribed to it in Section 3.3.1 hereof.
“Effective Date” shall have the meaning ascribed to it in the preamble hereof.

“Nonpublic Personal Information” shall have the meaning ascribed to it in Section
2.8.2(d} hereof.

“Paying Account” shall mean an Account serviced by the Agency pursuant to which the
Agency has entered into a payment arrangement with the underlying Consumer of such Account,
which original payment arrangement 1s not past due by more than ten (19) days.

‘Placement Confirmation” shail have the meaning ascribed to it in Section 2.1 hereof.

“Privacy Acts” shall have the meaning ascribed to it in Section 2.8.2(d) hereot.

“Protected Information” shall have the meaning ascribed to it in Section 7.6 hereof,

“Recall Event” shall have the meaning ascnbed to it in Section 4.3 hereof,

“Remittances” shall have the meaning ascribed to it in Section 3.3.1 hereof.

“Restricted Parties” shail have the meaning asenbed to it in Section 2.11 hereof.

JTMO002
“Services” shall have the meaning ascribed to it in Section 2.1 hereof.

“Subject Paying Accounts” shal! have the meaning set forth in Section 4.3 hereof,
“Tmst Account” shall have the meaning ascribed to it in Section 3.7 hereof.

ARTICLE II
MANAGEMENT OF ACCOUNTS

2.1. Placement of Accounts. The Company will, from time to time and in its sole and
absolute diseretion, offer to place with the Agency responsibility for collection of certain non-
performing accounts receivable, including all professional, management, labor, accounting and
general services necessary to exercise that responsibility. which services are further described.
without limitation, in this Article II and all relevant Exhibits to this Agreement (collectively, the
“Services”). The Agency may, in its sole and absolute discretion. accept the placement with
respect to all or a portion of such accounts offered by the Company. the accepted accounts being
teferred to in this Agreement in the singular as “Account” and in the plural as “Accounts”. The
offer and acceptance of each portfolio of Accounts will be confirmed by a written addendum in
the form attached hereto as Exhibit A (“Placement Confirmation”).

2.2. Records Evidencing Accounts. To the extent in the Company’s possession. custody or
control, the Company will deliver te the Agency at the time of a confirmed placement of
Accounts copies of all Account Records relating to the placed Accounts, including the Balance
thercof. All Account Records shall remain the property of the Company.

2.3. Duties of Agency. Without limiting the gencrality of Section 2.1 hereof, the Agency's
Services under this Agreement shall include the following:

2.3.1. Coliection of Accounts. The Agency agrees to undertake the collection of such
Accounts as the Company decides to place with the Agency for the purpose of collection and to
use due diligence. best efforts and to employ such lawful means, methods and procedures;
which. in its reasonable judgment, it believes will best effect the collection of such Accounts.
The Agency shall continually servicc each Account placed by the Company, make a reasonable
number of telephone calls, seek updated consumer location and contact information and attempt
regular contact with consumers to effectuate collection {in compliance with all Compliance
Regulations}. In the event the Agency has exhausted all efforts at locatmg a Consumer or
collecting an Account or determines that an Account is uncollectable, it shall immediately notify
the Company im writing and return such Account to the Company. The Agency shall be solely
responsible for collection and posting of all payments, and responding to inquiries from
Consumers unless otherwise agreed to by the Company in writing.

Lad

JTMOO003
2.3.2, Record Keeping. The Agency shall maintain detailed records with respect to
each Account stating the status of such Account and the amount and application of any funds
received with respect to such Account, or other realization upon such Account, and shall retain
compiete notes and documentation of all collection efforts and activitics with respect to each

Account serviced by the Agency.

2.4. Collection Standards.

2.4.1, Collection Standards. The Agency shall perform the Services with respect to
each Account in accordance with the degree of skill, prudence and attention that is customary
and usuai for institutions which regularly provide Services for companies of comparable non-
performing accounts,

2.4.2. No Subcontracting of Services. The Agency is prohibited from engaging any
subcontractors to perform any Services under this Agreement without the Company’s prior
written consent. In the evcnt that the Agency engages a subcontractor to perform any of the
Services under this Agreement. after receiving the Company’s prior written consent, the Agency
shall require in writing that such other person or entity to abide by the same conditions, obligations
and warranties imposed upon and assumed by the Agencv in this Agreement, without limitation.
The Company shall not be obligated in any way to any such subcontractor. The Agency shall
indemnify the Company in accordance with Section 6.! below for any actions of any approved
subcontractor that causes any claim er damage to thc Company.

2.4.3. Proper Identification of Company. The Agency shall identify the current
creditor of each Account on each written and verbal communication with the Consumer or the
Consumer's authorized representative in accordance with the Camplianec Regulations.

2.5. Power and Authority. The Agency is hereby granted the full power and authority to
perform the Services for and on behalf of the Company as contemplated herein and, without
limiting the generality of the foregoing, is authorized and empowered to (a) make all
communications with Consumers relating to Accounts on behalf of the Company relating to the
Services provided hereunder; or (b} endorse checks and other instruments of payment with
respect to the Accounts on behalf of the Company; provided, however, that the authority granted
above shall not be exercised unless consistent with Section 2.6 hereof.

2.6. Settlement Authority. The Company shall establish blanket settlement standards
(“Blanket Settlement Standards”) for the Accounts placed with the Agency hereunder, which
shall be set forth in the Placement Confirmation with respect to the Accounts. The Agency may
settle any Account for an amount equal to or greater than the Blanket Settlement Standard for
such Account provided such payment is received within sixty (60) calendar days of any
settlement agreement with the Consumer. The negotiation or acceptance of a settlement payment

JTMO004
beyond the sixty (60) day period or a settlement amount less than the Blanket Settlement
Standards may only be autherized in writing by the Company.

2.7. Litigation. The Agency shall not be permitted to threaten any legal action or commence
any legal action to collect any Account, without the Company’s prior written consent.

2.8. Compliance: Privacy Matters.

2.8.1. The Agency shall perform all of its obligations under this Agreement in
compliance in all material respects with (i) all Company policies and procedures thut are made
available to the Company, including, without limitation, the Company’s IT and Security
Requirements set forth on Exhibit B hereto, and the Company’s Third Party Agency Manual, all
as may be amended or supplemented from time to time (collectively. “Company Policies”); (ii)
all applicable laws. al] as may be amended or supplemented from time to time, including,
without limitation, the Federal Fair Debt Collection Practices Act (FDCPA), the Fair Credit
Reporting Act (FCRA), the Tclephone Constmer Protection Act (TCPA), the Dodd-Frank Act
and any rules and guidelines established by the Consumer Financial Protection Bureau; the
United States Bankruptcy Codc, and all other federal, state, and local laws, roles and regulations
governing debt collection practices and procedures (collectively, “Applicable Laws’): and (iti)
ACA International's, the Association of Credit and Colicction Professionals, Code of Conduct,
as may be amended or suppiemented from time to time (“ACA Code of Conduct”, and together
with the Company Policies and Applicable Laws, collectively, “Compliance Regulations”). in
the event of a discrepancy between this Agreement and any Company Policy, this Agreement
shall prevail. The Agency shall not, under any circumstances. use any threats, intimidation, or
harassment, in the collection of Accounts or violate any guidelines established by the Federal
Trade Commission, Consumer Financial Protection Bureau or any Compliance Regulations.
Throughout the term of this Agreement, the Agency shall maintain a compliance management
sysiem that includes, without limitation, the guidelines sct forth in the Company Policies and all
Compliance Regulations. Such compliance management system shall be in writing and provided
to the Company upon the Company’s request.

2.8.2. The use and disclosure of Confidential Information in the Agency's possession in
will be subject to the following terms and conditions.

(a) As used herein, the term “Confidential Intormation” shall mean and
include (1) the contents of this Agreement: (11) all trade secrets and other information leamed in
the course of performance by the Agency of its obligations under this Agreement; (ii) any
information or data which is disclosed by the Company to the Agency under or in contemplation
of this Agreement, including. without limitation, information, concerning Consumers and their

JTMo005
respective Accounts; and (iv) the costs of Accounts, the costs of collection of Accounts. and all
liquidation and other performance data, whether developed by the Company or the Agency,
Notwithstanding the foregoing. Confidential Information shall not include information, which (1)
is already known to the Agency when received; (41) ts obtained by the Agency ftom another
source having a legal right to disclose that information without restrictions; or {iii) thereafier
becomes pubhely available other than as a result of an unauthorized disclosure by the Agency.
Confidential Information shal] not be deemed to be within the foregoing exceptions mercly
because if is (a} specific and embraced by more general information generally available to the
public; or (b) a combination which can be pieced together to reconstruct the Confidential
Information from multiple sources, none of which shows the whole combination, its principle of
operation and method of use.

{b) = The Agency shall, and shall contractuaily require its respective employees,
agents and permitted subcontractors, t use Confidential Information only for the purposes
contemplated by this Agreement. Except to the extent necessary to enable the Agency's vendors
to perfonn services in connection with this Agreement. or as may be authorized by the Company
in writing, or required by law, regulation or court order. the Agency shall not disclose
Confidential Information to any third party. With respect to disclosures required by law,
regulation or court order, the Agency shall (i) use its best efforts to provide the Company with
sufficient time to take [egal action to prevent the disclosure; and (41) shall limit the disclosure to
only that information the Agency’s legal counsel advises must be disclosed. Upon the
termination or expiration of this Agreement or at the Company's request, any media (clectronic
at physical} provided by the Company and containing Confidential Information shall be
promptly retumed to the Company and any electronic or physical media created by the Agency
that includes Confidenital Information shall be destroyed (and such destruction certified lo the

Company).

(c) The Agency acknowledges that Confidential Information constitutes
proprietary information and trade secrets of the Company and monetary damages alone may be
insufficient to protect and compensate the Company for wrongful disclosure of its Confidential
Information. The Company is accordingly entitled to equitable relief, including, without
limitation, injunctive relief, in addition to any other remedies to which it may be entitled, to
enforce the provisions of this Section. The Agency shall promptly advise the Company in writing
of any misappropriation, or unauthorized disclosure or use of Confidential Information that may
come to its attention and shall take all steps reasonably requested by the Company to limit. stop
or otherwise remedy such misappropriation, er unauthorized disclosure or use.

(d) The Agency shall take appropriate security measures to protect Consumer
nonpublic personal information as described in Title V of the Gramm-Leach Bliley Act of 1999
and the rules and regulations thereunder, and all similar information that may be protected by
corresponding applicable state or local privacy statutes and regulations (“Nonpublic Personal
Information”), all as may be amended or supplemented from time to time (“Privacy Acts”)
against accidental or unlawful destruction and unauthonzed access, tampering. and copying

JTMO0006
during use, transmission, and/or storage in the Agency’s computing or paper environments.
During the term of the Agreement, the Agency shall collect and use Nonpublic Personal
Information only to exercise its rights and perform its obligations in accordance with this
Agreement. The Agency shall not retain such Nonpublic Personal Information unless it is legally
required to do so or has a specific business purpose to retain it directly related to this Agreement,
The Agency represents and warrants that it currently has of the date hereof, and will continue to
have for so long as it retains Nonpublic Personal Information, adequate administrative, technical,
and physical safeguards (i) to ensure the security and confidentiality of Nonpublic Personal
Information; (ii) to protect against any anticipated threats or hazards to the security or integrity of
such Nonpublic Personal Information; and (iii) to protect against unauthorized access to or use of
such Nonpublic Personal Information which could result in substantial harm or inconvenience to
any Consumer. The Agency shal] immediately notify the Company when the Agency discovers
there has been a material breach in its security safeguards required by this Section or if the security
of Nonpublic Personal Information has been compromised for any reason. The Agency shall take
appropniate actions to address incidents of unauthorized access to or use of Nonpublic Personal
Information provided by the Company to enable the Company to expeditiously implement its
response program, and the Company may take all reasonable and appropriate steps to protect such
Nonpublic Personal Information in such event. The Agency shall at all times during the term of
the Agreement and for at least two (2) years after the termination thereof, keep proper books and
records of account, and shall maintain records and information sufficient to show its compliance
with the terms of this Section.

2.8.3. Prohibition on Charging Fees on Payments. The Agency shali not charge a
Consumer on an Account placed under this Agreement any type of fee in connection with
making a payment on the Account.

2.8.4, Call Recordings, The Agency shall record 100% of calls with Consumers and
preserve the call recordings for a minimum of two (2) years following closure of the Account at
the Agency. Upon request, the Agency shail produce and any all call recordings requested by the
Company, which shall be searchable by date/time, Account, telephone number dialed or caller ID
of mbound cail and employee of the Agency.

2.8.5. Written Communications; Scripts. All written communications and call scripts
utilized by the Agency and intended for Consumers shall be submitted to the Company for

approval prior to use.
2.8.6. Complaints.

(a) The Agency shall use its best efforts to minimize compiaints concerning
the Accounts and shall register with the CFPB Consumer Complaint Portal on the Effective
Date. The Agency shail notify the Company via ComplyArm and separately in writing of all oral
and written complaints received on the Accounts, whether from a Consumer, via the CFPB

JTMQ007
Consumer Complaint Portal, a governmentai or consumer protection agency, an attomey, or any
other third party, within onc (1) busincss duy of the Agency’s reccipt of such coinplaint. Such
wriften notifications shall include:

- Method of receipt (verbal, written, etc.)

- Consumer name

-~ Company Account number

- Portfolio identification

- Nature of complaint

- Copy of all correspondences regarding the complaint

(b) The Agency shall investigate and submit an investigative report to the
Company within three (3) business days of receipt of a complaint. The Agency shall immediately
suspend all collection activity on the underlying Account and no response to any such complaint
or further collection activity shali be made without the Company’s prior written appreval.

2.8.7. Automatic Dialers. The Agency shall not call a Consumer's cellular phone
number on any Account utilizing an automatic telephone dialing system as defined in the
Telephone Consumer Protection Act 47 U.S.C. § 227, unless specifically authorized pursuant to

Company Policy.

2.8.8. Credit Bureau Reporting. The Agency shall not repori any Accounts to any credit
bureau agency without the Company's prior written consent.

2.8.9. Licenses. The Agency shall be authorized and licensed in all states and localities
where required by law to perform all collection and servicing activities with respect to Accounts
placed with the Agency. Upon the Company's request the Agency shall submit copies of all such
licenses along with a matnx indicating license numbers and expiration dates. The Agency shall
be required to advise the Company in writing of any memorandums of understanding. assurances
of discontinuance or other agreements with any regulatory authority within ten (10) days of the
date thereof and shall deliver to the Company copies thereof upon the Company's request.

2.9. Insurance.

2.9.1. During the term of this Agreement and for a period of three (3) years following
termination of this Agreement, the Agency shall maintain with a licensed and reputable business
entity an Errors & Omissions hability insurance policy. in the minimum amount of $1,000,000
for each occurrence and $2,600,000 as an annual aggregate, which shall identify the Company as
a named insured or beneficiary of such policy. The Agency shall ensure that the Company
receives a copy of said certificate showing coverage limitations and expiration date (and any
renewal or extension thereof} upon the Company’s request and shall ensure that the Company
receives advance written notice from the insurance cartier or underwriter no later than thirty (30)

JTMO008
days prior to any material alterations to or cancellation of such policy. The Agency hereby
assigns the Agency's right to all insurance proceeds to the Company to the extent that Company
suffers damages hereunder and the Agency agrees that the insurance company may pay proceeds
directly to the Company. The Agency hercby gives the Company an irrevocable power of
attorney to file a proof of loss and anything else necessary to obtain insurance proceeds in the
Agency's name.

2.9.2, In addition to the above, the Agency will maintain and provide to the Company
on an annual basis or upon demand by the Company, proof, as appropriate, of the following
additional measures to ensure its financial stability:

(a) Generai liability insurance coverage in an amount not less than $1.000,000
for each occurrence and $2,000,000 as an annual aggregate. The Company will be listed as an
additional insured on such insurance policy.

(b) Statutory workers’ compensation covering all state and local requirements.
(c) State bonding and licensing as required by law.

2.10. Rights of inspection. At any time and from time to time, the Agency shall permit the
Company or its designated representatives. (i) to examine or make copies or abstracts from all
books, records and documents in any way relating to any Account or the Agency’s collection
activities with respect thereto; {ii) to visit the offices and properties of the Agency for purposes
of examining such materials or the Agency’s procedures, processes and activities relating to the
exercise of its duties hereunder; and (iii) to discuss matters relating to Accounts or the servicing.
collection or liquidation thereof or the performance by the Agency with respect thereto with any
officers or employecs having knowledge of any such matters. The Agency shall provide the
Company, its employees, representatives and agents with access to the Company's operational
systems, including, without limitation, immediate, unlimited, unrestricted and unfettered remote
electronic access to the Accounts and the Agency’s collection systems in order for the Company
to audit the Agency’s compliance with the Agency's obligations pursuant to this Agreement. The
Agency understands and acknowledges that the Agency shall not be pennitied to claim the
Company's rights pursuant to this Section 2.10 as a defense to any claim raised by the Company
with regard to the Agency's performance of its obligations under this Agreement.

2.11 Non-circumvention. The Agency agrees not to contact or initiate contact at any lime
and for any purpose, esther directly or indirectly, with any person or business entity from which
the Company purchases non-performing accounts receivables or for which the Company acts as
the master servicer of non-perfonning accounts receivables, or any officers, directors.
shareholders, members, consultants, attorneys, employees, agents or other affiliates of any of the
foregoing (collectively. the “Restricted Parties”) without the prior written consent of the
Company, which consent may be given or withheld in the Company’s sole discretion. The

9

JTMOG09
Agency further agrees not to undertake any transaction or any series of transactions of any kind
with any of the Restricted Parties without the prior written consent of the Company, which
consent may be given or withheld the Company's sole discretion,

2.12 Bond. The Agency shail maintain in effect a contract bond securing the Agency’s
performance under this Agreement and shall provide the Company evidence thereof immediately
upon the Company's request. The bond required by this Section 2.12 shall be m an amount not
less than $100,000 in the aggregate and specifically identify the Company as the sole obligee
(party to be paid) on the bond in the event of a claim. Any cancellation and/or expiration of the
Agency’s bond by the surety or otherwise shall constitute a breach of this Agreement.

ARTICLE IH
FEES

3.1. Fees. The Company shall pay the Agency a fee which shall be a percentage of gross
collections net of payments that are ultimately reversed (“Collection Fee”) as set forth in cach
Placement Confinnation.

3.2. Costs. The Agency shal! be responsible for all out-of-pocket costs associated with the
collection of the Account Balances and the provision of the Services hereunder.

3.3. Remittance of Collected Funds.

3.3.1. One hundred percent (100%) of the gross payment amounts received in
connection with the Accounts (“Collected Funds”) minus the Collection Fees due to the Agency
in regard to such Collected Funds (“Remittances”) shall be duc weckly by noon on Monday (or
such other day as the Company shall specify to the Agency) (‘Due Date”) for the previous
week’s Collected Funds and shall be paid to the Company via wire transter to a bank account (or
accounts) specified by the Company to the Agency. All Remittances not received on the Due
Date shal] be subject to a 2.5% penalty of the past due amount until such amount is paid in full.

3.3.2. The principals of the Agency hereby personally guaranty ail of the Agency’s
obligations under this Agreement. including, without limitation, the full and prompt payment of
al] Remittances owed to the Company, pursuant to that certain Guaranty set forth on Exhibit C
hereto.

3.4, Waiver/Refund of Fee. No Collection Fec shall be charged to the Company or due from
the Company (i) against any Collected Funds which the Agency has not tendered to the Company
for any reason; (11) afler a tennination of this Agreement (excep! as to payments collected prior to
such termination), or (iii) on any recailed Accounts other than in regard to Subject Paying
Accounls in accordance with Section 4.3 hereof. In the event of a Consumer’s bankruptcy or other
operation of law, the Company may be required or may elect in its exclusive judgment to refund

JTMOO10
to the Consumer or the Consumer's representative certain payment(s) made to the Agency. Within
ten (10) days of receipt of notification from thc Company of any type of refund, the Company
shall, in the Company’s sole discretion. (i) set off any such refund against any Collection Fees due
to the Agency hereunder; or (ii) direct the Agency to remit to the Company any Collection Fees
related to such payment(s).

3.5. Reporting and Payment of Fees.

3.5.1. On a weekly basis every Monday the Agency shall subrnit a written report to the
Company setting forth in reasonabic detail all Collected Funds and accounting to the Company on
all Accounts assigned to the Agency under this Agreement, which report shall include, without
limitation, total Collected Funds from the previous week, total Collection Fees due and total
Remittances to be paid, and such other information as may be requested by the Company.

3.5.2. On a monthly basis on or before the fifth (45“) business day of each month the
Agency shall submit a report to Company setting forth in reasonabie detail (1) total Collected
Funds, Collection Fees and total Remittances paid for the prior month: {ii} a status report
(reconciliation) setting forth the current balance and status of each Account placed with the
Agency; (iii) a complaint and litigation log detailing all complaints received and litigation
commenced or threatened, the status thereof and any material incidences involved therewith: (iv)
the Agency’s licensing Jog setting forth any updates, additions or deletions: and (v)} such other
information as may be requested by the Company.

3.6. Authority to Endorse and Deposit Checks. The Agency is authorized to endorse and
deposit any instrument made payable to the Company or a prior Account owner:creditor that the
Agency receives in connection with an Account, provided no termination event or Account retum
has previously occurred. The Agency shall not cndorse the name of the Company or a prior
Account owner/creditor to any check, draft, agreement, or document of any kind which waives
any rights or releases a Consumer, unless such payinent is consistent with the Blanket Settlement
Standards or such other settlement as has been expressly approved in writing by the Company.

3.7 Accounts. The Agency shall establish and maintain a trust account solely dedicated to the
Company at a financial institution approved by the Company (“Trust Account”). The Company
shail be named as a joint account holder and signatory to such Trust Account. All monies the
Agency receives on Accounts shali be deposited into the Trust Account and no other monies
except those collected on Accounts shall be deposited into the Trust Account. No monies shai! be
withdrawn from such Trust Account uniess withdrawn in order to forward Remittances to the
Company or to pay the Agency’s fee after remittance to the Company has been made. The
Company shall have full nght and ability to access the Trust Account at any time, both remotely
through the internet and in person, and shall also have the unilateral right to freeze the Trust
Account and completely restrict the Agency's access thereto. The Agency shall provide the

HH

JTMO011
Company with a complete, full and accurate accounting of ali Trust Account immediately upon
the Company's request.

ARTICLE IV
ACCOUNT RECALL AND RETURN

4.1, Recall. The Agency acknowledges that all Accounts are the property of the Company and
the Company retains the right to recall any Accuunt at any time for any reason.

4.2. Return. In addition to Section 4.f hereof, the Agency shal! close and retum an Account ta
the Company upon any of the following occurrences or events:

(a) The Consumer has filed for bankruptcy protection or state receivership or is the
subject of a similar involuntary proceeding or has indicated to the Agency of the Consumer's
intent to file for bankruptcy;

{b) = The Consumer is deccased;

(c) The Consumer has indicated, cither verbally or in written form, that the Balance.
or any portion of the Balance of an Account, is disputed; and/or

(d) The Consumer resides in a state in which the Agency does not hold a necessary
license or permit to seck collection of the Account.

4.3. Termination of Efforts. Upon the recall of an Account pursuant fo Section 4.1 or the
close and return of an Account pursuant to Section 4.2 (“Recall Event”), the Agency shall
immediately cease all collection activities related to the recalied or returned Account; provided,
however, that in the event of Recall Event pursuant to Section 4.1 that is not the result of the
termination of this Agreement and/or a breach of this Agreement by the Agency, the Agency
shall provide the Company a complete list and accounting of all Paying Accounts and may
continue to service such Paying Accounts as long as any such Paying Account remains current
(“Subject Paying Accounts”). The Agency shall deliver to the Company all Collected Funds
received on the Account after the Recall Event without reduction for any Collection Fee other

than in regard to Subject Paying Accounts.

4.4. Waiver of Claim for Fees on Recalled Accounts. The Company shall have no liability
to the Agency for any sum of money claimed due by the Agency as a result of money paid by a
Consumer on an Account or for efforts expended by the Agency on an Account after it has been
retumed to the Company. The Agency hereby expressly waives any claim against the Company
for fees, contingent or otherwise. of any kind or nature whatsoever, no matter how designated,
including, without limitation, quantum meruit, for services rendered on any Account after its
recall by the Company pursuant to a Recall Event.

JTMGG12
ARTICLE V
REPRESENTATIONS AND WARRANTIES

5.1. Representations and Warranties of Agency. As an inducement to the Company to

enter into this Agreement and consummuate the transactions contemplated hereby, the Agency
hereby represents and warrants to the Company that the following are true and correct as of the
Effective Date and shall remain true and correct throughout the term of this Agreement:

§.1.1. Existence and Power. The Agency is a duly organized and validly existing
company in good standing under the laws of its state in which it was organized with all requisite
power and authonty to own and operate its property and assets, to conduct the businesses in which
it is engaged or proposes to engage, and to execute, deliver, and perform its obligations under this

Agreement.

5.1.2. Authorization. The execution, delivery and performance of this Agreement have
been duly authorized by all necessary company action. The execution, delivery, and performance
by the Agency of this Agreemtent, the consummation of the transactions contemplated herein and
the compliance with the terms and provisions hercof will not contravene any material provision
of any law or regulation to which the Agency is subject or any order or decree of any court or
governmenta! authority applicable to the Agency and will not resutt in any material breach of or
constitute a default under any indenture, mortgage. deed of trust, agreement or other instrument
to which the Agency is a party or by which it or its properties are bound.

§,1.3. Litigation. There are no actions, suits, proceedings, or investigations pending,
threatened against or affecting the Agency, which. either separately or in the aggregate, are
reasonably likely to have a material adverse effect on the ability of the Agency to perform its
duties and responsibilities under this Agreement. The Agency knows of no basis for any such
suit, proceeding, or investization.

5.1.4. Company Questionnaires. Ail of the Agency’s statements. answers, and
responses to the Agency Due Diligence Questionnaire, Third Party Business Review
Questionnaire, Third Party Compliance Questionnaire and Information Security Questionnaire
submitted by the Agency to the Company, which have been delivered to the Company by the
Agency contemporaneous with the partics’ execution of this Agreement on the Effective Date
(collectively, “Company Questionnaires”) are tre and correct and such Company
Questionnaires with all such statements, answers and responses incorporated herein as
representations, warranties und covenants given by the Agency to the Company.

5.2. Representations and Warranties of Company. As an inducement to the Agency to
enter into this Agreement and consummate the transactions contemplated hereby, the Company

13

JTMO00413
hereby represents and warrants to the Agency that the following are true and correct as of the
Effective Date and shall remain true and correct throughout the term of this Agreement:

5.2.1. Existence and Power. The Company is u duly organized and validly existing
company in good standing under the laws of its state of organization with all requisite power and
authority to own and operate its property and assets, tv conduct the businesses in which it is
engaged or proposes to engage, and to execute, deliver, and perform its obligations under this
Agreement.

§.2.2. Authorization. The execution, delivery and performance of this Agreement have
been duly authorized by all necessary company action. The execution, delivery, and performance
by the Company of this Agreement, the consummation of the transactions contemplated herein
and the compliance with the terms and provisions hereof will not contravene any material
provision of any law or regulation to which the Company ts subject or any order or decree of any
court or governmental authority applicable to the Company and will not result in any material
breach of or constitute a default under any indenture, mortgage, deed of trust, agrcement or other
instrument to which the Company is a party or by which it or its properties are bound.

§.2.3. Litigation. There are no actions, suits, proceedings, or investigations pending,
threatened against or affecting the Company which, either separately or in the aggregate, is
reasonably likely to have a material adverse effect on the ability of the Company to perform its
duties and responsibilities under this Agreement. The Company knows of no basis for any such

suil, proceeding, or investigation.

ARTICLE VI
INDEMNITY; LIABILITY

6.1. Indemnification by Agency.

6.1.1. The Agency shall indemnify and hold harmless the Company and its officers,
directors, managers, members, employees. agents, servants, attorneys, subsidiaries, affiliated
companies, parent companies, representatives and their successors and assigns, from and against
any and all losses. expenses, damages, costs or liabilities. including reasonable attomeys’ fces
and expenses incurred in the investigation, defcnse and settlement of claims asserted by third
parties (collectively, “Damages”} to the extent the Damages were occasioned by a breach, or
alleged breach, of the Agency’s representations and warranties stated in Section 5.1 above or a
failure, or alleged failurc, of the Agency or its employees, agents or permitted subcontractors to
comply with any obligation or duty it has under anv Compliance Regulation or this Agreement.

6.1.2. Hf the Company receives notice of any claim, threatened claim or the

commencement of any action to which the foregoing indemnification may apply, the Company
shall notify the Agency. Upon receipt of notice of any such claim, threatened claim, or action

JTM0014
against the Company, the Agency may at its option, defend said claim or action (or cause same to
be defended}, with counsel chosen by the Company, at its own expense and, in such event, shall
pay and discharge any and all liabilities, damages, judgments, costs, and expenses (including
reasonable attorney’s fees and court costs) arising out of said defensc: provided, however, that
the Agency shal] not compromise or settle any such claim or action to which this indemnification
applies without the pnor written consent of the Company.

6.2. Limitation of Liability. To the fullest extent permitted by Applicable Law, in no event
shall the Company, and its officers, directors, managers, members, employees, agents, servants,
attommeys. subsidiaries, affiliated companies, parent companies, representatives and their
successors and assigns. be liable for any direct, indirect, punitive, incidental, special,
consequential or exemplary damages, arising out of or in connection with this Agreement,
whether based on warranty, contract, tort {including negligence), product liability or any otber
legal theory, and whether or not the Company has been informed of the possibility of such
damage. In no event will the Company's aggregate liability arising out of or in connection with
this Agreement, exceed the amount the Agency has been paid under the Agreement in the two
(2) months prior to the event giving rise to the liability. The limitation of damages set forth
herein are fundamental elements of the basics of the bargain between the Company and the
Agency and the Agency hercby acknowiedges and agrees that the Company would not have
entered into this Agreement if this provision was not included in the Agreement.

ARTICLE VII
TERM AND TERMINATION

7.1. Term. This Agreement shail be cffective as of the date first stated above and shall
continue until terminated in accordance with the provisions of this Article VE. It is understood
that the Company is not obligated and makes no commitment of any kind to the Agency as to any
minimum number or dollar amount of Accounts to be assigned to the Agency under this
Agreement. The Company expressly reserves the right to assign Accounts to other account
agencies or collectors of the Company's choice.

7.2. Termination Without Cause. Either the Company or the Agency may terminate this
Agreement, for any reason whatsoever, upon thirty (30) calendar days” prior written notice to the

other party.
7.3. Termination For Cause.
7.3.1. By Company Pursuant to Written Notice. Upon the occurrence of any of the

following events, the Company shall have the right to terminate this Agreement. effective upon
five (5) business days’ prior written notice to the Agency:

15

JTMO0015
{a) The Agency fails to perform any legal obligation or duty owed to the
Company or violates any covenant stated in this Agreement, or any representation or warranty
made by the Agency shall] be untrue, and such failure or violation. if curable, is not cured by the
Agency within five (5) business days after reccipt of written notice of same frum the Company:

(b) An involuntary proceeding is conunenced or an involuntary petition is
filed in a court of competent jurisdiction seeking (1) relief in respect of the Agency, or of a
substantial part of the property or assets of the Agency, under Title 1! of the United States Code.
as now constituted or hereafter amended, or any other federal or state bankruptcy, insolvency,
receivership or similar law: (ii) the appointment of a receiver. trustee. custodian. sequestrator,
conservator or similar official for the Agency or for a substantial part of the property or assets of
the Agency; or (iti) the winding-up or liquidation of the Agency; and such proceeding or petition
continues undismissed for sixty (60) calendar days or an order or decree approving or ordering
any of the foregoing is entered; or

(c) The Agency: (i) voluntarily commences any procceding or files any
petition seeking relief under Title if of the United States Code as now constituted or hereafter
amended, or any other federal or state bankruptcy, insolvency, receivership or similar law; (ii)
consents to the institution of, or fails to contest in a timely and appropriate marner, any
proceeding or the filing of any petition described in clause (b) above: (ii) applies for or consents
to the appointment of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Agency or for a substantial part of the property or assets of the Agency: (iv) files an
answer admitting the material alicgations of a petition filed against it in any such procecding; (v)
makes a general assignment for the benefit of creditors: (vi) becomes unable. admits in writing
its inability, or fails pencrally to pay its debts as they become due; or (vii) takes any action for
the purpuse of effecting any of the foregoing.

7.3.2. By Agency Pursuant to Written Notice. Upon the occurrence of any of the
following cvents, the Agency shall have the right to terminate this Agreement, cffective upon five
(5) business days’ prior written notice to the Company.

(a) The Company fails to perform any legal obligation or duty owed to the
Agency, violates any covenant stated in this Agreement, or any representation or warranty made
by the Company is untrue, and such failure or violation is not cured, if curable, by the Company
within five (5) business days afler receipt of written notice of same from the Agency;

(b) = An involuntary proceeding is commenced or an involuntary petition is
filed in a court of competent jurisdiction seeking (i) relief in respect of the Company, or of a
substantial part of the property or assets of the Company, under Title i] of the United States
Code, as now constituted or hereafter amended, or any other federal or state bankruptcy,
insolvency. receivership or similar law; (ii} the appointment of a receiver, trustee. custodian,
sequestrator, conservator or similar official for the Company or for a substantial part of the

JTMO016
property or assets of the Company; or (ili) the winding-up or liquidation of the Company; and
such proceeding or petition continues undismissed for sixty {60} calendar days or an order or
decree approving or ordering any of the foregoing is entered; or

(c) The Company: (i} voluntarily commences any proceeding or files any
petition sceking relief under Title 1] of the United States Code as now constituted or hereafter
amended, or any other federal or state bankruptcy, insolvency, receivership or similar jaw; (ii)
consents to the institution of, or fails to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in clause (b) above: (iti) applies for or consents
to the appointment of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or for a substantial part of the property or assets of the Company; (iv) files an
answer admitting the material allegations of a petition filed against it in anv such proceeding; (v)
makes a general assignment for the benefit of creditors; (vi) becomes unable, admits in writing
its inability or fails generally to pay its debts as they become due: or (vii) takes any action for the
purpose of effecting any of the foregoing.

74 illegal Activity, Notwithstanding the foregoing, in the cvent the Company believes, for
any reason, that the Agency is engaging in tilegal activity or is not fully complying with all
Compliance Regulations, the Company shall have the right, in its sole diserction, to terminate
this Agreement immediately upon oral or written notice to the Agency.

7.5. Actions upon Termination. Upon the termination of this Agreement in accordance with
this Agreement, the Agency shalj take the following actions:

(a) Report and remit to the Company all Collected Funds received on the Accounts
before the eftective date of termination in accordance with Article HI of this Agreement:

{b) As of the effective date of the termination, cease afl collection acti ities related to
ali Accounts and return all Accounts to the Company:

(c} Within ten (10) business days after the effective date of termination: (1) deliver or
cause to be delivered to the Company, at the Agency’s expense, all Account Records; and (ii)
implement adequate internal procedures for responding to telephone inquiries from Consumers
and informing Consumers telephonically of the name and telephone number of the person
designated by the Company for further handling of their respective Accounts; and

(d) Weekly, (i) deliver to the Company all Collected Funds received on the Accounts
after the effective date of termination but without reduction for any Collection Fees: and (ii)
forward to the address designated by the Company all correspondence concerning the Accounts
received by the Agency after the effective date of the termination.

7.6. Survival, Upon termination of this Agreement, the nights and obligations of the Agency
and the Company, which by their nature must survive termination of this Agreement in order to

17

JTMOO017
achieve their fundamental purposes, including, without limitation, the provisions of sections
addressing legal compliance, non-circumvention, Confidential Information and Nonpublic
Personal Information (collectively, “Protected Information”), representations and warranties, and
indemnities, shall survive such termination without time limitation.

ARTICLE VIII
GENERAL PROVISIONS

8.1. Entire Agreement. This Agreement, any and all Addenda and al! Exhibits hereto as well
as all Company Policies, constitute the final, full and exclusive expression of the agreement of
the Company and the Agency regarding the management and servicing of Accounts and
supersede all prior agreements, understandings, writings, proposals, representations and
communications, oral or written, with respect to the subject matter hereof and the transactions
contemplated hereby.

8.2. Modification and Waiver. Except as otherwise expressly stated herein, this Agreernent
may only be modified or amended by a writing duly executed by both parties hereto.

8.3. Notices, Whenever either party hereto shall be required or have the right to give notice to
the other party, such notice, unless otherwise specified herein, shall be sent via an overnight
delivery service. Such notices shall be deemed to have been duly given one (1) calendar day after
being tendered to an overnight delivery service to the address set forth above, or at such address
as cither party may designate in writing.

8.4. Further Assurances. Each party shall execute such othcr documents as may be requested
by the other party und reasonably necessary to impiement this Agreement.

8.5. Independent Contractor Status. This Agreement shal] not be construed as creating an
employec/employer, agency. partnership, or joint venture relationship between the parties. Each
party shal! be responsible to supervise, manage, contract, direct. procure, perform or cause to be
performed, all its obligations under this Agreement and shal] be lable for all acts or omissions of
its employees and agents in performing its respective obligations hereunder.

8.6. Retention of Records. The Agency shali maintain, at no additional expense to the
Company and in a reasonably accessible focation, all records related to Services under this
Agreement. Such records shall include, without limitation, invoices, correspondence, records,
logs, notes and any other data or documents related to provision of Services under this Agreement
by the Agency. The Agency shall maintain such records for each Account for a period of not less
than two (2) years from the Agency's receipt of the Account or for such longer period of time if
so required by law or this Agreement,

JTMO0018
8.7. Governing Law: Jurisdiction. The parties agree that any dispute arismg ouf of or
relating to this Agreement (each, a “Claim”) will be governed by and construed in accordance
with the laws of the State of [New York OR Colorado] without regard to its conflict of law
provisions and shall be litigated salcly and exclusively in state or federal courts located in the
[State of New York, County of Eric, OR State of Colorado, County of Arapahoe].

8.8. Assignment. The Agency may not assign this Agreement or any of its nghts or
obligations under this Agreement without the pnier written consent of the Company and any such

attempted assignment shall be void.

8.9, Third Party Beneficiaries. Except as specificaily stated in thts Agreement, the parties do
not intend the benefits of this Agreement to inure to any third party, and nothing contained herein
shall be construed as creating any nght, claim or cause of action in favor of any such third party

against etther of the parties hereto.

8.10. Location. All Services provided by the Agency hereunder shall be performed exclusively
in the United States and all Protected information shall be stored. maintained, accessed from and
utilized only in the United States. The Agency shall provide written notice to the Company not
less than sixty (60) days in advance of opening a new office location or relocating any cxisting
branch to the extent that such opening or relocation impacts in any manner the handling of
Accounts assigned by the Company.

8.11. Prohibited Use of Accounts. The Agency is permitted to use and maintain Accounts only
for the purposes and in the manner stated in this Agreement. The Agency is expressly prohibited
from and agrees not to use Accounts assigned by the Company as collateral for any loan or to
satisfy any indebiedness of the Agency.

8.12. Severability. 1? any part of this Agreement is determined to be ijlegal, unconstitutionai,
invalid or otherwise unenforceable, such offending part or provision shall be deemed void and
severable and the remainder of the Agreement shall remain in effect, provided such result does
not materially alter the respective rights and obligations of the parties to this Agreement.

8.13 Attorneys Fees. The Agency shall pay to the Company cach cost and expense (including,
without limitation, reasonable attorneys’ fees} hereafter incurred by the Company in endeavoring

to enforce any obligation of the Agency pursuant to this Agreement or preserve or exercise any
right or remedy of the Company pursuant to this Agreement.

[SIGNATURE PAGE FOLLOWS]

JTM0019
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date first
stated above.

COMPANY:

LJTM CAPITAL MANAGEMENT, LLC]

   
 

 

 

Name: ue C ete gL eneen
Title: Ve cere mY o Cound

\
AGENCY: ~

ed
[ Wash ne thad Na Oe eap LLC |

rae .

Naga oN ty ‘dager
Title: Dress Vat

20

JTMo020
[SIGNATURE PAGE TO COLLECTION SERVICES AGREEMENT]

24

JTMO0G21
EXHIBIT A

 

PLACEMENT STATEMENT
This Placement Statement is being issued pursuant to that certain Collection Services Agreement
(“Agreement”) dated __, 20, between JTM Capital Management, LLC
(“Company””} and (‘Agency’) and specifies the Collection Fee and Blanket

 

Settlement Standards in regard to the Accounts indicated below that have been placed with the
Agency by the Company pursuant to the Agreement. All capitalized terms used but not otherwise
defined herein shall have the meaning assigned thereto in the Agreement.

Name of File:

Date of Placement:

Number of Accounts:

Total Value of Accounts:

Collection Fee:

Blanket Settlement Standards:

 

 

By signing below, the undersigned accepts the placement of the Accounts set forth herein in
accordance with the Agreement and acknowicdgcs and agrees that the Agency shall collect the
Accounts indicated herein diligently within the terms set forth above and in compliance with the
Agreement and al] Compliance Regulations.

AGENCY:
i ]
By:

Name:
Title:

 

JTMO0022
EXHIBIT B

IT AND SECURITY REQUIREMENTS

These IT and Security Requirements require that the Agency maintain at minimum the
following:

1)

2)

SECURITY PROGRAM AND POLICY

a) Security Program. The Agency shall have an established formal security
program that addresses the management of security and the controls employed
within the organization, The security program shall include:

i) A documented information secunty policy that the Agency formally
approves, internally publishes, communicates to appropriate personnel,
and reviews at least annually:

ii) Documented, ciear assignment of responsibility and authority for security-
related activities; and

iii) Regular testing of the key controls, systems and procedures of the security
program, using independent third-parties when possible.

b) Security of Confidential Information. The Agency shall have administrative,
technical and operational measures in place designed to ensure that Protected
Information is secure. The Ageney shall also secure Protected Information
through reasonable means and according to industry standards and the controls
described herein and otherwise.

RISK & ASSET MANAGEMENT

a) Risk Management. The Agency shall have an information security risk
assessment program that performs regular risk assessments, undergoes evaluation
annually, and includes controls for risk identification, analysis, and monitoring,
reporting and corrective action.

b) Asset Management. The Agency shail have an asset management program that
appropriately docs the following:

i) Controls hardware and software assets, including identification and
inventory of key assets.

JTMO023
3)

ii) Assigns ownership of assets to ensure appropriate classification of
information, determination of access restrictions, and review of access
controls,

iii) Ensures assets are sanitized of information prior to their redeployment,
removal or disposal.

iv) Includes a process for authorizing, logging and tracking the removal of
equipment, information or software to any off-site location.

c) Information Classification and Handling. The Agency shall have an
information classification standard in place for appropriately classifying, labeling,
and handling information during receipt, creation, processing, in transit, in
storage, and on backup media.

HUMAN RESOURCES

a) Acknowledgements. The Agency shall ensure that all employees, agents, and
contractors (collectively “Staff’)} acknowledge their responsibility to: maintain the
confidentiality of Protected Information; comply with the Agency’s internal
information security and acceptable use requirements; and comply with the
requirements herein.

i The Agency agrees to maintain documentation of these acknowledgements
and to review such documentation at least annually.

b) Personnel. The Agency shal] not hire, retain or engage Staff who have been
convicted of or entered into a court-supervised diversion program for fraud,
embezzlement, larceny, perjury, terrorism, or breach of trust or fiduciary duty to
perform any responsibilities or functions m connection with creating, processing,
receiving, accessing, transmitting, or storing Protected Information.

i The Agency shall conduct background checks on all current or prospective
Staff who have accessibility or contact with Protected Information.
c) Security Awareness Training. At least annually, the Agency shall conduct

 

security awareness training regarding the security requirements herein for all Staff

who will handle Protected Information.

7) The Agency shall maintain records showing the names of Staff in
attendance and date of each security awareness training/testing session.
The Agency shail also routinely review and update its security awareness
training.

24

JTM0024
4)

d)

e)

f)

Violations. The Agency shall have a formal disciplinary process that is applied to
Staff who violate the security requirements herein and/or any other obligation
related to Protected Information.

Return of Information Assets. Upon termination or role change Staff shal]
return all Protected Information and any Agency assets used to access
Confidential Protected to the Agency.

Termination/Reassignment. Upon tennination or reassignment. Staff access to
Protected Information shall be removed promptly.

PHYSICAL AND ENVIRONMENTAL SECURITY

a)

b)

d)

ec)

B)

Physical Security Controls. Vhe Agency's facilities shall employ security zones

and physical controls that are commensurate to the risk for Protected Information

and the Agency equipment used to hold and process such information, including,

as appropriate, physical barriers, employce access badges, visitor logs. visitor

access badges, card readers, video surveillance cameras, alarms, and security

personnel.

i) Video surveillance and other records of physical access shall be kept for a
minimum of three months.

Environmental Controls. The Agency shall have in place appropriate

environmental controis for hardware and media to mitigate the risks of

environmental threats and hazards as appropriate to the geographic region.

including fire, flood, environmenta! disasters and other natural disasters.

High Risk Security Zones. The Agency shaii ensure that Staff in high-risk

security zones are trained in the physical security controls designed and applied to

their work environment. While in high-risk security zones. all visitors must be

escorted.

Supporting Utilities. The Agency shall protect facilitie. containing Protected

Information and systems from failures of power, tclecommunications. water

supply, sewage, heating, ventilation and air-conditioning.

Cabling Security. The Agency shail protect its network and tclecommunication

systems from interception and dainage.

Offsite Equipment. Any offsite equipment storing Protected Information must be

protected by security equivalent to that used for on-site equipment used for the

same purpose.

Physical Access Records. The Agency shall retain records of Staff authorizcd to

have physical access for one year.

ina
ay

JTMG025
5)

h)

i)

i)

Revoke Physical Access. The Agency shall remove access to facilities where
Protected Information and systems reside upon termination of Staff's employment
or contract.

Physical Access Restricted. The Agency shall restrict physical access to facilities
that handle Protected Information to those Staff that have a business need for such
information. The Agency shall have an approval process for authorizing and
tracking physical access requests.

Repairs and Modifications. The Agency shall record all repairs and
modifications to any physical components of secure areas within the facility
related to security, including hardwarc, walls, doors and locks.

COMMUNICATIONS AND OPERATIONS MANAGEMENT

a)

b)

d)

e)

g)

Device Configuration Standards. The Agency's standardized configurations for
devices such as servers, routers, switches and other network equipment shail
include security hardening procedures consistent with industry best practices.
Change Control. The Agency shall have a formal change management request
process in place and the Agency's change requests shall be documented, tested,
and approved prior to implementation of any new information processing
capabilities, system patches or changes to existing systems.

Segregation of Duties. The Agency shall segregate duties and areas of
responsibility so that no one person has sole access to Protected Information or

processes which could lead to unauthorized modification or misuse of Protected
Information or assets.

Separation of Development and Production Facilities. The Agency's
development, test and production environments must be logically or physically
separated.

Technical Architecture Management. The Agency shail establish a
configuration management process to define, manage, and control the components
of the service and technical infrastructure.

Intrusion Detection. The Agency shall continually monitor systems and
processes for security intrusions or violations and notify the Company if
suspicious conditions or activities are detected indicating an actual or potential
security violation or intrusion.

Network Security. The Agency shall ensure the following are in place:

26

JTMO0026
h)

D

k)

))

m)

i) Network intrusion detection system (IDS) intrusion prevention sensors
(IPS) alert events that are logged and reviewed at least daily for necessary

intervention:

ii) IDS/IPS that are updated at least daily and run the latest threat signatures
or rules;

iii) High-risk ports on externally-facing systems are not accessible from the
intemet;

iv) The Agency's network connections are logged and recorded in log files;

v) Firewall(s) designed to protect and inspect all inbound and outbound

network services traffic between defined network points;

vi) Inbound and outbound network service traffic that accesses the Company
systems are documented and authorized within the information security
program;

vii) Network and diagnostic ports are properly secured;

viii) Policies, procedures and technical controls that prevent, detect and remove
mahctous code or covert channel attacks on the Agency’s information
systems,

Encrypted Authentication Credentials. The Agency shail ensure that

authentication credentials transmitted to network devices are secured (e.g.,

encrypted) in transit.

Secure Network Administration. Networks must be adequately managed and

controlled to protect from threats, and to maintain security for all applications and

data on the network or in transit over the network. Technical controls and secure
communication protocols shall be implemented to prohibit unrestricted
connections to untrusted networks or publicly accessibic servers.

Virus Protection. The Agency shall ensure a virus management program is in

place and signature files are up-to-date for servers and workstations used to house

or access Protected Information.

Website - Encryption. The Agency shall ensure that its website(s) Secure

Sockets Layering (SSL) is enabled and contains a valid SSL certificate for cach

website requiring confidentiality, authentication or authorization controls.

Email Relaying. The Agency shall ensure that automatic email

rclaying/torwarding is disabled on the Agency’s Internet email servers.

Information Backup. The Agency shall create appropriate back-up copies of

system files and Protected Information. The Agency shall keep an inventory of

27

JTMO027
n)

0)

p)

q)

r)

backup media. The Agency shail periodically restore backups to test system and

data restoration techniques.

Media Controls. The Agency shall have media controls that include the

following:

i) Operating procedures and technical controls to protect documents,
computer media, input/output/backup data, and system documentation
from unauthorized disclosure, modification and destruction.

ii} Procedures for the secure disposal of electronic or physical media
containing Protected Information.

iii) An established process to track ail physical media used for transporting
Protected Information from pre-shipmeni through destruction.

iv) Procedures and technical controls to protect electronic and physical media
containing nonpublic information from unauthorized disclosure,
modification, removal, or destruction during transportation beyond the
Agency's physical boundaries.

vy) Procedures to ensure backup media contaming Protected Information is
accounted for. encrypted, and placed in a lockbox prior to being
transported offsite.

Electronic Information in Transit. The Agency shall protect Protected

information that passes over public networks from unauthorized disclosure and

modification.

Data Integrity. The Agency shal! have appropriate testing and protection controls

in place to protect the integrity of information made available, to the Agency.

from unauthorized modification.

Cryptographic Controls. The Agency shall follow a documented policy on the

use of cryptographic controls. The Agency’s cryptographic controls shalt:

i) Protect the confidentiality and integrity of Protected Information being
processed, transmitted or stored in any shared network environments; and
ii) Be applied to Protected Information in transit across or to "untrusted"

networks, Le., networks that the Agency does not have management
responsibilitics for; and

iii) include documented and appropriate encryption key management
practices to support the security of cryptographic technologies.

Logging Requirements. The Agency shall ensure the following:

i) Significant security and systems events are logged to a central event log
for review;

28

JTM0028
6)

t)

y)

ii) Audit logs are retained for a minimum of one year;

iii) System audit logs are regularly reviewed for anomalies;

iv) Log facilities, systems, information are protected against tampering and
unauthorized access.

Network Time Synchronization. The Agency shall synchronize the system

clocks of all information processing systems using a common authoritative time

source,

Wireless Networks. The Agency’s wireless networks shall:

i Use only approved and managed wireless access points on its network
with periodic scans being performed to confirm that no rogue/unapproved
wireless acccss points have been installed; and

ii) Require both encryption and strong authentication to connect to each of its
approved wireless access points,

Segregation in Networks. The Agency shall appropriately segregate related
groups of information services, users, and information systems on networks.

ACCESS CONTROL

a)

b)

d)

e)

Access Control Policy. The Agency shall have an access control policy that the
Agency formally approves, publishes and implements.

Logical Access Authorization. The Agency shall have an approval process for
logical access requests to Protected Information.

i) The Agency must retain a record of system access for one year.

Privileged Access Control. The Agency shall have an authorization process for
privileged access. Such access shall only be granted when required, logged.
strictly controlled and regularly monitored for compliance.

Risk-Based Access Control and Access Review. The Agency agrees to grant
access to Protected Information only to Staff that need such access in order to
perform their job function. All authorized access, including privileged access,
must be reviewed, confirmed to be consistent with current job role and
documented at least quarterly.

Control of Third Party Access. Prior to granting access, the Agency shali ensure
that external parties, with access to the Agency’s information systems that include
Protected Information, are identified and appropriate controls are in place.

 

29

JTMO0029
2)

h)

i)

k)

)

m)

Wireless Network Access. The Agency will design wireless network technology
to address security considerations, including industry standards, interna] policies,
and business requirements.

Operating Systems Access Control. The Agency shall control access to
operating systems (both software and hardware based operating sysiems) by
requinng a secure log-on process that uniquely identifies the individual who is
accessing the operating system.

Mobile Computing Devices. The Agency will have a policy or procedure in
place to ensure mobile devices are secure from unauthorized access. Such policies
or procedures shall address physical protection, access control and security
controis such as encryption, virus protection and device backup.

Authentication. The Agency must authenticate each Staff's identity through
appropriate authentication controls such as strong passwords, token devices or
biomctrics.

Passwords. Passwords shall be unique, known only to the Staff member, and
changed upon initial issue and every 90 days. Passwords may nat be shared or
written down.

Accounts. The Agency shall do the following with respect to accounts:

i) Prohibit the use of shared accounts, or accounts with generic
identifications. to access Company information or systems.
ii) Require that alf account IDs, including privileged accounts, be tied

directly to a person.
iii) Require the use of temporary passwords, check out [Ds, or similar controls
for default administration account access,
iv) Require that inactive accounts are locked or disabled after 90 days of
inactivity
Controls for Unattended Systems. The Agency must use one of the following
controls to protect systems that are left unattended and have had no activity for 15
minutes -~ 1) password protected screensaver; or 2) session timeouts (forced
logout) aftcr 15 minutes of inactivity.
Teleworking. The Agency shall maintain and follow a defined policy, operational
plans and procedures for all teleworking activities including physical security of
the teleworking site.
Work Area Data Security. The Agency shall require Staff to adhere to a clear
desk (for paper and removable storage media) and clear work station screen

30

JTMO0G30
requirements (for information systems). Such requirements must be documented,
approved, and implemented.

7) INFORMATION SYSTEMS | ACQUISITION DEVELOPMENT __ AND
MAINTENANCE

a)

b)

4]

Systems Development Security. The Agency shall ensure that security is part of
all information systems development and operations and shall publish and adhere
to internal secure coding methodologies based on application development security
best practiccs.

i) The Agency’s development process shal! include application functionality
that prevents errors, losses, unauthorized modifications or misuse of
information.

i} Production information shall not be used in test environments unless
sanitized of Protected Information. Test data must be erased after testing is
complete.

iii) Access to system files and program source code must be controfled.
Information technology development, implementation and support project
activities must be assigned to responsible individuals, documented, and
conducted in a secure manner.

iv) The Agency shall formally approve application changes and such changes
will be controlled by a documented change control process.

Software Security Management. The Agency’s information systems (including

operating systems, infrastructure, business applications, off-the-shelf products,

services and user-developed applications) shall be designed to be in compliance

with information security standards.

i) The Agency shall maintain the security of production application system
software and information.
ii} The Agency’s outsourced sofiwarc development activities shal] be

appropriately supervised and monitored.

Hii) The Agency shall have policies and technical controls to prevent non-
administrative users from installing software on operations systems.
Network Diagrams. The Agency shal! devciop, document, and maintain physical

and logical diaprams of networking devices and traffic.

31

JTM0031
8)

d)

e}

Application Vulnerability Assessments/Ethical Hacking. The Agency shal! at
least annually perform vulnerability assessments and network penetration testing
on applications that process or store Protected Information.

Change Testing and Review. The Agency shall review and test changes to
applications and operating systems prior to deployment to ensure there is no
adverse effect on Protected Information or systents.

INFORMATION SECURITY INCIDENT MANAGEMENT

a)

b)

c)

d)

e}

Incident Management Program. The Apency shall have an information security
incident management program (the “Program’’) in place that provides a consistent
and effective rcsponse to managing information security incidents and system
weaknesses once they are reported.

Incident Notification. The Agency shai] have policies and procedures in place
requinng Staff and third party’s to promptly report any actual or potential security
incidents involving Protected Information (including, without limitation, customer
data, employee data or business data) to designated Agency personnel. Incidents
include, without limitation, any potential or actual misuse of or unauthonzed
access to any Protected Information and any violations or potential violations of
fedcral or state law (the “Incident’’}.

Incident Reporting. The Agency must immediately provide the Company with
notice of an Incident. Such notice must be sent to the Company immediately in
the form of an e-mail [compliance(@ Agencyine.com] and shall include the
following information: (a) the nature of the Incident, (b) the estimated impact on
Protected Information, (c) designation of a sentor level person at the Agency
responsible for communicating with the Agency regarding the Incident, and (d)
the investigative action taken or planned.

Incident Response. Thc Agency must conduct a prompt investigation of all
Incidents involving Protected Information to determine the nature and scope of
the Incident, the likelihood that Protected Information has been or will be misused
and to identify, if applicable, the individuals affected.

Investigation Report. Upon completion of the investigation, the Agency will
provide the Agency with a final comprehensive, written report that fully describes
the Incident and any corrective or remedial action taken. The Agency will provide
all supporting technical documentation to the Agency as part of the final written

report.

32

JTM0032
9)

H Investigation Updates. The Agency must cooperate fully with all Company
requests for information regarding the Incident and the Agency must provide
regular updates to the Company on each Incident.

g) Notification. Except as may be required by law, the Agency agrees to take no
action with respect to notification of an Incident without the Company’s express
written consent and according to the Company’s specific instruction.

AUDITS AND MONITORING

a) Reviews and Assessments. The Company or its designated representative shall
have the nght to monitor, review and assess the handling of Protected Information
by the Agency, including, without limitation, the Agency’s compliance with its
obligations and responsibilities in this Agreement (“Information Security
Assessment’).

i) Information Security Assessments shall be reasonable in scope and length
and shall not unreasonably interfere with the Agency’s business and
operations.

b) Third Party Audits and Certifications. The Agency shall provide the Company
upon execution of this Agreement on the Effective Date and annually upon
request with an Information Security Assessment performed by a qualified third
party
i) SSAE16 reports, PC] DSS or ISO certifications or compliance reports are

acceptable.

33

JTMO0033
EXHIBIT C

GUARANTY
GUARANTY (the “Guaranty’), dated as of _. _, 20_, by
, an individual with an address at and

, an individual with an address at (each a
“Guarantor” and jointly and severally the “Guarantors”) in favor of ,a
with an address at (together with its successors and

assigns, the “Subject Party”).

WHEREAS, the Guarantors are equity holders of (the “Agency”’), which
entered into that certain Collection Services Agreement dated as of the same date hereof with the

Subject Party (“Collection Agreement”), and are directly and materially interested in the
financial success of the Agency, and maintain significant business relationships with the Agency;

WHEREAS, the Subject Party’s willingness to enter into the Coliection Agreement is
conditioned upon the Guarantors executing and delivering this Guaranty; and

WHEREAS, the Collection Agreement will be beneficial to the Guarantors inasmuch as the
funds received by the Agency thereunder will benefit the Guarantors.

NOW, THEREFORE, in ordcr to induce the Subject Party to enter mto the Collection
Agreement, and for other good and valuable consideration, the receipt and sufficiency of which
is hcreby acknowledged by each of the Guarantors, the Guarantors hereby agree as follows:

1, Guaranty of Payment and Performance. The Guarantors hereby jointly and severally
guarantee to the Subject Party the full and punctual payment when due (whether at maturity, by
aeceleration or otherwise), and the performance, of all liabilities, agreements and other
obligations of the Agency to the Subject Party, whether direct or indirect, absolute or contingent.
due or to become due, secured or unsecured, now existing or hereafter arising or acquired, under
the Collection Agreement, including, without limitation, all obligations in regard to full and
prompt payment of all Remittances (as such term is defined in the Collection Agreement) due
thereunder (collectively, the “Qbligations”). This Guaranty is an absolute, unconditional and
continuing guaranty of the full and punctual payment and performance of the Obligations and not
of their collectabiltty only and is in no way conditioned upon any requirement that the Subject
Party first attempt to collect any of the Obligations from the Agency or resort to any security or
other means of obtaining their payment. Should the Agency default in the payment or
performance of any of the Obligations, the obligations of each Guarantor hereunder shall become
immediately due and payable to the Subject Party, upon written notice to each Guarantor by the
Subject Party. Payments by each Guarantor hereunder may be required by the Subject Party on

any number of occasions.

34

JTM0034
2. Guarantors’ Agreement to Pay. Each Guarantor further agrees, as the principal obligor
and not as a guarantor only, to pay to the Subject Party, on demand, all reasonable costs and
expenses (including court costs and reasonable legal expenses) incurred or expended by the
Subject Party in connection with enforcement of this Guaranty, together with interest on amounts
recoverable under this Guaranty from the time such amounts become due under this Guaranty
until payment, at the rate per annum equal to the prime rate as set forth in the Wall Street Journai
plus ten percent (10%); provided that if such interest exceeds the maximum amount permitted to
be paid under applicable law, then such interest shall be reduced to such maximum permitted

amount.

3. Unlimited Guaranty. The liability of each Guarantor hereunder shal} be unlimited to the
extent of the Obligations and the other obligations of each Guarantor hereunder (including, without

limitation, under Section 2 above).

4, Waivers by Guarantors. Each Guarantor agrees that the Obligations will be paid and
performed strictly in accordance with their respective terms regardless of any law, regulation or
order now or hereafter in effect in any jurisdiction affecting any of such terms or the rights of the
Subject Party with respect thereto. Each Guarantor watves presentment, demand, protest, notice of
acceptance, notice of Obligations incurred and all other notices of any kind, all defenses which
may be available to the Agency by virtue of any valuation, stay, moratorium law or other similar
law now or hereafter in effect, any right to require the marshalling of assets of the Agency, and all
suretyship defenses generally. Without limiting the generality of the foregoing, each Guarantor
agrees to the provisions of any instrument evidencing, securing or otherwise executed in
connection with any Obligation and agrees that the obligations of each Guarantor hereunder shall
not be released or discharged, in whole or in part, or otherwise affected by (i) the failure of the
Subject Party to assert any claim or demand or to enforce any right or remedy against the Agency;
(ii) any extensions or renewals of any Obligation; (iii) any rescissions, waivers, amendments or
modifications of any of the terns or provisions of any agreement evidencing, securing or otherwise
executed in connection with any Obligation (provided that the obligations of cach Guarantor
hereunder shall be appropriately modified to reflect any amendment or modification of the
Obligations); (iv) the substitution or release of any entity primarily or secondanly liable for any
Obligation; (v) the adequacy of any nghts the Subject Party may have against any collateral or
other means of obtaining repayment of the Obligations; (vi) the impairment of any collateral
securing the Obligations, including without limitation the failure to perfect or preserve any rights
the Subject Party might have in such collateral or the substitution, exchange, surrender, release,
loss or destruction of any such collateral; or (vii) any other act or omission which might m any
manner or to any extent vary the nsk of any Guarantor or otherwise operate as a release or
discharge of any other Guarantor, al! of which may be done without notice to any Guarantor.

5. Unenforceability of Obligations Against Agency. If for any reason the Agency has no

legal existence or is under no legal obligation to discharge any of the Obligations, or if any of the

35

JTM0035
Obligations have become irrecoverable from the Agency by operation of Jaw or for any other
reason, this Guaranty shall nevertheless be binding on each Guarantor to the same extent as if each
Guarantor at all times had been the principal obligor on ail such Obligations. In the event that
acceleration of the time for payment of the Obligations is stayed upon thc insolvency, bankruptcy
or reorganization of the Agency, or for any other reason, all such amounts otherwise subject to
acceleration under the terms of any agreement evidencing, securing or otherwise executed in
connection with any Obligation shall be immediately due and payable by each Guarantor upon

written notice from the Subject Party.

6. Subrogation; Subordination. Until the payment and performance in full of all
Obligations, no Guarantor shall exercise any rights against the Agency arising as a result of
payment by any Guarantor hereunder, by way of subrogation or otherwisc, and will not prove any
claim in competition with the Subject Party or its affiliates in respect of any payment hereunder in
bankruptcy or insolvency proceedings of any nature; no Guarantor will claim any set-off or
counterclaim against the Agency in respect of any liability of any Guarantor to the Agency, and
each Guarantor waives any benefit of and any right to participate in any collateral which may be
held by the Subject Party or any such affiliate. The payment of any amounts duc with respect to
any indebtedness of the Agency now or hereafter held by any Guarantor is hereby subordinated to
the prior payment in full of the Obligations. Each Guarantor agrees that after the occurrence of any
default in the payment or performance of the Obligations, after the expiration of any applicabie
cure period, it will not demand, sue for or otherwise attempt to collect after such time any such
indebtedness of the Agency io such Guarantor until the Obligations shall have been paid in full. If,
notwithstanding the foregoing sentence, any Guarantor shail collect, enforce or receive any
amounts in respect of such indebtedness, such amounts shall be collected, enforced and received
by such Guarantor as trustec for the Subject Party and be paid over to the Subject Party on account
of the Obligations without affecting in any manner (other than by reducing the outstanding amount
of the Obligations) the tiability of any Guarantor under the other provisions of this Guaranty.

7. Further Assurances. Each Guarantor agrees fo do all such things and execute all such
documents as are reasonably necessary or desirable to give full effect to this Guaranty and to
perfect and preserve the rights and powers of the Subject Party hereunder.

8. Termination; Reinstatement. This Guaranty shall remain in full force and effect until the
earlier of: (i) the Obligations are paid in full (other than contingent indemnity obligations) and not
subject to any recapture or preference in bankruptcy or similar proceedings, and the Agency has no
further commitments to the Subject Party; or (ii) the Subject Party is given written notice of each
Guarantor’s intention to discontinue this Guaranty, notwithstanding any intermediate or temporary
payment or settlement of the whole or any part of the Obligations. No such notice under (ii) above
shalt be effective unless received and acknowledged by an officer of the Subject Party at its head
office. No notice under (ii) above shall affect any rights of the Subject Party or of any affiliate
hereunder with respect to any Obligations incurred prior to such notice. This Guaranty shall
continue to be effective or be reinstated, notwithstanding any notice of termination, if at any time

36

JTMO0036
any payment made or value received with respect to an Obligation is rescinded or must otherwise
be returned by the Subject Party upon the insolvency, bankruptcy or reorganization of the Agency,
or otherwise, all as though such payment had not been made or value received.

9, Successors and Assigns. This Guaranty shall be jointly and severally binding upon each
Guarantor and its successors and assigns, and shall inure to the benefit of and be enforceable by the
Subject Party and its successors, transferees and assigns. Without limiting the generality of the
foregoing sentence, the Subject Party may assign or otherwise transfer any agreement or any note
held by it evidencing, securing or otherwise executed in connection with the Obligations, or sell
participations in any mterest therein, to any other person or entity, and such other person or entity
shall thereupon become vested, to the extent set forth in the agreement evidencing such
assignment, transfer or participation, with ail the rights in respect thereof granted to the Subject

Party herein.

10. Amendments and Waivers. No amendment or waiver of any provision of this Guaranty
nor consent to any departure by any Guarantor therefrom shall be effective unless the same shall be
in writing and signed by the Subject Party. No failure on the part of the Subject Party to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right hereunder preclude any other or further exercise thereof or
the exercise of any other nght.

11. Notices. Whenever a party hereto shal! be required or have the right to give notice to the
other party, such notice, unless otherwise specified herein, shall be sent via an overnight delivery
service. Such notices shall be deemed to have been duly given one (1) calendar day after being
tendered to an overnight delivery service to the address set forth above, or at such address as a

party may designate in wmiting.

12. Governing Law; Jurisdiction. The parties agree that any dispute arising out of or
relating to this Agreement (each, a “Claim”) will be governed by and construed in accordance
with the laws of the State of [New Yerk OR Colorado] without regard to its conflict of law
provisions and shall be litigated solely and exclusively in the state or federal courts located in the
[State of New York, County of Erie, OR State of Colorado, County ef County of
Arapahoe}, if it has or can acquire jurisdiction, in the United States District Court for the
Western District of New York. Each Guarantor and the Subject Party, by its acceptance of this
Guaranty, hereby agrees that the prevailing party in any suit, action or proceeding arising out of or
relating to this Guaranty shall be entitled to reimbursement for reasonable !egal fees from the non-

prevailing party.

13. WAIVER OF JURY TRIAL. EACH GUARANTOR AND, BY ITS ACCEPTANCE
OF THIS GUARANTY, THE SUBJECT PARTY, HEREBY WAIVES TRIAL BY JURY IN
ANY LITIGATION IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH,
OR ARISING OUT OF: (A) THIS GUARANTY, THE COLLECTION AGREEMENT, OR

37

JTMO037
ANY OTHER INSTRUMENT OR DOCUMENT DELIVERED IN CONNECTION WITH
THE OBLIGATIONS; (8) THE VALIDITY, INTERPRETATION, COLLECTION OR
ENFORCEMENT THEREOF, OR (C) ANY OTHER CLAIM OR DISPUTE HOWEVER
ARISING BETWEEN ANY GUARANTOR AND THE SUBJECT PARTY.

14, Miscellaneous. This Guaranty, together with the Collection Agreement, constitutes the
entire apreement of the Guarantors with respect to the matters set forth herein. The rights and
remedies herein provided are cumulative and not exclusive of any remedies provided by law or any
other agreement, and this Guaranty shail be in addition to any other guaranty of the Obligations.
The invalidity or unenforceability of any one or more sections of this Guaranty shall not affect the
validity or enforceability of its remaining provisions. The obligations of each Guarantor shall be
joint and several.

38

JTMO038
IN WITNESS WHEREOF, each party hereto has caused this Guaranty to be executed as
of the date first written above.

GUARANTORS:

 

 

STATE OF )
} SS:
COUNTY OF )

On the day of _ in the year 20_, before me, the undersigned, personally
appeared , known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual acted, executed

the mstrument.

 

 

Notary Public
STATE OF 5}
) SS:
COUNTY OF )

On the dayof _ in the year 20_, before me, the undersigned, personally
appeared , known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his signature on the

39

JTMOQO039
instrument, the individual, or the person upon behalf of which the individual acted, executed
the instrument.

 

Notary Public

[SIGNATURE PAGE TO GUARANTY]

40

JTMO040
ADIA A WASHINGTON

Pees lsin |

 

 

  

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

= © Toft © © GQ Move Account 5 Gon) te Pete Ceti Note, Bex-tai) Letter “Q’ Catach — Exception (iy WATCH -
Man Promise Belence Gots facepbans(BiocksRestnctoms iegal Coiatera
Funt Onkpated Pay a » lett Nant
ae [ADI RWASHENGTON 7 Accaees MATER | | ca ce Nem
o =
son i { (419) 261-4340 (Home) [HOT]
Language Unnown _ wena ead Phone? §[419) 261-4340 Goma) HOT] | | Prana detest
Cae Beth f ee Phone 2 4999 933-1240 (Home) | Phome number — {iis 28-tint t
Eme amen WASHINGTOMG?YSHOO com - waa | = : ea Aapeoiniad Gilcesenorn ———— |
Sender p- = we J Case hae } ' i —— — es
Fhe Tips ree
Geoond Oblmpated F ery Le Type lawe
Narre f TT =e = Adcirens | Stee —
i acess by [Parower an TROT TAREE “al
lle
| }
] Contacte
Latest ie ee, al i
Account Originaten *Contucte ES) a |
cues cba Dole of Occurence (PUNE = J 2 dtemote ir — = 7]
Dene: UTM Capta: Hanepemert, uw itl < ~ Last Pay Date roeaas eae eed Source [ l
Cagrathcere SCSTIWITA eae hana 2
Onginaxe Cherpooh Gate —— - Settings
Las
a > : Time Zona =
Open Qame CBR Report
: = ~— eae —— =< : — shit 26 2009 1 0PM
Openbmoune | CAR tet ete Stee etl gs
1 Dete EventType Osecnpiion fe ae
> 7712019 10 SRAM Eytract Bais User perpen fan exirectiexpart Base Expat’ loexpon the, accounts date
M1Y2019 1.45 AM Extract Date Liaw ‘sosonef man extractiexped “Bose Exprat’ to export ins accounts data User "parpa' fan extractiexport "Base Export to export this accounts date
[NG20194 ISP Extract Dela User rovend ran axteacexpert. ‘Base Export to export this accounts dota ——s
171172019 9.55 AM Exirect Date (User jacobadamo' ron exisnctiexpon ‘Base Expor’ to expon thes accounts date eo a
IDI 12 21 PI Other |[rosend). Other Portioho Oumar has changed from ITM Cagrtel Managernent ULC te JTPA Capital Management Lue
Extrect Dots Fe yecobademo ren extract/expoct ‘Duse Expo! to expont this accounts dats

 

 
 

 

 

 

 

9414/2078 12.04 OS PM a seconds without entenng 2 | cal oe
5/2015 + 44 PA frascomest ~ i Added to queue. Lagat Acton by hyimic f}
a tkstory
Duraeon. 2.92 ‘Cwned and Serviced by Us Fee Rate 40.20

   

© Woe here ta searen g

 

 

 

 

 

 
   

 

 

 

 

 

el YG Ned >

 

Cw Eda New
(418) 261-4340 (Home} [HOT}

 

 

 

 

 

 

 

 

 

~  10ft mp Mave Acceuet a Call Note, Beatad Letter I Calfback — Excepbon [0] ¥ATCH =
tam Promia Belence Docs kecaptions Backe/Hetnchons Legal Codacerd
Fant Obi gated Panty
hove | ADIAA WASHINGTON acess
SENGEIC
Language Unknown - Phen ¥ [491 201-4340 (Hoepes HOT)
‘W5j2016 4.44 Pea /Plscement [reese Addad to queues Legal Acton by hyinvc 9
‘History
3/5/2018 + 2 PAA - Letter [vine Recuastea (JT Danning Balance in Furl {Bear To WeiManege) SS
5) 16/2018 316 Pht Piecement j|@Globot Madisiion Group) Added tc queve Compianis
story |
7/25/2018 3 35 PM ExtractDeta | User acobedsmo' ian eatiscUcxpon “Bese Expert’ to export thie sotcunts data
TIVY201B617 PHA Pech Recprest [Delivarec) Recuest tor [Statements 02/0°/2017- ~ 02/28/20*7] Delwered Requested by keron
61 2018247PM ae [cons] Bexened ov te Global Medkotion Group £66625 6104
sory
6172018 OAM — Plocement Amneret O by conjas fintisted by User)
Tistory
HI7DiGFIAM Entei Date | User "BeamCental ren miocliexpot ‘Bose Expo’ "to export the eccounts: dats
442010 10TAM — -Exiroct Date | nas" ran extract/expont "Bese Export’ to exert this accounts dois Seal. =.
4/4/2018 10 24 AY jwlecernest [eones} framed out (0 22 Consumer Solutions Grow 686-827 5673
History
“St4ePa | Pincecrrant @Accoun Ouwcovery Systema} Adsedtoqueus Amhara O a
History —
ec 18 057 AM | Extract Date User ‘cones’ ron “Base Export’ to expoa this
2152018 10:22 AM Extract Date User Conos’ van @xtractexpor "Bose Export io expen this ecogunis dais
(272018 12 17 PM Placonient { [conjes| Baanad out fozz Accourt Dracovery ‘Systems 866-412-2735
History |
111;2018 6 22 PMA ae Ti@ Armia O'Conner & Boch} Added Lo queus . Amnerst C -—

YO: 1972077 17 26. AM 3

Syb'208? 11.29 Atl

To5/2017 12 OO AM

22017 347 PM

520176 03 Pe
002017 1237P4
S207 12:17 Pa

A302017 1DZSAM
‘yzyzan7 1200.8

Placement
Hestory

Placement
Hestery

   

sexi 18
i Exvact Dele

Piscement
IsLory

 
 

Extract (Date
|Placerent
Yeslory

 

 

“Extract Dota

~ [alps Other Accourls FiexTeg vatue vare modtied fran Io aTM by Workflaw JT Penttolio Flex Check

 

[zlpdisi] Beomed ut to Amun O'Conner & Boch 688-971-2237

|ixigavel| Added 10 queue Amberst Q by iota (imielied by User}

 

 

 

     

er ‘conjas’ ron ‘Bese E: port foexpar thes dole =
[Laer "¥e "werba' ran ext cx pot ‘Base Expat to expan tres nants date nae
| Deer. cs . Congas’ ron extrochexport ose Ex port tims accounts date

   
 

|feoryes) Beamod out to zz Consumar Sol Group 866-327-S678

   

 

 

[User ‘conjan’ ran extrsctimpon ‘Bose Export’ toexpon this accounts Cola = -
[acobodemaj Akad to qui “Amharsi Q. by jecobadamo

 

 

 

aly

 

User ‘peroau’ rar extracleapot ‘Bose Export tc expod itis atcounta data

 

ee ee = \

S28'2017 1200AM =| Placernent [resend in Preeigee |

- =a a es = |

52420175 4PM ‘Extract Date Expert’ to, expat Itas accounts dete

5/24/2007 2 31 Phd ExtractOete = [User kerbai' ran exiracticxpon ‘Base Expor’ to export that acecunts date v
Uusatwon: 05:37 Chvned anid Seevcaa by Ur Fre mare: 300%

© woe nare to search

 

  

 

 
 

LotNo SellerAccountiID Client Acent IDL Issuer AcctNo Name SSN Addrese 1 Address 2
LOT5O1 WASHINGTON, ADIAA

JTM043
City

State

Zip

HomePh Line Type WorkPh

Line Type CeliPh

Line Type OtherPh DOB

OrigFICO

JTMO44
ProdSubProd Soft Costs Current Balance CO Amt CO Date COlntRate Origint Rate FirstDelqDate OpenDate LastPayAmt
M121505 0.00 497.49 497.49 2/28/2017 o 0.2999 10/20/2016 6/12/2015 111.00

JTMO45
LastPayDate LastPurchDate OutAgy Plc NumOutPleAgys AcctStatus Acct Type BuebilAcct ID  Charge-off Creditor
10/18/2016 6/2/2016 No 0 Norma! CreditCard VP Credit Card Master Trust

JTMO46
Originating Creditor JTM Purchase Date Flex Tag Seller Product
Mid America Bank and Trust 6/30/2017 VP Credit Card Master Trust VP Credit Card Master Trust/Total Card

JTMO47
Owner
JTM Capital Management, LLC

JTMO046
